Exhibit 10.1

LOAN AGREEMENT

Dated as of September 29, 2017

Between

SWH 2017-1 BORROWER, LP
as Borrower

and

GERMAN AMERICAN CAPITAL CORPORATION,
as Lender

 

        

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

10

 

Section 1.1

Definitions

10

 

Section 1.2

Principles of Construction

57

ARTICLE II - GENERAL TERMS

57

 

Section 2.1

Loan Commitment; Disbursement to Borrower

57

 

 

2.1.1

Agreement to Lend and Borrow

57

 

 

2.1.2

Components of the Loan

57

 

 

2.1.3

Single Disbursement to Borrower

58

 

 

2.1.4

The Note, Mortgages and Loan Documents

58

 

 

2.1.5

Use of Proceeds

58

 

Section 2.2

Interest Rate

58

 

 

2.2.1

Interest Rate

58

 

 

2.2.2

Interest Calculation

58

 

 

2.2.3

Determination of Interest Rate

58

 

 

2.2.4

Additional Costs

61

 

 

2.2.5

Default Rate

61

 

 

2.2.6

Usury Savings

61

 

 

2.2.7

Interest Rate Cap Agreement

62

 

Section 2.3

Loan Payment

63

 

 

2.3.1

Monthly Debt Service Payments

63

 

 

2.3.2

Payments Generally

64

 

 

2.3.3

Payment on Maturity Date

64

 

 

2.3.4

Late Payment Charge

64

 

 

2.3.5

Method and Place of Payment

64

 

Section 2.4

Prepayments

64

 

 

2.4.1

Voluntary Prepayments

64

 

 

2.4.2

Mandatory Prepayments

65

 

 

2.4.3

Prepayments After Default

69

 

 

2.4.4

Prepayment/Repayment Conditions

69

 

Section 2.5

Release of Property

71

 

Section 2.6

Rent Deposit Account/Cash Management

73

 

 

2.6.1

Rent Deposit Account

73

 

 

2.6.2

Cash Management Account

75

 

 

2.6.3

Order of Priority of Funds in Cash Management Account

76

 

 

2.6.4

Application During Event of Default

77

 

 

2.6.5

Payments Received in the Cash Management Account

77

 

Section 2.7

Withholding Taxes

77

 

Section 2.8

Extension of the Initial Maturity Date

81

 

Section 2.9

Substitutions

82

ARTICLE III - REPRESENTATIONS AND WARRANTIES

85

- i -

 



--------------------------------------------------------------------------------

 

Section 3.1

General Representations

85

 

 

3.1.1

Organization

85

 

 

3.1.2

Proceedings

86

 

 

3.1.3

No Conflicts

86

 

 

3.1.4

Litigation

86

 

 

3.1.5

Agreements

87

 

 

3.1.6

Consents

87

 

 

3.1.7

Solvency

87

 

 

3.1.8

Other Debt

87

 

 

3.1.9

Employee Benefit Matters

87

 

 

3.1.10

Compliance with Legal Requirements

88

 

 

3.1.11

Financial Information

88

 

 

3.1.12

Insurance

89

 

 

3.1.13

Tax Filings

89

 

 

3.1.14

Certificate of Compliance; Licenses

89

 

 

3.1.15

Special Purpose Entity/Separateness

89

 

 

3.1.16

Management

90

 

 

3.1.17

Illegal Activity

90

 

 

3.1.18

No Change in Facts or Circumstances; Disclosure

90

 

 

3.1.19

Investment Company Act

91

 

 

3.1.20

Federal Reserve Regulations

91

 

 

3.1.21

Bank Holding Company

91

 

 

3.1.22

FIRPTA

91

 

 

3.1.23

Contracts

91

 

 

3.1.24

Embargoed Person

92

 

 

3.1.25

Perfection Representations

92

 

Section 3.2

Property Representations

93

 

 

3.2.1

Property/Title

93

 

 

3.2.2

Adverse Claims

94

 

 

3.2.3

Title Insurance Owner’s Policy

94

 

 

3.2.4

Deed

94

 

 

3.2.5

Mortgage File Required Documents

94

 

 

3.2.6

Property Taxes and HOA Fees

95

 

 

3.2.7

Compliance with Renovation Standards

95

 

 

3.2.8

Condemnation; Physical Condition

95

 

 

3.2.9

Brokers

95

 

 

3.2.10

Leasing

95

 

 

3.2.11

Insurance

95

 

 

3.2.12

Lawsuits, Etc

96

 

 

3.2.13

Orders, Injunctions, Etc

96

 

 

3.2.14

Agreements Relating to the Properties

96

 

 

3.2.15

Accuracy of Information Regarding Property

96

- ii -

 



--------------------------------------------------------------------------------

 

 

3.2.16

Compliance with Legal Requirements

96

 

 

3.2.17

Utilities and Public Access

97

 

 

3.2.18

Eminent Domain

97

 

 

3.2.19

Flood Zone

97

 

 

3.2.20

Specified Liens

97

 

Section 3.3

Survival of Representations

97

ARTICLE IV - BORROWER COVENANTS

97

 

Section 4.1

Affirmative Covenants

97

 

 

4.1.1

Preservation of Existence

98

 

 

4.1.2

Compliance with Legal Requirements

98

 

 

4.1.3

Special Purpose Bankruptcy Remote Entity/Separateness

98

 

 

4.1.4

Non-Property Taxes

98

 

 

4.1.5

Access to the Properties

99

 

 

4.1.6

Cooperate in Legal Proceedings

99

 

 

4.1.7

Perform Loan Documents

99

 

 

4.1.8

Award and Insurance Benefits

100

 

 

4.1.9

Security Interest; Further Assurances

100

 

 

4.1.10

Keeping of Books and Records

100

 

 

4.1.11

Business and Operations

100

 

 

4.1.12

Loan Proceeds

101

 

 

4.1.13

Performance by Borrower

101

 

 

4.1.14

Leasing Matters

101

 

 

4.1.15

Borrower’s Operating Account

101

 

 

4.1.16

Security Deposits

101

 

 

4.1.17

Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account

102

 

 

4.1.18

Operation of Property

102

 

 

4.1.19

Anti-Money Laundering

103

 

 

4.1.20

Embargoed Persons

104

 

 

4.1.21

ERISA Matters

104

 

 

4.1.22

Contribution of Property to Borrower TRS

104

 

Section 4.2

Negative Covenants

104

 

 

4.2.1

Operation of Property

105

 

 

4.2.2

Indebtedness

105

 

 

4.2.3

Liens

106

 

 

4.2.4

Limitation on Investments

106

 

 

4.2.5

Limitation on Issuance of Equity Interests

106

 

 

4.2.6

Restricted Junior Payments

106

 

 

4.2.7

Principal Place of Business, State of Organization

106

 

 

4.2.8

Dissolution

107

 

 

4.2.9

Change In Business

107

 

 

4.2.10

Debt Cancellation

107

 

 

4.2.11

Changes to Accounts

107

- iii -

 



--------------------------------------------------------------------------------

 

 

4.2.12

Zoning

108

 

 

4.2.13

No Joint Assessment

108

 

 

4.2.14

Limitation on Transactions with Affiliates

108

 

 

4.2.15

ERISA

108

 

 

4.2.16

No Embargoed Persons

108

 

 

4.2.17

Transfers

108

 

Section 4.3

Reporting Covenants

111

 

 

4.3.1

Financial Reporting

111

 

 

4.3.2

Annual Budget

113

 

 

4.3.3

Reporting on Adverse Effects

114

 

 

4.3.4

Litigation

114

 

 

4.3.5

Event of Default

114

 

 

4.3.6

Other Defaults

114

 

 

4.3.7

Properties Schedule

114

 

 

4.3.8

Disqualified Properties

115

 

 

4.3.9

Security Deposits in Cash Management Account

115

 

 

4.3.10

Advance Rents Received

115

 

 

4.3.11

Rent Refunds

115

 

 

4.3.12

Certain Late Rent Payments Received

116

 

 

4.3.13

ERISA Matters

116

 

 

4.3.14

Leases

117

 

 

4.3.15

Periodic Rating Agency Information

117

 

 

4.3.16

Other Reports

117

 

 

4.3.17

HOA Reporting

117

 

Section 4.4

Property Covenants

119

 

 

4.4.1

Ownership of the Property

119

 

 

4.4.2

Liens Against the Property

119

 

 

4.4.3

Condition of the Property

119

 

 

4.4.4

Compliance with Legal Requirements

119

 

 

4.4.5

Property Taxes and HOA Fees

120

 

 

4.4.6

Compliance with Agreements Relating to the Properties

121

 

 

4.4.7

Leasing

121

 

 

4.4.8

Verification of HOA Payments

121

ARTICLE V - INSURANCE; CASUALTY; CONDEMNATION

121

 

Section 5.1

Insurance

121

 

 

5.1.1

Insurance Policies

121

 

Section 5.2

Casualty

126

 

Section 5.3

Condemnation

126

 

Section 5.4

Restoration

128

ARTICLE VI - RESERVE FUNDS

133

 

Section 6.1

Tax Funds; HOA Funds

133

 

 

6.1.1

Deposits of Tax Funds

133

- iv -

 



--------------------------------------------------------------------------------

 

 

6.1.2

Release of Tax Funds

133

 

 

6.1.3

Special Reserve of Tax Funds

133

 

 

6.1.4

Prepayment of Property Taxes

134

 

 

6.1.5

Deposits of HOA Funds

134

 

 

6.1.6

Release of HOA Funds

134

 

Section 6.2

Insurance Funds

135

 

 

6.2.1

Deposits of Insurance Funds

135

 

 

6.2.2

Release of Insurance Funds

135

 

 

6.2.3

Acceptable Blanket Policy

135

 

Section 6.3

Capital Expenditure Funds

135

 

 

6.3.1

Deposits of Capital Expenditure Funds

135

 

 

6.3.2

Release of Capital Expenditure Funds

136

 

Section 6.4

Casualty and Condemnation Subaccount

136

 

Section 6.5

Eligibility Reserve Subaccount

136

 

 

6.5.1

Deposit of Eligibility Funds

136

 

 

6.5.2

Release of Eligibility Funds

137

 

Section 6.6

Cash Collateral

137

 

 

6.6.1

Cash Collateral Subaccount

137

 

 

6.6.2

Withdrawal of Cash Collateral Funds

137

 

 

6.6.3

Release of Cash Collateral Funds

138

 

 

6.6.4

Extraordinary Expense

138

 

Section 6.7

Advance Rent Funds

138

 

 

6.7.1

Deposits of Advance Rent Funds

138

 

 

6.7.2

Release of Advance Rent Funds

138

 

Section 6.8

Reserve Funds, Generally

138

 

Section 6.9

Hurricane Irma Insurance Deductible Funds.

139

 

 

6.9.1

Deposits of Irma Funds

139

 

 

6.9.2

Release of Irma Funds

140

ARTICLE VII - DEFAULTS

140

 

Section 7.1

Event of Default

140

 

Section 7.2

Remedies

143

 

Section 7.3

Remedies Cumulative; Waivers

145

 

Section 7.4

Lender’s Right to Perform

145

ARTICLE VIII - SPECIAL PROVISIONS

145

 

Section 8.1

Securitization

145

 

 

8.1.1

Sale of Notes and Securitization

145

 

 

8.1.2

Securitization Costs

146

 

Section 8.2

Securitization Cooperation

146

 

Section 8.3

Servicer

147

ARTICLE IX - MISCELLANEOUS

147

 

Section 9.1

Survival

147

 

Section 9.2

Lender’s Discretion; Rating Agency Review Waiver

147

- v -

 



--------------------------------------------------------------------------------

 

Section 9.3

Governing Law

148

 

Section 9.4

Modification, Waiver in Writing

149

 

Section 9.5

Delay Not a Waiver

149

 

Section 9.6

Notices

149

 

Section 9.7

Trial by Jury

150

 

Section 9.8

Headings

151

 

Section 9.9

Severability

151

 

Section 9.10

Preferences

151

 

Section 9.11

Waiver of Notice

151

 

Section 9.12

Remedies of Borrower

151

 

Section 9.13

Expenses; Indemnity

152

 

Section 9.14

Schedules Incorporated

153

 

Section 9.15

Offsets, Counterclaims and Defenses

153

 

Section 9.16

No Joint Venture or Partnership; No Third Party; Beneficiaries

153

 

Section 9.17

Publicity

154

 

Section 9.18

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets

154

 

Section 9.19

Conflict; Construction of Documents; Reliance

155

 

Section 9.20

Brokers and Financial Advisors

155

 

Section 9.21

Prior Agreements

156

 

Section 9.22

Document Delivery

156

 

Section 9.23

Counterparts

156

 

Section 9.24

State Specific Provisions

156

 

 

9.24.1

Arizona

156

 

 

9.24.2

California

156

 

 

9.24.3

Colorado

157

 

 

9.24.4

Florida

158

 

 

9.24.5

Georgia

158

 

 

9.24.6

North Carolina

158

 

 

9.24.7

Tennessee

159

 

Section 9.25

Acknowledgements Relating to Hurricane Irma

159

 

- vi -

 



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedules:

Schedule I

-

Allocated Loan Amounts

Schedule II.A

-

Closing Date Properties Schedule

Schedule II.B

-

Form of Monthly Properties Schedule

Schedule II.C

-

Form of Quarterly Investor Rollup Report

Schedule III

-

Exceptions to Representations and Warranties

Schedule IV

-

Chief Executive Office, Prior Names and Employer Identification Number

Schedule V

-

Periodic Rating Agency Information

Schedule VI

-

Midland Loan Services – SWH 2017-1 CMBS Asset Management Fees

Schedule VII

-

Specified Liens

Schedule VIII

-

Colorado HOA Schedule

Schedule IX

-

Applicable HOA Properties

Schedule X

-

Vacant Properties

Exhibits:

Exhibit A

-

Form of Blocked Account Control Agreement

Exhibit B

-

Form of Compliance Certificate

Exhibit C

-

Form of Deposit Account Control Agreement

Exhibit D

-

Form of Request for Release

Exhibit E

-

Form of Closing Date GRC Certificate

Exhibit F

-

Form of Closing Date OSN Certificate

 

 

- vii -

 



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of September 29, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between SWH 2017-1 BORROWER, LP, a Delaware limited partnership,
having its principal place of business at 8655 East Hartford Drive, Suite 200,
Scottsdale, Arizona 85255 (“Borrower”), and GERMAN AMERICAN CAPITAL CORPORATION,
a Maryland corporation, having an address at 60 Wall Street, 10th Floor, New
York, New York 10005 (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1Definitions

.  For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).

“Acceptable Counterparty” means a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (i) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (x) a long-term unsecured debt rating of not less than “A” by S&P and
(y) a long-term unsecured debt rating of not less than “A2” from Moody’s or
(ii) is otherwise acceptable to the Approved Rating Agencies, as evidenced by a
Rating Agency Confirmation to the effect that such counterparty shall not cause
a downgrade, withdrawal or qualification of the ratings assigned, or to be
assigned, to the Securities or any class thereof in any Securitization.

“Acknowledgment” means the Consent of Counterparty, dated on or about the
Closing Date made by Counterparty, or as applicable, Acceptable Counterparty.

“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that (i) if Advance Rents collected during the applicable calendar month exceed
the Advance Rent Threshold for such month, then collections of Advance Rent for
such calendar month shall be allocated to the applicable calendar month set
forth in the Advance Rent Disbursement Schedule and (ii) collections of Rent
that was payable with respect to a calendar month but was paid late will

- 8 -

 



--------------------------------------------------------------------------------

be allocated to such calendar month if received prior to the date that is
forty-five (45) days from but excluding the last day of the calendar quarter
that includes such calendar month.

“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender and, following
a Securitization, as to which a Rating Agency Confirmation has been obtained.

“Advance Rent” means, for any given month, any Rent that has been prepaid more
than one (1) month in advance, as measured from the date of determination.

“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.

“Advance Rent Funds” has the meaning set forth in Section 6.7.1.

“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.

“Advance Rent Threshold” means, for the applicable month, an amount equal to one
percent (1%) of all Rents collected during such month.  

“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.4.4(f); provided that (i) if a
single Substitute Property is substituted for a Replaced Property or portfolio
of Replaced Properties pursuant to Section 2.4.2(a) or Section 2.9, then the
initial Allocated Loan Amount of such Substitute Property shall be the Allocated
Loan Amount of such Replaced Property (or the aggregate Allocated Loan Amounts
of such Replaced Properties) immediately prior to its (or their) substitution,
and (ii) if two (2) or more Substitute Properties are substituted for a Replaced
Property or portfolio of Replaced Properties pursuant to Section 2.4.2(a) or
Section 2.9, then the initial Allocated Loan Amount of each such Substitute
Property shall be a pro rata portion of the Allocated Loan Amount of such
Replaced Property (or the aggregate Allocated Loan Amounts of such Replaced
Properties) immediately prior to its (or their) substitution, with such pro rata
portion determined based on the BPO Values of the Substitute Properties.  For
the avoidance of doubt, in connection with calculating the payments contemplated
by this Agreement, Lender will determine the Allocated Loan Amount for any
individual Property as of the date Lender received notice of the prepayment from
Borrower.

“ALTA” means American Land Title Association, or any successor thereto.

- 9 -

 



--------------------------------------------------------------------------------

“Alternative Base Rate” shall mean, with respect to each Interest Period and
each Interest Determination Date, the rate of interest of the Alternative Index.

“Alternative Index” a floating rate index (a) that becomes generally accepted as
a successor interest rate index to LIBOR in commercial mortgaged backed real
estate finance transactions, as reasonably determined by Servicer, (b) is a
Floating Rate Option under the 2006 ISDA Definitions (as may be amended from
time to time) or successor definitions to the 2006 ISDA Definitions as published
by the ISDA  and (c) for which ISDA has published a final version of an
amendment or protocol that has the effect of amending pre-existing ISDA-based
swap agreements, generally providing such floating rate index as a successor or
alternative to the USD-LIBOR-BBA definition in effect as of the date
hereof.  Such index shall be reasonably determined by Servicer by reference to a
generally accepted reporting service for such index such as Bloomberg or a
similar service.

“Alternative Base Rate Loan” means the Components of the Loan at such time as
interest thereon accrues at a rate of interest based upon the Alternative Base
Rate.

“A.M. Best” means A.M. Best Company, Inc.

“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.19.

“Applicable HOA Properties” means with respect to any Applicable HOA State,
(i) all HOA Properties located in such Applicable HOA State except for any
Property (A)(1) as to which any Liens for HOA Fees are expressly subordinated to
the Lien of the Mortgage encumbering such Property and (2) the applicable Title
Insurance Policy insures against any loss sustained by Lender if such liens for
HOA Fees, including after-arising HOA liens, have Priority with respect to the
Lien of the Mortgage that encumbers such Property or (B) with respect to which
Borrower (x) delivered to Lender an opinion, satisfactory to Lender, from a
nationally recognized law firm (or one with prominent standing in the applicable
state) that affirmatively concludes that any Liens for HOA Fees (including
future-arising Liens for HOA Fees) would not have Priority and (y) delivers to
Lender an updated legal opinion with the same conclusion (which may be in the
form of a bring-down or date-down opinion with respect to an earlier delivered
opinion) within twenty (20) Business Days after June 30 and December 31 of each
calendar year, commencing with June 30, 2018, and (ii) all HOA Properties
located in such Applicable HOA State designated as an Applicable HOA Property
pursuant to Section 4.3.17(b).

“Applicable HOA State” means (i) a state in which, pursuant to applicable Legal
Requirements, (A) a Lien in favor of an HOA may be created through the
non-payment of HOA Fees assessed against a Property by such HOA and (B) any such
Lien would have Priority or (ii) a state designated as an Applicable HOA State
pursuant to Section 4.3.17(b).  For the avoidance of doubt, if any reported
decision of a state appellate court would result in the foregoing clauses (i)(A)
and (i)(B) applying in such state or if the legal opinion described in
clause (B)(x) of the definition of “Applicable HOA Properties” in respect of a
state, is

- 10 -

 



--------------------------------------------------------------------------------

conditioned on the presence of subordination language or the absence of
provisions which would otherwise allow a Lien for HOA Fees to extinguish the
Lien of a mortgage upon the valid and proper foreclosure of such Lien for HOA
Fees, then such state shall constitute an Applicable HOA State.

“Approved Annual Budget” has the meaning set forth in Section 4.3.2.

“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing, included in the Annual
Budget or, if during a Cash Sweep Period, in an Approved Annual Budget or
(ii) approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed.  For the avoidance of doubt, any budgeted Capital
Expenditure amount for a calendar month may be carried forward if unused in such
calendar month; provided, however, no such unused amount may be carried over
from the last calendar month of any Approved Annual Budget to the first calendar
month of the next Approved Annual Budget.

“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.

“Approved Initial Budget” has the meaning set forth in Section 4.3.2.

“Approved Rating Agencies” means each of the nationally-recognized statistical
rating agencies which has been approved by Lender and designated by Lender to
assign a rating to the Securities.

“Assignment of Management Agreement” means (i) with respect to Manager, an
Assignment of Management Agreement and Subordination of Management Fees among
Lender, Borrower and Manager, substantially in the form delivered on the Closing
Date by Borrower, Existing Manager and Lender and (ii) with respect to any
Person providing property management services to Manager with respect to the
Properties pursuant to a sub-management agreement, an Assignment of Management
Agreement and Subordination of Management Fees among Lender, Manager, and such
Person, substantially in the form delivered on the Closing Date by Existing
Manager, Lender and the Persons providing property management services to
Manager with respect to the Properties as of the Closing Date, in the case of
each of clause (i) and clause (ii), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Assumed Note Rate” means, with respect to each Component, an interest rate
equal to the sum of (i) one-half of one percent (0.50%) plus (ii) the applicable
Component Spread plus (iii) LIBOR as determined on the preceding Determination
Date.

“Available Cash” has the meaning set forth in Section 2.6.3(j).

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means, with respect to any Person:

- 11 -

 



--------------------------------------------------------------------------------

(i)

such Person shall fail generally to pay its debts as they come due, or shall
make a general assignment for the benefit of creditors; or any case or other
proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code; or such Person shall take any corporate,
limited partnership or limited liability company action to authorize any of such
actions; or

(ii)

a case or other proceeding shall be commenced, without the application or
consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code, and (A) such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) consecutive
days or (B) an order for relief in respect of such Person shall be entered in
such case or proceeding or a decree or order granting such other requested
relief shall be entered.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive
control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Borrower GP” means SWH 2017-1 Borrower GP, LLC, a Delaware limited liability
company.

“Borrower GP Guaranty” means that certain Borrower GP Guaranty, dated as of the
Closing Date, executed by Borrower GP in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Borrower GP Security Agreement” means that certain Borrower GP Security
Agreement, dated as of the Closing Date, executed by Borrower GP in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

- 12 -

 



--------------------------------------------------------------------------------

“Borrower GP’s Permitted Indebtedness” has the meaning set forth in Section
4.2.2.

“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender., as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Borrower’s Operating Account” has the meaning set forth in Section 4.1.15.

“Borrower TRS” means SWH 2017-1 TRS Borrower, LLC, a wholly-owned Delaware
limited liability company subsidiary of Borrower that is treated for
U.S. federal income tax purposes as a “taxable REIT subsidiary”.

“Borrower TRS Guaranty” means that certain Guaranty (Borrower TRS), dated as of
the date hereof, executed by Borrower TRS in favor of Lender.

“Borrower TRS Security Agreement” means that certain Security Agreement
(Borrower TRS), dated as of the date hereof, executed by Borrower TRS in favor
of Lender.

“Borrower TRS’s Permitted Indebtedness” has the meaning set forth in
Section 4.2.2.

“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.

“Breakage Costs” has the meaning set forth in Section 2.2.3(e).

“Broker Price Opinion” means a broker price opinion obtained by Lender.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the Federal
Reserve Bank of New York is not open for business.

“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended March 31, 2018.

“Cap Receipts” means all amounts received by Borrower pursuant to an Interest
Rate Cap Agreement.

“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.

“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements and
major repairs but excluding leasing commissions).

- 13 -

 



--------------------------------------------------------------------------------

“Carry-Over Property” means a Property that is occupied by a Carry-Over Tenant
at the time of acquisition of such Property by Borrower’s Affiliate.

“Carry-Over Tenant” means one or more individuals who, at the time of
acquisition of a Property by Borrower’s Affiliate, occupy such Property.

“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.

“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.

“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.

“Cash Management Account” has the meaning set forth in Section 2.6.2(a).

“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.

“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low Debt Yield Period; and shall end if,
(A) with respect to a Cash Sweep Period continuing pursuant to clause (i), the
Event of Default commencing the Cash Sweep Period has been cured and such cure
has been accepted by Lender (and no other Event of Default is then continuing)
or (B) with respect to a Cash Sweep Period continuing due to clause (ii), the
Low Debt Yield Period has ended pursuant to the terms hereof.

“Casualty” has the meaning set forth in Section 5.2.

“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.

“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.

“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).

“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).

“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.

“Closing Date” means the date of the funding of the Loan.

“Closing Date Debt Yield” means 6.39%.

“Closing Date GRC Certificate” means a certificate from GRC in substantially the
form of Exhibit E without any material exceptions.

“Closing Date HOA Opinions” means the opinions of counsels to Borrower executed
and delivered on or prior to the Closing Date.

- 14 -

 



--------------------------------------------------------------------------------

“Closing Date OSN Certificate” means a certificate from OS National, LLC in
substantially the form of Exhibit F without any material exceptions.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

“Collateral Assignment of Interest Rate Cap Agreement” has the meaning set forth
in Section 2.2.7(a).

“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the Substitution Date),
executed and delivered by Borrower, constituting an assignment of the Lease or
the Leases, as applicable, and the proceeds thereof as Collateral for the Loan,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.  The Collateral Assignment of Leases and Rents may
be included as part of the Mortgage for such Property or Properties.

“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Borrower GP Security Agreement, the Borrower TRS
Security Agreement, the Blocked Account Control Agreement, each Deposit Account
Control Agreement, each Collateral Assignment of Interest Rate Cap Agreement,
each Assignment of Management Agreement, each Mortgage Document and all other
instruments, documents and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents in order to grant to Lender a
Lien on any real, personal or mixed property of that Loan Party as security for
the Obligations, as the same may be (and each of the foregoing defined terms
shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d) but subject to the rights of Borrower to retain
and/or apply any such Insurance Proceeds under Article V), Condemnation Proceeds
(subject to the rights of Borrower to retain and/or apply any such Condemnation
Proceeds under Article V), Net Transfer Proceeds, Cap Receipts, interest on
amounts on deposit in the Cash Management Account and on the Reserve Funds,
amounts paid by Borrower  (or Borrower TRS) to the Cash Management Account
pursuant to this Agreement, and all other payments received with respect to such
Property and all “proceeds” (as defined in Section 9-102 of the UCC) of such
Property.  For the avoidance of doubt, Collections shall not include security
deposits that have not been forfeited by the applicable Tenant.

“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.

- 15 -

 



--------------------------------------------------------------------------------

“Component” means individually or collectively, as the context may require, any
one of Component A, Component B, Component C, Component D, Component E and
Component F, each as more particularly set forth in Section 2.1.2.

“Component Alternative Base Rate Spread” means, in connection with any
conversion of the Loan from a LIBOR Loan to an Alternative Base Rate Loan, with
respect to each Component of the Loan, (i) if as of the Determination Date for
the first Interest Period during which the Loan will bear interest based on the
Alternative Base Rate (or if LIBOR is not available as of such date, as of the
Determination Date for which LIBOR was last available), LIBOR is greater than
the Alternative Base Rate, then the sum of (A) the Component Spread applicable
to such Component plus (B) the excess of LIBOR as of  such Determination Date
over the Alternative Base Rate as of such date or (ii) if as of the
Determination Date for the first Interest Period during which the Loan will bear
interest based on the Alternative Base Rate (or if LIBOR is not available as of
such date, as of the Determination Date for which LIBOR was last available), the
Alternative Base Rate is greater than LIBOR, then the result of (A) the
Component Spread applicable to such Component minus (B) the excess of the
Alternative Base Rate as of such Determination Date over LIBOR as of such date.

“Component Outstanding Principal Balance” means, as of any given date, with
respect to each Component, the Outstanding Principal Balance of such Component.

“Component Prime Rate Spread” means, in connection with any conversion of the
Loan from a LIBOR Loan to a Prime Rate Loan, with respect to each Component of
the Loan, the difference (expressed as the number of basis points) between
(i) the sum of (A) LIBOR, determined as of the Determination Date for which
LIBOR was last available, plus (B) the Component Spread applicable to such
Component, minus (ii) the Prime Rate as of such Determination Date; provided,
however, that if such difference is a negative number for such Component, then
the Component Prime Rate Spread for such Component shall be zero.

“Component Spread” means, as of any given date, (i) with respect to Component A,
1.0196% per annum; (ii) with respect to Component B, 1.2396% per annum,
(iii) with respect to Component C, 1.4696% per annum, (iv) with respect to
Component D, 2.0196% per annum; (v) with respect to Component E, 2.6696% per
annum and (vi) with respect to Component F, 3.4696% per annum.

“Concessions” means, for any period of determination, the concessions (other
than free Rent) provided with respect to the Properties by Borrower, as
determined in accordance with GAAP.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

- 16 -

 



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or
otherwise.  “Controlled” and “Controlling” shall have correlative meanings.

“Counterparty” means, with respect to the Interest Rate Cap Agreement, JPMorgan
Chase, National Association, and with respect to any Replacement Interest Rate
Cap Agreement, any Acceptable Counterparty thereunder.

“Counterparty Opinion” has the meaning set forth in Section 2.2.7(e).

“Covered Disclosure Information” has the meaning set forth in Section 8.1.1(b).

“Covered Rating Agency Information” has the meaning set forth in
Section 9.13(d).

“Cure Period” means, (i) with respect to the failure of any Property to qualify
as an Eligible Property (other than with respect to the failure of a Property to
comply with the representation in Section 3.2.20) if such failure is reasonably
susceptible of cure, a period of thirty (30) days after the earlier of actual
knowledge of such condition by a Responsible Officer of Borrower or Manager or
notice thereof by Lender to Borrower; provided that, if Borrower is diligently
pursuing such cure during such thirty (30) day period and such failure is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period, then such cure period shall be extended for another ninety (90) days so
long as Borrower continues to diligently pursue such cure and, provided,
further, that if the Obligations have been accelerated pursuant to
Section 7.1(b), then the cure period hereunder shall be reduced to zero (0) days
and (ii) with respect to the failure of a Property to comply with the
representation in Section 3.2.20, zero (0) days.  If any failure of any Property
to qualify as an Eligible Property is not reasonably susceptible of cure, then
no cure period shall be available.  If any failure of any Property to qualify as
an Eligible Property is due to a Voluntary Action, then no cure period shall be
available.

“Cut-Off Date” means July 31, 2017.

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Premium, Interest Shortfall and/or Breakage Costs, if applicable)
due to Lender in respect of the Loan under the Note, this Agreement, the
Mortgage Documents, the Environmental Indemnity or any other Loan Document.

- 17 -

 



--------------------------------------------------------------------------------

“Debt Service” means, with respect to any period of determination, the interest
payments due under the Note for such period.

“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:

(i)

the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on the Initial Maturity Date or the Extended Maturity
Date, as applicable; and

(ii)

the denominator is the aggregate debt service for the twelve (12) month period
following such date of determination, calculated as the sum of (A) with respect
to Component A, the product of (1) the Component Outstanding Principal Balance
for Component A as of such date and (2) an interest rate equal to the sum of
(x) the Component Spread for Component A and (y) the Strike Price described in
clause (ii) of the definition of Strike Price, (B) with respect to Component B,
the product of (1) the Component Outstanding Principal Balance for Component B
as of such date and (2) an interest rate equal to the sum of (x) the Component
Spread for Component B and (y) the Strike Price described in clause (ii) of the
definition of Strike Price, (C) with respect to Component C, the product of
(1) the Component Outstanding Principal Balance for Component C as of such date
and (2) an interest rate equal to the sum of (x) the Component Spread for
Component C and (y) the Strike Price described in clause (ii) of the definition
of Strike Price, (D) with respect to Component D, the product of (1) the
Component Outstanding Principal Balance for Component D as of such date and
(2) an interest rate equal to the sum of (x) the Component Spread for Component
D and (y) the Strike Price described in clause (ii) of the definition of Strike
Price, (E) with respect to Component E, the product of (1) the Component
Outstanding Principal Balance for Component E as of such date and (2) an
interest rate equal to the sum of (x) the Component Spread for Component E and
(y) the Strike Price described in clause (ii) of the definition of Strike Price,
(F) with respect to Component F, the product of (1) the Component Outstanding
Principal Balance for Component F as of such date and (2) an interest rate equal
to the sum of (x) the Component Spread for Component F and (y) the Strike Price
described in clause (ii) of the definition of Strike Price, and (G) the regular
monthly fee of the certificate administrator (deemed to be $6,150 per month) and
the trustee (deemed to be $250 per month) under the Servicing Agreement.

“Debt Yield” means, as of any date of determination, a fraction expressed as a
percentage in which:

(i)

the numerator is the Underwritten Net Cash Flow; and

(ii)

the denominator is the Outstanding Principal Balance.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

- 18 -

 



--------------------------------------------------------------------------------

“Default Rate” means, with respect to each Component of the Loan, a rate per
annum equal to the lesser of (i) the Maximum Legal Rate or (ii) three percent
(3%) above the Interest Rate applicable to such Component.

“Deposit Account Control Agreement” means the Blocked Account Control Agreement
(Shifting Control) dated the Closing Date among Borrower, Lender and a Rent
Deposit Bank, providing for springing control by Lender, substantially in the
form set forth as Exhibit C attached hereto or such other form as may be
reasonably acceptable to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Designated HOA Properties” means, with respect to any state, HOA Properties
located in such state that (i) were not Applicable HOA Properties on the Closing
Date, (ii) become Applicable HOA Properties after the Closing Date and (iii) all
such Applicable HOA Properties are designated by Borrower to Lender in writing
as Designated HOA Properties.

“Determination Date” means, with respect to each Interest Period, the date that
is two (2) London Business Days prior to the commencement date of such Interest
Period.

“Diligence Provider” has the meaning set forth in Schedule X.

“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the Approved Rating Agencies in
connection with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).

“Eligibility Funds” has the meaning set forth in Section 6.5.1.

“Eligibility Requirements” means, with respect to any Person, the requirement
that such Person has a Net Assets of not less than $300,000,000.00 (exclusive of
such Person’s direct or indirect interest in the Properties and Borrower).

“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” means:

- 19 -

 



--------------------------------------------------------------------------------

(i)

PNC Bank, National Association so long as PNC Bank, National Association’s long
term unsecured debt or deposit rating shall be at least “A2” from Moody’s and
the equivalent by KBRA (if then rated by KBRA) (if the deposits are to be held
in the applicable account for more than 30 days) or PNC Bank, National
Association’s short term deposit or short term unsecured debt rating shall be at
least “P-1” from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if
the deposits are to be held in the applicable account for 30 days or less); or

(ii)

a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A‑1 by S&P, P-1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (i) “AA” by S&P, (ii) “AA” and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (iii) “Aa2” by Moody’s.

“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:

(i)

the form of Lease reflects customary market standard terms;

(ii)

the Lease is entered into on an arms-length basis without payment support by any
Borrower or its Affiliates (provided, that any incentives offered to Tenants
shall not be deemed to constitute such payment support);

(iii)  

for any Lease entered into after the date hereof, such Lease had, as of its
commencement date, an initial Lease term of at least six months;

(iv)

the Lease is consistent with Borrower’s internal leasing guidelines;

(v)

the Lease is to a bona fide third-party Tenant; and

(vi)

the Lease is in compliance with all applicable Legal Requirements in all
material respects.

“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants; provided, that for purposes of determining whether a Property is in
compliance with the representation in the last sentence of Section 3.2.15, such
sentence shall be read as if it was not qualified by Borrower’s knowledge.

“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:

(i)

the Tenant is not subject to an ongoing Bankruptcy Action as of the date such
Tenant is initially screened by Borrower prior to its execution of a Lease;

- 20 -

 



--------------------------------------------------------------------------------

(ii)

at the time of initial screening, the Tenant is not listed on any Government
List; and

(iii)

the Tenant otherwise generally conforms to Borrower’s internal tenant leasing
criteria in all material respects at the time such Tenant is screened by
Borrower.

“Embargoed Person” has the meaning set forth in Section 4.2.16.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.

“Equity Owner” means SWH 2017-1 Equity Owner, LLC, a Delaware limited liability
company.

“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Equity Owner’s Permitted Indebtedness” has the meaning set forth in
Section 4.2.2.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.

“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any

- 21 -

 



--------------------------------------------------------------------------------

Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.

“ERISA Plan” has the meaning set forth in Section 3.1.9(a).

“Event of Default” has the meaning set forth in Section 7.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed as a result of Lender
being organized under the laws of, or having its principal office or, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes,
(ii) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan pursuant
to a law in effect on the date on which (A) such Lender acquires such interest
in the Loan or (B) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.7, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Lender’s failure to comply with
Section 2.7(e) and (iv) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Management Agreement” means that certain Management Agreement, dated
as of the Closing Date, between Borrower and Existing Manager, pursuant to which
Existing Manager provides management and other services with respect to the
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Existing Manager” means Waypoint Homes Management, LLC, a Delaware limited
liability company.

“Extended Maturity Date” has the meaning set forth in Section 2.8.

“Extension Option” has the meaning set forth in Section 2.8.

“Extension Term” has the meaning set forth in Section 2.8.

“Extraordinary Expense” has the meaning set forth in Section 6.6.4.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fitch” means Fitch, Inc.

- 22 -

 



--------------------------------------------------------------------------------

“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand-alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.

“Fully Condemned Property” has the meaning set forth in Section 5.3(b).

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Geographic Diversity Test” means a test that is satisfied with respect to a
Substitution if, after giving effect to such Substitution, no MSA Percentage is
increased by more than two and one-half (2.50) percentage points from such MSA
Percentage as of the Closing Date, as adjusted for any Transfers (other than
Substitutions) of Properties after the Closing Date.

“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any
successor website or webpage) and (iii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained by a Governmental Authority
that Lender notifies Borrower in writing is now included in “Government List”.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties and/or Leases
with Carry-Over Tenants as of such date and (ii) the annualized market rents for
Properties that are vacant as of such date.  For purposes of clause (ii) market
rents shall be determined by Borrower or, if reasonably required by Lender, by
RentRange or any other nationally recognized rental rate reporting service
selected by Lender in its reasonable discretion (such nationally recognized
rental rate reporting service’s fee to be at Borrower’s sole cost and expense);
provided that Borrower may object to any such determination by RentRange or
other nationally recognized rental rate reporting service by delivering written
notice to Lender within five (5) Business Days of any

- 23 -

 



--------------------------------------------------------------------------------

such determination and, in such event, the market rents so objected to shall be
as determined by an independent broker opinion of market rent obtained by Lender
at Borrower’s sole cost and expense.

“GRC” means Green River Capital, LLC.

“HOA” means a home owners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.

“HOA Fees” means all homeowner’s and condominium owner’s association dues, fees,
assessments and impositions with respect to the Properties, and any other
charges levied or assessed or imposed against a Property, or any part thereof,
by an HOA.

“HOA Funds” has the meaning set forth in Section 6.1.5.

“HOA Property” means a Property which is subject to an HOA.

“HOA Subaccount” has the meaning set forth in Section 6.1.5.

“Hurricane Irma Damage Report” has the meaning set forth in Section 6.9.2.

“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.

“Indebtedness” means, for any Person, without duplication:  (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss and (vii) any other contractual
obligation for the payment of money which is not settled within thirty (30) days
of the incurrence of such obligation.

“Indemnified Liabilities” has the meaning set forth in Section 9.13(b).

“Indemnified Persons” has the meaning set forth in Section 9.13(b).

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.

- 24 -

 



--------------------------------------------------------------------------------

“Independent” means, when used with respect to any Person, a Person
who:  (i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or Person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clause (i) or clause (ii)
above.

“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

(i)

a member, partner, equityholder, manager, director, officer or employee of
Borrower or any of its equityholders or Affiliates (other than as an Independent
Director of Borrower or an Affiliate of Borrower that is not in the direct chain
of ownership of Borrower and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided  that such Independent Director is
employed by a company that routinely provides professional Independent Directors
or managers in the ordinary course of its business);

(ii)

a creditor, supplier or service provider (including provider of professional
services) to Borrower or any of its equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors and other corporate services to Borrower or any of its Affiliates in
the ordinary course of its business);

(iii)

a family member of any such member, partner, equityholder, manager, director,
officer, employee, creditor, supplier or service provider; or

(iv)

a Person that controls (whether directly, indirectly or otherwise) any of
clauses (i), (ii) or (iii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) by reason of being the Independent Director of a “special purpose
entity” affiliated with Borrower shall be qualified to serve as an Independent
Director of the Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of

- 25 -

 



--------------------------------------------------------------------------------

Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year.  For purposes of this
paragraph, a “special purpose entity” is an entity, whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in the definition of Special Purpose Entity of this
Agreement.

“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Lender or any Loan Party
or (ii) the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.

“Initial Maturity Date” means the Payment Date occurring in October 2019, or
such earlier date on which the final payment of principal of the Note becomes
due and payable as therein or herein provided, whether at such stated maturity
date, by declaration of acceleration, or otherwise.

“Initial Principal Balance” means $771,240,000.00.

“Initial Term” means the period from the Closing Date through the Initial
Maturity Date.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Richards, Layton & Finger, P.A. in connection with
the Loan.

“Insurance Funds” has the meaning set forth in Section 6.2.1.

“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).

“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

“Insurance Subaccount” has the meaning set forth in Section 6.2.1.

“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
period commencing on and including the fifteenth (15th) day of the prior
calendar month and ending on and including the fourteenth (14th) day of the
calendar month in which such Payment Date occurs; provided, however, the initial
Interest Period shall be the period commencing on the Closing Date, and ending
on and including October 14, 2017 and shall consist of 16 days.

“Interest Rate” means, with respect to each Interest Period, an interest rate
per annum equal to (i) for a LIBOR Loan, the sum of (A) LIBOR, determined as of
the Determination Date immediately preceding the commencement of such Interest
Period, plus (B) the Component Spread applicable to such Component (or, when
applicable pursuant to this Agreement or any other Loan Document, the Default
Rate); (ii)  for a Prime Rate Loan, the sum of (A) the Prime Rate, plus (B) the
Component Prime Rate Spread applicable to such Component (or, when applicable
pursuant to this Agreement or any other Loan Document, the applicable Default
Rate) and (iii) for an Alternative Base Rate Loan, the sum of (A) the
Alternative Base Rate, determined as of the Determination Date immediately
preceding the commencement of such Interest Period,

- 26 -

 



--------------------------------------------------------------------------------

plus (B) the Component Alternative Base Rate Spread applicable to such Component
(or, when applicable pursuant to this Agreement or any other Loan Document, the
applicable Default Rate).

“Interest Rate Cap Agreement” means, collectively, one or more interest rate
protection agreements (together with the confirmation and schedules relating
thereto) reasonably acceptable to Lender, between an Acceptable Counterparty and
Borrower obtained by Borrower as and when required pursuant to Section 2.2.7 and
the Collateral Assignment of Interest Rate Cap Agreement.  After delivery of a
Replacement Interest Rate Cap Agreement to Lender, the term “Interest Rate Cap
Agreement” shall be deemed to mean such Replacement Interest Rate Cap Agreement
and such Replacement Interest Rate Cap Agreement shall be subject to all
requirements applicable to the Interest Rate Cap Agreement.  The Interest Rate
Cap Agreement shall be governed by the laws of the State of New York and shall
contain each of the following provisions:

(i)

the notional amount of the Interest Rate Cap Agreement shall be equal to or
greater than the aggregate Component Outstanding Principal Balance of the
Components;

(ii)

the remaining term of the Interest Rate Cap Agreement shall at all times extend
through the end of the Interest Period in which the Maturity Date occurs as
extended from time to time pursuant to this Agreement and the Loan Documents;

(iii)

the Interest Rate Cap Agreement shall be issued by the Acceptable Counterparty
to Borrower and shall be pledged to Lender by Borrower in accordance with this
Agreement and the Collateral Assignment of Interest Rate Cap Agreement;

(iv)

the Acceptable Counterparty under the Interest Rate Cap Agreement shall be
obligated to make a stream of payments, directly to the Cash Management Account
(whether or not an Event of Default has occurred) from time to time equal to the
product of (A) the notional amount of such Interest Rate Cap Agreement
multiplied by (B) the excess, if any, of LIBOR (including any upward rounding
under the definition of LIBOR) (or the Prime Rate if the Loan has converted to a
Prime Rate Loan or the Alternative Base Rate if the Loan has converted to an
Alternative Base Rate Loan) over the Strike Price and shall provide that such
payment shall be made on a monthly basis in each case not later than (after
giving effect to and assuming the passage of any cure period afforded to such
Counterparty under the Interest Rate Cap Agreement, which cure period shall not
in any event be more than three Business Days) each Payment Date;

(v)

the Acceptable Counterparty under the Interest Rate Cap Agreement shall execute
and deliver the Acknowledgment; and

(vi)

the Interest Rate Cap Agreement shall impose no material obligation on the
beneficiary thereof (after payment of the acquisition cost) and shall be in all
material respects satisfactory in form and substance to Lender and shall satisfy
applicable Rating Agency standards and requirements, including, without
limitation, provisions satisfying Approved Rating Agencies standards,
requirements and criteria (A) that incorporate

- 27 -

 



--------------------------------------------------------------------------------

customary tax “gross up” provisions, (B) whereby the Counterparty agrees not to
file or join in the filing of any petition against Borrower under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, and (C) that
incorporate, if the Interest Rate Cap Agreement contemplates collateral posting
by the Counterparty, a credit support annex setting forth the mechanics for
collateral to be calculated and posted that are consistent with Rating Agency
standards, requirements and criteria.

“Interest Shortfall” has the meaning set forth in Section 2.4.4(a)(ii).

“Irma Deductible Costs” has the meaning set forth in Section 6.9.1.

“Irma Funds” has the meaning set forth in Section 6.9.1.

“Irma Subaccount” has the meaning set forth in Section 6.9.1.

“IRS” means the United States Internal Revenue Service.

“KBRA” means Kroll Bond Rating Agency, Inc.

“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower, and (i) every modification, amendment or other
agreement relating to such lease, sublease or other agreement entered into in
connection with such lease, sublease or other agreement, and (ii) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the Tenant.

“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting such Property or any part thereof, or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, such Property or any
part thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to such Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.

“Lease Term” means (i) with respect to a Substitution of a single Property with
a Substitute Property, the remaining contractual term of the Eligible Lease for
the Property or the Substitute Property, as applicable (without giving effect to
any extension option in such lease), and (ii) with respect to a Substitution of
a portfolio of Properties with a portfolio of Substitute Properties, the
weighted average remaining contractual term of the Eligible Leases for the
Properties or the Substitute Properties, as applicable (without giving effect to
any extension option in such leases), weighted based on the Allocated Loan
Amounts for such Properties or Substitute Properties, as applicable.

- 28 -

 



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“LIBOR” means, with respect to each Interest Period, the rate (expressed as a
percentage per annum and rounded up to the next nearest 1/1000th of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on Reuters Screen
LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on the
related Determination Date.  If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars for a one-month period that appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, if at least two such offered rates so appear.  If fewer than two such
offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m., London
time, on such Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of
11:00 a.m., London time, on such Determination Date for the amounts of not less
than U.S. $1,000,000.  If at least two such offered quotations are so provided,
LIBOR shall be the arithmetic mean of such quotations.  If fewer than two such
quotations are so provided, Lender (or Servicer, on Lender’s behalf) shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000.  If at least two such rates are so provided, LIBOR shall
be the arithmetic mean of such rates.

“LIBOR Loan” means the Components of the Loan at such time as interest thereon
accrues at a rate of interest based upon LIBOR.

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in any Loan
Party, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” means the loan made by Lender to Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Borrower GP
Guaranty, the Borrower TRS Guaranty, the Environmental Indemnity, each Interest
Rate Cap Agreement, each Collateral Document and all other agreements,
instruments and documents delivered pursuant thereto or in connection therewith,
as the same may be (and each of the foregoing defined terms shall refer to such
documents as they may be) amended, restated, replaced, supplemented or otherwise
modified from time to time.

- 29 -

 



--------------------------------------------------------------------------------

“Loan Party” means Borrower, Borrower GP, Equity Owner and Borrower TRS.

“London Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in London, England are not open for business.

“Low Debt Yield Period” shall commence if, as of any Calculation Date, the Debt
Yield is less than eighty-five percent (85%) of the Closing Date Debt Yield, and
shall end if (i) the Properties have achieved, as of any two succeeding
consecutive Calculation Dates, a Debt Yield of at least eighty-five percent
(85%) of the Closing Date Debt Yield or (ii) immediately (without waiting for
two succeeding consecutive Calculation Dates) upon the Borrower prepaying the
principal amount of the Loan in an amount sufficient to cause the Debt Yield to
be equal to or in excess of eighty-five (85%) of the Closing Date Debt Yield (a
“Debt Yield Cure Prepayment”).

“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party and (iii) any brokerage,
leasing, cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) relating to the Properties, in each case involving
payment or expense of more than one million dollars ($1,000,000) during any
twelve (12) month period, unless cancelable on thirty (30) days or less notice
without requiring payment of termination fees or payments of any kind (other
than amounts that accrued prior to the termination date).

“Management Agreement” means (i) the Existing Management Agreement or (ii) a
Replacement Management Agreement pursuant to which a Qualified Manager is
managing one or more of the Properties in accordance with the terms and
provisions of this Agreement, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Management Fee Cap” means, with respect to each calendar month, six percent
(6.0%) of gross Rents and business interruption and/or rental loss insurance
proceeds, in each case, collected with respect to the Properties for such
calendar month; provided, that for purposes of determining gross Rents
collected, if Advance Rents during the applicable calendar month exceed the
Advance Rent Threshold for such calendar month, then collections of Advance Rent
shall be allocated to the applicable calendar month set forth in the applicable
Advance Rent Disbursement Schedule.

“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.

“Margin Stock” has the meaning set forth in Section 3.1.20.

“Material Action” has the meaning set forth in the definition of “Special
Purpose Entity”.

- 30 -

 



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (ii) the use, operation or value of the Properties, taken as a whole,
(iii) the ability of Borrower to repay the principal and interest of the Loan
when due or to satisfy any of Borrower’s other obligations under the Loan
Documents, or (iv) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document.

“Maturity Date” means the Initial Maturity Date; provided that in the event of
the exercise by Borrower of an Extension Option pursuant to Section 2.8, the
Maturity Date shall be the applicable Extended Maturity Date; or such earlier
date on which the final payment of principal of the Note becomes due and payable
as herein or therein provided, whether at the Initial Maturity Date, by
declaration of acceleration, or otherwise.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“Minimum Disbursement Amount” means $100,000.

“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.

“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the amount of interest which is then due on all of the Components of
the Loan in the aggregate for the Interest Period during which such Payment Date
occurs.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the Substitution Date),
executed and delivered by Borrower, constituting a Lien on the Improvements and
the Property or Properties, as applicable, as Collateral for the Loan, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.

“MSA” means a metropolitan statistical area, as defined by the United States
Office of Management and Budget.

“MSA Percentage” means, with respect to an MSA that includes Properties, a
quotient expressed as a percentage where (i) the numerator is the Allocated Loan
Amount of the Properties in such MSA and (ii) the denominator is the Outstanding
Principal Balance.

- 31 -

 



--------------------------------------------------------------------------------

“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.

“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.

“Net Proceeds” means  (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1 (a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable out-of-pocket costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting same (“Insurance Proceeds”), or (ii) the net amount of an Award,
after deduction of Lender’s reasonable out-of-pocket costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.

“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).

“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.

“Non-Property Taxes” means all Taxes other than Property Taxes and HOA Fees.

“Note” means that certain Promissory Note, dated the Closing Date, in the
principal amount of the Initial Principal Balance, made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Notice of Substitution” has the meaning set forth in Section 2.9(a).

“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Relevant Parties of the Other Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP.  Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.3.1(a), (ii) cost of utilities, inventories,
and fixed asset supplies consumed in the operation of the Properties
(iii) management fees in an amount equal to the Management Fee Cap, (iv) costs
and fees of independent professionals (including, without limitation, legal,

- 32 -

 



--------------------------------------------------------------------------------

accounting, consultants and other professional expenses), technical consultants,
operational experts (including quality assurance inspectors) or other third
parties retained to perform services required or permitted hereunder,
(v) operational equipment and other lease payments to the extent constituting
operating expenses under GAAP, (vi) Property Taxes and HOA Fees, (vii) insurance
premiums, (viii) Property maintenance expenses and (ix) leasing commissions,
which shall not be expensed in accordance with GAAP but shall be expensed in the
period when paid.  Notwithstanding the foregoing, Operating Expenses shall not
include (A) depreciation or amortization, (B) income taxes or other charges in
the nature of income taxes, (C) any expenses (including legal, accounting and
other professional fees, expenses and disbursements) incurred in connection with
the making of the Loan or the sale, exchange, transfer, financing or refinancing
of all or any portion of any Property or in connection with the recovery of
Insurance Proceeds or Awards, (D) any loss that is covered by the Policies,
including any portion of a loss that is subject to a deductible under the
Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses incurred in
connection with the acquisition, initial renovation and initial leasing of
Properties and other activities undertaken prior to such initial lease that do
not constitute recurring operating expenses to be paid by Borrower, including
eviction of existing tenants, incentive payments to tenants and other similar
expenses, (H) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant under a Lease, (I) any service that is required to be provided by Manager
pursuant to the Management Agreement without compensation or reimbursement
(other than the management fee set forth in the Management Agreement), (J) any
expenses that relate to a Property from and after the release of such Property
in accordance with Section 2.5, (K) bad debt expense with respect to Rents,
(L) the value of any free rent or other concessions provided with respect to the
Properties or (M) corporate overhead expenses incurred by Borrower’s Affiliates.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Obligations” means (i) the performance of all obligations of Borrower
contained herein; (ii) the performance of each obligation of the Relevant
Parties contained in any other Loan Document; and (iii) the performance of each
obligation of the Relevant Parties contained in any renewal, extension,
amendment, restatement, modification, consolidation, change of, or substitution
or replacement for, all or any part of this Agreement, the Note or any other
Loan Document.

“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including maintenance recovery fees but, for the avoidance
of doubt, excluding income from the Transfer of any Property).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,

- 33 -

 



--------------------------------------------------------------------------------

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

“Outstanding Principal Balance” means, as of any date, the outstanding principal
balance of the Components of the Loan.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).

“Payment Date” means the ninth (9th) day of each calendar month during the Term
or, if such ninth day is not a Business Day, the immediately preceding Business
Day; provided, that the first Payment Date shall be November 9, 2017.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Periodic Rating Agency Information” has the meaning set forth in
Section 4.3.15.

“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.

“Permitted Investments” means:

(i)

obligations of, or obligations fully guaranteed as to payment of principal and
interest by, the United States or any agency or instrumentality thereof provided
such obligations are backed by the full faith and credit of the United States
including, without limitation, obligations of:  the U.S. Treasury (all direct or
fully guaranteed obligations), the Farmers Home Administration (certificates of
beneficial ownership), the General Services Administration (participation
certificates), the United States Maritime Administration (guaranteed Title XI
financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause (i) must (A) have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (B) if rated by
S&P, must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(ii)

federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, (A) in the case of such investments with maturities of 30 days or
less, the short term obligations of which are rated in the highest short term
rating category by each

- 34 -

 



--------------------------------------------------------------------------------

Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “A2” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), (B) in the case
of such investments with maturities of three months or less, but more than
30 days, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A1” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (C) in the case of such investments with maturities of six months or
less, but more than three months, the short term obligations of which are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause (ii) must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;

(iii)

fully Federal Deposit Insurance Corporation-insured demand and time deposits in,
or certificates of deposit of, or bankers’ acceptances issued by, any bank or
trust company, savings and loan association or savings bank, (A) in the case of
such investments with maturities of 30 days or less, the short term obligations
of which are rated in the highest short term rating category by each Rating
Agency (or, if not rated by all Approved Rating Agencies, rated by Moody’s in
the highest short term rating category) and the long term obligations of which
are rated at least “A2” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (B) in the case of such
investments with maturities of three months or less, but more than 30 days, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A1” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (C) in the case of such investments with maturities of six months or
less, but more than three months, the short term obligations of which are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is

- 35 -

 



--------------------------------------------------------------------------------

received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause (iii) must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;

(iv)

debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency in its highest long-term unsecured rating category
(or, if not rated by all Approved Rating Agencies, rated by Moody’s in its
highest long-term unsecured rating category); provided, however, that the
investments described in this clause (iv) must (A) have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (B) if rated by
S&P, must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v)

commercial paper (including both non-interest-bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the date of issuance thereof) with maturities of not more
than 365 days (A) in the case of such investments with maturities of 30 days or
less, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three months or
less, but more than 30 days, the short term obligations of which are rated in
the highest short term rating category by each Rating Agency (or, if not rated
by all Approved Rating Agencies, rated Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A1” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (C) in the case of such investments with maturities of
six months or less, but more than three months, the short term obligations of
which are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Approved Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated at least “Aa3” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), and (D) in the case of such
investments with maturities of more than six months, the short term obligations
of which are rated in the highest short term rating category by each Rating
Agency (or, if not rated

- 36 -

 



--------------------------------------------------------------------------------

by all Approved Rating Agencies, rated by Moody’s in the highest short term
rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause (vi) must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;

(vi)

units of taxable money market funds, which funds are regulated investment
companies and invested solely in obligations backed by the full faith and credit
of the United States, which funds have the highest rating available from each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by at
least one Approved Rating Agency and otherwise acceptable to each other Approved
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) for money market
funds; and

(vii)

any other security, obligation or investment which has been specifically
approved as a Permitted Investment in writing (A) by Lender and (B) each Rating
Agency, as confirmed by satisfaction of the Rating Agency Confirmation with
respect to each Approved Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (a) such obligation or security evidences a right to receive only
interest payments or (b) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment and provided, further, that each investment
described hereunder must have (x) a predetermined fixed amount of principal due
at maturity (that cannot vary or change) and (y) an original maturity of not
more than 365 days and a remaining maturity of not more than thirty (30) days.

“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes or HOA
Fees being contested in accordance with Section 4.1.3 or Section 4.4.5, (v) any
workers’, mechanics’ or other similar Liens on a Property that are bonded or
discharged within sixty (60) days after Borrower first receives written notice
of such Lien, (vi) all easements, rights-of-way, restrictions and other similar
non-monetary encumbrances recorded against and affecting any Property and that
would not reasonably be expected to and do not have an Individual Material
Adverse Effect on the Property, (vii) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion,
(viii) rights of Tenants as Tenants only under Leases permitted hereunder and
(ix) the Specified Liens.

- 37 -

 



--------------------------------------------------------------------------------

“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.

“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Policy” and “Policies” shall have the respective meanings set forth in
Section 5.1.1(b).

“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice.  A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date.  If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above.  Borrower
shall pay to Lender all out-of-pocket costs and expenses (if any) incurred by
Lender in connection with Borrower’s permitted revocation or modification of any
Prepayment Notice.

“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the "Prime Rate". If more than one "Prime Rate" is
published in The Wall Street Journal for a day, the average of such "Prime
Rates" will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01 %). If The Wall Street Journal ceases to publish the "Prime
Rate," Lender will select an equivalent publication that publishes such "Prime
Rate," and if such "Prime Rates" are no longer generally published or are
limited, regulated or

- 38 -

 



--------------------------------------------------------------------------------

administered by a governmental or quasi-governmental body, then Lender will
select a comparable interest rate index.

“Prime Rate Loan” means the Components of the Loan at such time as interest
thereon accrues at a rate of interest based upon the Prime Rate.

“Priority” means that the valid and proper foreclosure of a Lien for HOA Fees
will extinguish the Lien of a Mortgage with respect to the relevant HOA
Property.

“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II.A as of the Closing Date, as updated on a monthly basis in the form
attached hereto as Schedule II.B, and supplemented quarterly by the data
included on Schedule II.C pursuant to Section 4.3.7.

“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder.  The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real property,
Improvements and personal property.  Any Property Transferred to Borrower TRS
shall continue to constitute a “Property” for purposes of this Agreement and the
Loan Documents.

“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.

“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.

“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.

“Property Tax Prepayment Election” has the meaning set forth in Section 6.1.4.

“Property Value Test” means a test that is satisfied with respect to a
Substitute Property (or portfolio of Substitute Properties) if the BPO Value of
the Substitute Property (or the aggregate BPO Value of a portfolio of Substitute
Properties) obtained by Lender in connection with the Substitution is equal to
or greater than both (i) the BPO Value of the applicable Replaced Property (or
the aggregate BPO Value of a portfolio of Replaced Properties) obtained by
Lender in connection with the Substitution and (ii) the BPO Value of the
applicable Replaced Property (or the aggregate BPO Value of a portfolio of
Replaced Properties) as set forth in the Properties Schedule attached hereto as
Schedule II.A as of the Closing Date (or, if an applicable

- 39 -

 



--------------------------------------------------------------------------------

Replaced Property was not included in such data tape, the BPO Value for such
Replaced Property as set forth in the most recent Properties Schedule provided
pursuant to Section 4.3.7).

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Equity Owner,
Borrower GP and/or Manager.

“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority-owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.

“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or Sponsor, (iii) a reputable Person that
is not the subject of a bankruptcy or similar proceeding and has at least two
(2) years’ experience in the management of at least the lesser of (A) two
hundred and fifty (250) residential rental property units in each MSA in which
the applicable Properties to be managed by such Person are located and (B) the
number of residential rental properties in each MSA in which the applicable
Properties to be managed by such Person are located, (iv) a Qualified Transferee
that is regularly engaged in the management, ownership or operation of 5,000 or
more residential rental property units or (v) any other Person with respect to
which Borrower has obtained a Rating Agency Confirmation in respect of the
management of Properties by such Person; provided, that in the case of the
foregoing clauses (ii) through (v), if such Person is an Affiliate of Borrower,
Borrower shall have obtained an Additional Insolvency Opinion if such an opinion
is requested by Lender.

“Qualified Release Property Default” has the meaning set forth in
Section 2.5(b).

“Qualified Transferee” means (i) Sponsor or (ii) any Person that (A) has Net
Assets of not less than $300,000,000 (exclusive of such Person’s direct or
indirect interest in the Properties and Borrower), (B) has not been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding or any governmental or regulatory investigation which
resulted in a final, nonappealable conviction for criminal activity involving
moral turpitude, (C) is (or is under common Control with a Person that is)
regularly engaged in the management, ownership or operation of residential
rental properties and (D) with respect to the applicable Transfer to such
Person, Borrower shall have obtained a Rating Agency Confirmation.

“Quarterly HOA Report” has the meaning set forth in Section 4.3.17.

“Quarterly Investor Rollup Report” has the meaning set forth in Section 4.3.7.

“Rating Agency Confirmation” means a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities by such
Approved Rating Agency immediately prior to the occurrence of the event with
respect to which such Approved Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion.  In the event that, at any given time, no Securities are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on its reasonable, good
faith determination of whether the

- 40 -

 



--------------------------------------------------------------------------------

Approved Rating Agencies would issue a Rating Agency Confirmation if any such
Securities were outstanding.

“Register” has the meaning set forth in Section 8.1.

“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:

(i)

in connection with the Transfer of a Property (other than a Designated HOA
Property) pursuant to Section 2.5 or any failure of a Property to qualify as an
Eligible Property due to the occurrence of a Voluntary Action (such Properties,
“Release Premium Properties”), (A) 105% of the Allocated Loan Amount for such
Property if the sum of the initial Allocated Loan Amounts of all Release Premium
Properties, including such Property, is less than $77,124,000, (B) 110% of the
Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is equal to
or greater than $77,124,000 but less than $115,686,000, (C) 115% of the
Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is equal to
or greater than $115,686,000 but less than $154,248,000, and (D) 120% of the
Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is equal to
or greater than $154,248,000;

(ii)

in connection with any failure of a Property to qualify as an Eligible Property,
other than due to the occurrence of a Voluntary Action, that is not cured within
the applicable Cure Period, an amount equal to 100% of the Allocated Loan Amount
for such Property;

(iii)

in connection with any Condemnation or Casualty of any Property for which
prepayment of the Release Amount is required pursuant to Section 5.3 or
Section 5.4, 100% of the Allocated Loan Amount for such Property; and

(iv)

in connection with the release of a Designated HOA Property, a percentage of the
Allocated Loan Amount for such Property that is equal to the greater of (A) one
hundred percent (100%) and (B) the percentage with respect to which Borrower has
obtained a Rating Agency Confirmation;

provided, that if the Net Transfer Proceeds from any single Transfer of Release
Premium Properties is equal to or greater than $10,000,000, then notwithstanding
the foregoing clause (i), the Release Amount for such Release Premium Properties
shall be 120% of the Allocated Loan Amounts for such Release Premium Properties.

“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.

“Release Property” has the meaning set forth in Section 2.5.

- 41 -

 



--------------------------------------------------------------------------------

“Relevant Party” means each Loan Party and Sponsor (and, collectively “Relevant
Parties”).

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Renovation Standards” means the maintenance, repairs, improvements and
installations that (i) are necessary for a Property to conform to applicable
material Legal Requirements and (ii) do not deviate materially from local rental
market standards for the area in which such Property is located.

“Rent Deposit Account” has the meaning set forth in Section 2.6.1(a).

“Rent Deposit Bank” has the meaning set forth in Section 2.6.1(a).

“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant
directly to the Rent Deposit Account, to the extent Borrower or Manager
reasonably determines the return of the same is necessary in order to preserve
Borrower’s enforcement remedies under the applicable Lease.

“Rent Refund Monthly Disbursement Amount” means the amount of Rent Refunds made
by Borrower with respect to Rents that were deposited into and not withdrawn
from the Rent Deposit Account during the calendar month preceding the applicable
Payment Date, as set forth in a written notice from Borrower to Lender.

“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees,
payments or other compensation from any Tenant.

“Rents and Cash Flow Test” means a test that is satisfied with respect to a
Substitute Property (or portfolio of Substitute Properties) if both (i) the in
place Rents of the Substitute Property (or the aggregate in place Rents of a
portfolio of Substitute Properties) as of the last day of the calendar month
ending immediately prior to the date of the applicable Notice of Substitution is
equal to or greater than the in place Rents of the applicable Replaced Property
(or the aggregate in place Rents of a portfolio of Replaced Properties) as of
the last day of the calendar month ending immediately prior to the date of the
applicable Notice of Substitution and (ii) the Underwritten Net Cash Flow of the
Substitute Property for the twelve (12) month period ending on the last day of
the calendar month ending immediately prior to the date of the applicable Notice
of Substitution (or the aggregate Underwritten Net Cash Flow (calculated as
aforesaid) of a portfolio of Substitute Properties) is equal to or greater than
the greater of (A) the Underwritten Net Cash Flow (calculated as aforesaid) of
the applicable Replaced Property (or the aggregate Underwritten Net Cash Flow
(calculated as aforesaid) of a portfolio of Replaced Properties), or (B) the
Underwritten Net Cash Flow of the Replaced Property (or the aggregate
Underwritten Net Cash Flow of a portfolio of Replaced Properties) as of the
Closing Date.  For purposes of the foregoing clause (i), if any Replaced
Property is vacant as of the last day of the calendar month ending immediately
prior to the date of the applicable Notice of Substitution, then annualized
market rent for such Property shall be used rather than in place Rents.  Market

- 42 -

 



--------------------------------------------------------------------------------

rent shall be determined by Borrower or, if reasonably required by Lender, by
RentRange or any other nationally recognized rental rate reporting service
selected by Lender in its reasonable discretion (such nationally recognized
rental rate reporting service’s fee to be at Borrower’s sole cost and expense);
provided that Borrower may object to any such determination by RentRange or
other nationally recognized rental rate reporting service by delivering written
notice to Lender within five (5) Business Days of any such determination and, in
such event, the market rents so objected to shall be as determined by an
independent broker opinion of market rent obtained by Lender at Borrower’s sole
cost and expense.

“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.

“Replaced Property” means either a Disqualified Property that is replaced with a
Substitute Property under Section 2.4.2(a) or any other Property that is
replaced with a Substitute Property under Section 2.9.

“Replacement Interest Rate Cap Agreement” means, collectively, one or more
interest rate protection agreements, acceptable to Lender, from an Acceptable
Counterparty with terms identical to the Interest Rate Cap Agreement or
otherwise reasonably acceptable to Lender except that (i) the same shall be
effective as of the date required in Section 2.2.7(c), except that in connection
with Borrower’s exercise of an Extension Option, the same shall be effective as
of the date required in Section 2.8 and (ii) if (A) the Loan becomes an
Alternative Base Rate Loan, the interest rate protection agreement shall provide
protection from an increase in the Alternative Base Rate or (B) the Loan becomes
a Prime Rate Loan, the interest rate protection agreement shall provide
protection from an increase in the Prime Rate, in either case rather than LIBOR;
provided, that to the extent any such interest rate protection agreements do not
meet the foregoing requirements, a “Replacement Interest Rate Cap Agreement”
shall be such interest rate protection agreements approved in writing by the
Approved Rating Agencies with respect thereto.

“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement, (B) a management agreement
with a Qualified Manager, which management agreement shall be on reasonable and
customary terms and conditions, provided, that with respect to this clause (B),
if such management agreement provides for the payment of management fees at a
rate that is in excess of the rate provided for under the Existing Management
Agreement, then Borrower shall have obtained a Rating Agency Confirmation with
respect to such increase in management fees or (C) a management agreement with a
Manager approved by Lender in accordance with Section 4.1.19(b)(y) and
satisfying the condition set forth in the proviso in the foregoing Clause (B),
and (ii) an assignment of management agreement and subordination of management
fees substantially in the form of the Assignment of Management Agreement dated
as of the Closing Date (or such other form and substance reasonably acceptable
to Lender and the Qualified Manager).

“Reportable Event” has the meaning set forth in Section 4043 of ERISA.

- 43 -

 



--------------------------------------------------------------------------------

“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit D.

“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article VI, including, but not
limited to, the Capital Expenditure Funds, the Insurance Funds, the HOA Funds,
the Tax Funds, the Casualty and Condemnation Funds, the Cash Collateral Funds,
the Eligibility Funds and the Advance Rent Funds.

“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.

“Reserve Release Request” means any written request by Borrower for a release of
Reserve Funds made in accordance with Article VI.

“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.

“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.

“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement).

“Restricted Party” means, collectively, Borrower TRS, Borrower, Equity Owner
Borrower GP and any other direct or indirect equity holder in Borrower TRS,
Borrower, Equity Owner or Borrower GP up to, but not including, the first direct
or indirect equity holder that has substantial assets other than the Properties
and the other Collateral.

“Review Waiver” has the meaning set forth in Section 9.2(b).

“S&P” means Standard & Poor’s Ratings Services.

- 44 -

 



--------------------------------------------------------------------------------

“Securities” has the meaning set forth in Section 8.1.1(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” has the meaning set forth in Section 8.1.1(a).

“Security Deposit Account” has the meaning set forth in Section 4.1.16(a).

“Servicer” has the meaning set forth in Section 8.3.

“Servicing Agreement” has the meaning set forth in Section 8.3.

“Severed Loan Documents” has the meaning set forth in Section 7.2(c).

“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).

“Special Member” has the meaning set forth in the definition of “Special Purpose
Entity”.

“Special Purpose Entity” means a limited partnership or a limited liability
company, as applicable, that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender, or, while the Loan is securitized, a Rating Agency
Confirmation from each of the Approved Rating Agencies, and an Additional
Insolvency Opinion, in each case:

(i)

is and shall be organized solely for the purpose of (A) in the case of Borrower,
acquiring, maintaining, renovating, rehabilitating, owning, holding, marketing,
selling, leasing, transferring, managing and operating the Properties, entering
into and performing its obligations under the Loan Documents to which it is a
party, refinancing the Properties in connection with a permitted repayment of
the Loan, acting as the sole member of Borrower TRS and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing, (B) in the case of Equity Owner, acting as the sole limited partner
of Borrower and sole member of Borrower GP and transacting lawful business that
is incident, necessary and appropriate to accomplish the foregoing, (C) in the
case of Borrower GP, acting as the sole general partner of Borrower and
transacting

- 45 -

 



--------------------------------------------------------------------------------

lawful business that is incident, necessary and appropriate to accomplish the
foregoing or (D) in the case of Borrower TRS, marketing and selling Properties
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing;

(ii)

has not engaged and shall not engage in any business unrelated to (A) in the
case of Borrower, the acquisition, renovation, maintenance, ownership, holding,
marketing, sale, leasing, transfer, management, operation or financing of the
Properties, (B) in the case of Equity Owner, acting as the sole limited partner
of Borrower and sole member of Borrower GP, (C) in the case of Borrower GP,
acting as the sole general partner of Borrower or (D) in the case of Borrower
TRS, marketing and selling Properties;

(iii)

has not owned and shall not own any real property other than the Properties;

(iv)

does not have, shall not have and at no time had any assets other than (A) in
the case of Borrower, the Properties, the membership interests in Borrower TRS
and personal property necessary or incidental to its ownership and operation of
the Properties and such membership interests, (B) in the case of Equity Owner,
its limited partnership interests in Borrower, its membership interests in
Borrower GP and personal property necessary or incidental to its ownership of
such interest, (C) in the case of Borrower GP, its partnership interests in
Borrower and personal property necessary or incidental to its ownership of such
interest or (D) in the case of Borrower TRS, Properties and personal property
necessary or incidental to its marketing and sale of Properties;

(v)

shall not cause, consent to or permit any amendment of its certificate of
formation or its limited liability company agreement with respect to the matters
set forth in this definition;

(vi)

(A) with respect to Equity Owner, Borrower GP and Borrower TRS: (1) is and shall
be a Delaware limited liability company, (2) has and shall have at least two (2)
Independent Directors serving as directors of such company, (3) shall not take
any of the following actions and shall not cause or permit the members or
managers of such entity to take any of the following actions, either with
respect to itself or, with respect to any subsidiary of it that is a Loan Party,
in each case unless two (2) Independent Directors then serving as directors of
the company shall have participated and consented in writing to such action
(each, a “Material Action”): (aa) filing or consenting to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (bb) seeking or
consenting to the appointment of a receiver, liquidator or any similar official
of any Loan Party or a substantial part of its business, (cc)  making an
assignment for the benefit of creditors by any Loan Party, (dd) admitting in
writing its inability to pay debts generally as they become due, (ee) declaring
or effectuating a moratorium on the payment of any obligations of any Loan
Party, or (ff) taking any action in furtherance of the foregoing, provided, for
purposes of clauses (dd) and (ff), the following shall not constitute a Material
Action: (x) admissions or statements which are compelled and required by law and
which are true and correct, or (y) admissions or statements in writing to Lender
or

- 46 -

 



--------------------------------------------------------------------------------

any servicer of the Loan, or in connection with any audit opinion or “going
concern” qualification in its audited financial statements, that (I) Borrower
cannot pay its Operating Expenses, (II) Borrower cannot pay debt service on the
Loan, or (III) Borrower cannot repay or refinance the Loan on the Maturity Date
and (4) under the terms of its limited liability company agreement, immediately
prior to the withdrawal or dissolution of the last remaining member of the
company, each of the persons acting as Independent Director of such entity
shall, without any action of any Person, automatically be admitted as members of
the limited liability company (“Special Members”) and shall pursue and continue
the existence of the limited liability company without dissolution and such
Special Members may not resign as such until (aa) a successor Special Member has
been admitted to the limited liability company as a Special Member and (bb) such
successor Special Member has also accepted its appointment as an Independent
Director; and (B) with respect to Borrower, (1) is and shall be a Delaware
limited partnership, (2) shall not take any Material Action and shall not cause
or permit the partners or managers of such entity to take any Material Action,
in each case unless two (2) Independent Directors then serving as directors of
Borrower GP shall have consented in writing to such action and (3) under the
terms of its limited partnership agreement, immediately prior to the withdrawal
or dissolution of the last remaining limited partner of the partnership, each of
the persons acting as springing limited partner of such entity shall, without
any action of any Person, automatically be admitted as partner of the limited
partnership (“Special Partners”) and shall pursue and continue the existence of
the limited partnership without dissolution and such Special Partners may not
resign as such until a successor Special Partner has been admitted to the
limited partnership as a Special Partner;

(vii)

with respect to Equity Owner, Borrower GP and Borrower TRS, has and shall have a
limited liability company agreement that provides that, to the fullest extent
permitted by applicable law, including Section 18-1101(e) of the Delaware
Limited Liability Company Act, the Independent Directors of such Loan Party
shall not be liable to such Loan Party, its equity holders or any other Person
bound by its limited liability company agreement for breach of contract or
breach of duties (including fiduciary duties), unless the Independent Director
acted in bad faith or engaged in willful misconduct;

(viii)

has and shall have a limited partnership agreement or limited liability company
agreement that provides that such entity shall not (A) dissolve, merge,
liquidate, consolidate; (B) sell all or substantially all of its assets; or (C)
amend its organizational documents with respect to the matters set forth in this
definition without the consent of Lender;

(ix)

has at all times been and shall intend at all times to remain solvent and has
paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall intend to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, that the foregoing shall not

- 47 -

 



--------------------------------------------------------------------------------

require any direct or indirect member of any Loan Party to make any additional
capital contributions to such Loan Party;

(x)

has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

(xi)

has maintained and shall maintain its bank accounts, books of account, books and
records separate from those of any other Person and, to the extent that it is
required to file tax returns under applicable law, has filed and shall file its
own tax returns, except to the extent that it is required by law to file
consolidated tax returns;

(xii)

has maintained and shall maintain its own records, books, resolutions and
agreements;

(xiii)

has not commingled and, except as contemplated by this Agreement with respect to
a Loan Party, shall not commingle its funds or assets with those of any other
Person and has not participated and shall not participate in any cash management
system with any other Person; provided; that Borrower TRS may commingle its
assets with those of Borrower and may participate in Borrower’s cash management
system;

(xiv)

has held and shall hold its assets in its own name; provided that Borrower TRS
may hold assets in Borrower’s name;

(xv)

has conducted and shall conduct its business in its name or in a name franchised
or licensed to it by an entity other than an Affiliate of itself or of Borrower,
except for business conducted on behalf of itself by another Person under a
business management services agreement that is on commercially-reasonable terms,
so long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

(xvi)

(A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

(xvii)

has paid and shall pay its own liabilities and expenses, including the salaries
of its own employees, out of its own funds and assets, and has maintained and
shall maintain a sufficient number of employees or contract for sufficient
services in light of its contemplated business operations;

- 48 -

 



--------------------------------------------------------------------------------

(xviii)

has observed and shall observe all limited partnership or limited liability
company formalities, as applicable;

(xix)

has not incurred and shall not incur any Indebtedness other than, (A) with
respect to Borrower, Permitted Indebtedness, (B) with respect to Equity Owner,
Equity Owner Permitted Indebtedness, (C) with respect to Borrower GP, Borrower
GP’s Permitted Indebtedness; and (D) with respect to Borrower TRS, the Borrower
TRS’s Permitted Indebtedness,

(xx)

has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except as
permitted or contemplated by the Loan Documents;

(xxi)

has not acquired and shall not acquire obligations or securities of its members
or any Affiliate; provided, that Equity Owner shall be the sole limited partner
of Borrower and the sole member of Borrower GP, Borrower GP shall be the sole
general partner of Borrower and Borrower shall be the sole member of Borrower
TRS;

(xxii)

has allocated and shall allocate fairly and reasonably any overhead expenses
that are shared with any of its Affiliates, constituents, or owners, the
Manager, or any guarantors of any of their respective obligations, or any
Affiliate of any of the foregoing, including, but not limited to, paying for
shared office space and for services performed by any employee of an Affiliate
or the Manager;

(xxiii)

has maintained and used and shall maintain and use separate stationery, invoices
and checks bearing its name and not bearing the name of any other entity unless
such entity is clearly designated as being the Special Purpose Entity’s agent;

(xxiv)

has not pledged and shall not pledge its assets to secure the obligations of any
other Person, except to Lender to secure the Loan;

(xxv)

has held itself out and identified itself and shall hold itself out and identify
itself as a separate and distinct entity under its own name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower
and not as a division or part of any other Person;

(xxvi)

has maintained and shall maintain its assets and liabilities in such a manner
that it shall not be costly or difficult to segregate, ascertain or identify its
individual assets and liabilities from those of any other Person;

(xxvii)

has not made and shall not make loans to any Person and has not held and shall
not hold evidence of indebtedness issued by any other Person or entity (other
than cash and Permitted Investments);

- 49 -

 



--------------------------------------------------------------------------------

(xxviii)

has not identified and shall not identify its members, the Manager or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;

(xxix)

other than capital contributions and distributions permitted under the terms of
its organizational documents, has not entered into or been a party to, and shall
not enter into or be a party to, any transaction with any of its members or the
Manager except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;

(xxx)

has not had and shall not have any obligation to, and has not indemnified and
shall not indemnify its partners, officers, directors or members, as the case
may be, in each case unless such an obligation or indemnification is fully
subordinated to the Debt and shall not constitute a claim against it in the
event that its cash flow is insufficient to pay the Debt;

(xxxi)

has not had and shall not have any of its obligations guaranteed by any
Affiliate, except as provided by the Loan Documents;

(xxxii)

has not formed, acquired or held and shall not form, acquire or hold any
subsidiary, except as contemplated by the Loan Documents;

(xxxiii)

has complied and shall comply with all of the terms and provisions contained in
its organizational documents;

(xxxiv)

has conducted and shall conduct its business so that each of the assumptions
made about it and each of the facts stated about it in the Insolvency Opinion,
or if applicable, any Additional Insolvency Opinion, are true and correct in all
material respects; and

(xxxv)

has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts, except Manager pursuant to a Management
Agreement entered into in accordance with this Agreement.

“Specified Liens” means the Liens described on Schedule VII affecting one or
more of the Properties as of the Closing Date, provided that all such Liens on
the affected Properties are affirmatively covered by the Title Insurance
Policies.

“Sponsor” means Starwood Waypoint Homes Partnership, L.P., a Delaware limited
partnership.

“Sponsor Financial Covenant” means the requirement that Sponsor or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to
Section 4.2.17(e) maintain Net Assets of not less than $150,000,000 (exclusive
of Sponsor’s or such Qualified Transferee’s indirect interest in Borrower).

- 50 -

 



--------------------------------------------------------------------------------

“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the Closing
Date, executed by Sponsor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Spread Maintenance Date” means the Payment Date occurring in October 2018.

“Spread Maintenance Premium” means, with respect to any prepayment of principal
(or acceleration of the Loan) prior to the Spread Maintenance Date (other than
payments made pursuant to Section 2.4.2(a) (except where such prepayment arises
as a result of a Voluntary Action) or Section 2.4.2(c)), and with respect to
each Component, an amount equal to the product of the following:  (i) the amount
of such prepayment (or the amount of principal so accelerated) allocable to such
Component, multiplied by (ii) the Component Spread applicable to such Component,
multiplied by (iii) a fraction (expressed as a percentage) having a numerator
equal to the number of months difference between the Spread Maintenance Date and
the date such prepayment occurs (or the next succeeding Payment Date through
which interest has been paid by Borrower) and a denominator equal to twelve
(12).  The total Spread Maintenance Premium shall be the sum of the Spread
Maintenance Premium for each of the Components.  All Spread Maintenance Premium
payments hereunder shall be deemed to be earned by Lender upon the funding of
the Loan.

“Starwood Waypoint Homes” means Starwood Waypoint Homes, a Maryland real estate
investment trust or any direct or indirect parent company of any successor
thereto that is a Public Vehicle.

“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.

“Strike Price” means (i) as to any Interest Rate Cap Agreement during the
Initial Term, 3.696% per annum, and (ii) as to any Replacement Interest Rate Cap
Agreement obtained in connection with the exercise of any Extension Option, a
rate per annum equal to the interest rate at which the Debt Service Coverage
Ratio as of the Calculation Date immediately preceding the commencement of the
applicable Extension Term is not less than 1.20:1.00.

“Subaccounts” has the meaning set forth in Section 2.6.2(e).

“Substitute Mortgage Documents” has the meaning set forth in
Section 2.4.2(a)(x).

“Substitute Property” means an Eligible Property that is substituted for a
Replaced Property under Section 2.4.2(a) or Section 2.9, as applicable.

“Substitution” means the substitution of any Property with a Substitute
Property, whether a Disqualified Property under Section 2.4.2(a), or any other
Property under Section 2.9.

“Substitution Date” means the date of the consummation of any Substitution
pursuant to Section 2.4.2(a) or Section 2.9, as applicable.

“Succeeding Interest Period” has the meaning set forth in Section 2.4.4(a)(ii).

- 51 -

 



--------------------------------------------------------------------------------

“Tax Funds” has the meaning set forth in Section 6.1.1.

“Tax Subaccount” has the meaning set forth in Section 6.1.1.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.

“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.

“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Lender (or, if such Property or the
Properties, as applicable, are located in a state which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such state and
determined that is reasonably acceptable to Lender) issued with respect to such
Property or Properties, as applicable, and insuring the Lien of the Mortgage
Documents encumbering such Property or Properties, as applicable (subject to
Permitted Liens).

“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.

“Transfer” has the meaning set forth in Section 4.2.17(b).

“Transfer Date” means the date upon which a Transfer of a Property is
consummated.

“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
6.0% of all gross amounts realized with respect thereto, for any of the
following:  (i) third party real estate commissions, (ii) the closing costs of
the purchaser of such Property actually paid by Borrower and (iii) Borrower’s
miscellaneous closings costs, including, but not limited to title, escrow and
appraisal costs and expenses.

- 52 -

 



--------------------------------------------------------------------------------

“Trust and Servicing Agreement” means that certain Trust and Servicing Agreement
dated as of the date hereof, among CSH Depositor, LLC, Midland Loan Services, a
division of PNC Bank, National Association, Wells Fargo Bank, National
Association and Wilmington Trust, National Association, as the same may be
amended, restated, replaced, supplemented or otherwise modified form time to
time.

“Trust Fund Expenses” means (i) any interest payable to the Servicer, or any
special servicer, trustee, operating advisor, custodian, or certificate
administrator in connection with the Loan or the Properties pursuant to the
Servicing Agreement in respect of advances made by any of the foregoing;
provided, however, that Borrower shall only be obligated to pay any amounts
described in this clause (i) if and to the extent such interest exceeds the sum
of the Default Rate interest and late payment charges payable pursuant to
Section 2.3.4 in respect of the event giving rise to the related advances;
(ii) all special servicing fees, work-out, liquidation fees and other fees
payable to any special servicer under the Servicing Agreement (A) after the Loan
is transferred to the special servicer as a result of (1) the occurrence of an
Event of Default or (2) an acknowledgement by Borrower in writing that the Loan
is likely to go into default, or (B) in connection with any Borrower requested
or consensual work-out or modification of the Loan; (iii) the regularly monthly
fee of the certificate administrator (capped at $6,150 per month) and the
trustee (capped at $250 per month) under the Servicing Agreement, (iv) the fees
and expenses of Midland Loan Services as Servicer as set forth in Schedule VI,
(v) the costs and expenses of any Servicer or any special servicer (including
costs and expenses of any third party hired by such Servicer or special
servicer) in connection with (A) the determination of market rents for purposes
of and in accordance with clause (ii) of the definition of “GPR” and (B) the
verification of information set forth in Quarterly HOA Reports delivered
pursuant to clause (h) of Schedule V, as well as the verification and/or
preparation of any reports related to HOA compliance required to be performed by
the Servicer or special servicer under the Trust and Servicing Agreement and
(vi) except for the regular monthly fees payable to the master servicer and any
operating advisor, any other cost, fee or expense of the Servicer, any special
servicer, the trustee, the operating advisor and any certificate administrator
under the Servicing Agreement (A) after the Loan is transferred to the special
servicer as a result of (1) the occurrence of an Event of Default or (2) an
acknowledgement by Borrower in writing that the Loan is likely to go into
default, (B) the occurrence of an Event of Default under clauses (i), (ii) or
(iii) of Section 7.1 or (C) in connection with any Borrower requested or
consensual work out or modification of the Loan or any other special waiver or
approval requests made by Borrower, Equity Owner or Borrower GP during the term
of the Loan (in each case including, but not limited to, (1) any costs and
expenses in connection with Broker Price Opinions and, where Broker Price
Opinions are not sufficient in accordance with customary mortgage servicing
standards, appraisals of the Properties or the Equity Interests in Borrower (or
any updates to Broker Price Opinions or such appraisals) conducted by or on
behalf of the Servicer and/or special servicer, (2) property inspections
conducted by or on behalf of the Servicer and/or special servicer, (3) lien
searches conducted by or on behalf of the Servicer and/or special servicer,
(4) any reimbursements to the trustee, the Servicer, the special servicer, the
operating advisor, any certificate administrator thereunder and related Persons
of each of the foregoing, or the trust fund, pursuant to the Servicing
Agreement, (5) any indemnification to Persons entitled thereto under the
Servicing Agreement, (6) any out-of-pocket litigation expenses arising from an
Event of Default and (7) the cost of Rating Agency Confirmations and/or opinions
of counsel, if any,

- 53 -

 



--------------------------------------------------------------------------------

required to be obtained pursuant to the Servicing Agreement in connection with
servicing or administering the Loan or the Properties and administration of the
trust fund).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.7(e)(iii)(B)(3).

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.

“Undamaged Property Percentage” has the meaning set forth in Section 6.9.2.

“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $960.

“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of:  (i) for the twelve (12) month period ending on such date, the sum of
(A) the lesser of (x) GPR multiplied by 93.3%, and (y) Actual Rent Collections,
and (B) Other Receipts; over (ii) for the twelve (12) month period ending on
such date, the sum of (A) Operating Expenses, adjusted to reflect exclusion of
amounts representing non-recurring expenses, (B) Underwritten Capital
Expenditures and (C) Concessions.  For purposes of the foregoing calculations,
for each of the first four Calculation Dates after the Closing Date, Operating
Expenses, Concessions, Actual Rent Collections and Other Receipts with respect
to the Properties for the period from the Closing Date to and including each
such Calculation Date shall be annualized to determine the twelve (12) month
Operating Expenses, Concessions, Actual Rent Collections and Other Receipts with
respect to the Properties.  For purposes of the foregoing calculations with
respect to the substitution of any vacant Replaced Property, Operating Expenses
and Concessions for such Replaced Property shall be the Operating Expenses
incurred and Concessions given with respect to the last twelve (12) month period
during which such Replaced Property was occupied by a tenant.

Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c)  any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to
clause (H) of the definition thereof, (d) security deposits received from
Tenants until forfeited or applied and (e) any lease buy-out or surrender
payment from any Tenant.

- 54 -

 



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement (other than Section 2.9) unless Borrower makes a deposit of
Eligibility Funds into the Eligibility Reserves Subaccount in an amount equal to
100% of the Allocated Loan Amount for such Property.

“United States” means the United States of America.

“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, the Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were distributed
to Borrower for Operating Expenses set forth in a Monthly Budgeted Amount or for
Approved Extraordinary Expenses pursuant to Section 2.6.3(j)(ii) and which have
not been expended therefor are not Unrestricted Cash.

“Vacant Property” means, individually, and “Vacant Properties” means,
collectively, the Properties listed on Schedule X attached hereto which are not
leased to or occupied by any Tenant as of the Cut-Off Date.

“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property or
(ii) a Transfer of such Property in violation of this Agreement.

Section 1.2Principles of Construction

.  All references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

Article II - GENERAL TERMS

Section 2.1Loan Commitment; Disbursement to Borrower

.

2.1.1Agreement to Lend and Borrow

.  Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

2.1.2Components of the Loan

.  For purposes of the computation of the interest accrued on the Loan from time
to time and certain other computations set forth herein, the Loan shall be
divided into multiple components designated as “Component A”, “Component B”,
“Component C”, “Component D”, “Component E” and “Component F”.  The following
table sets forth the initial principal amount of each such Component.



- 55 -

 



--------------------------------------------------------------------------------

Component

Initial Principal Amount

Component A

$408,137,000

Component B

$84,443,000

Component C

$61,924,000

Component D

$67,554,000

Component E

$92,887,000

Component F

$56,295,000

2.1.3Single Disbursement to Borrower

.  Borrower may request and receive only one (1) borrowing hereunder in respect
of the Loan and any amount borrowed and repaid hereunder in respect of the Loan
may not be reborrowed.  Borrower acknowledges and agrees that the Loan has been
fully funded as of the Closing Date.

2.1.4The Note, Mortgages and Loan Documents

.  The Loan shall be evidenced by the Note and secured by the Mortgages and the
other Loan Documents.

2.1.5Use of Proceeds

.  Borrower shall use proceeds of the Loan to (a) make initial deposits of the
Reserve Funds, (b) make distributions to Equity Owner or Borrower GP, (c) pay
costs and expenses incurred in connection with the closing of the Loan and the
related Securitization, and (d) to the extent any proceeds remain after
satisfying clauses (a) through (c) above, for such lawful purpose as Borrower
shall designate.

Section 2.2Interest Rate

.

2.2.1Interest Rate

.  Each Component of the Loan shall accrue interest throughout the Term at the
Interest Rate applicable to such Component during each Interest Period.  The
total interest accrued under the Loan shall be the sum of the interest accrued
on the outstanding balance of each of the Components.  Borrower shall pay to
Lender on each Payment Date the interest accrued or to be accrued on the Loan
for the related Interest Period.

2.2.2Interest Calculation

.  Interest on the Components of the Loan and other Obligations shall be
calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made by (B) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate expressed as an annual
rate divided by 360) or, in the case of any Loan or other Obligations bearing
interest by reference to the Prime Rate, a daily rate based on three hundred
sixty-five (365) or three hundred sixty-six (366) day year (that is, the
Interest Rate expressed as an annual rate divided by 365 or 366, as the case may
be, by (C) the Outstanding Principal Balance or the amount of such other
Obligations, as applicable.  The accrual period for calculating interest due on
each Payment Date shall be the Interest Period in which such Payment Date
occurs.

2.2.3Determination of Interest Rate

.

(a)Subject to the terms and conditions of this Section 2.2.3, the Components of
the Loan shall be a LIBOR Loan.  In the event that Servicer shall have
reasonably determined that by reason of circumstances affecting the interbank
Eurodollar market LIBOR cannot be determined as provided in the definition of
LIBOR as set forth herein, then Servicer shall

- 56 -

 



--------------------------------------------------------------------------------

forthwith give notice thereof by electronic mail of such fact, confirmed in
writing, to Borrower at least one (1) Business Day prior to the Determination
Date.  If such notice is given, the Components of the Loan shall be converted,
from and after the first day of the next succeeding Interest Period, to a Prime
Rate Loan bearing interest based on the Prime Rate in effect on the related
Determination Date.

(b)Notwithstanding the foregoing if at any time prior to the Loan being
converted from a LIBOR Loan to a Prime Rate Loan in accordance with Section
2.2.3(a) above or Section 2.2.3(d) below, the Servicer reasonably determines
that an Alternative Index becomes generally accepted as a successor interest
rate index to LIBOR in commercial mortgaged backed real estate finance
transactions, then the Loan shall be convered from a LIBOR Loan to an
Alternative Base Rate Loan.  If the Loan is to be converted to an Alternative
Base Rate Loan pursuant to the previous sentence, the Servicer shall give notice
of such determination in writing to Borrower and any certificate administrator
at least one (1) day prior to the next succeeding Interest Determination
Date.  If such notice is given, the Loan shall be converted, as of the first day
of the next succeeding Interest Period, to an Alternative Base Rate Loan;
provided that if the Servicer reasonably determines that LIBOR can still be
determined as provided in the definition of LIBOR as set forth herein then such
conversion to an Alternative Base Rate Loan shall be postponed until the
earliest to occur of (i) the first day of the first Interest Period of the next
succeesing Extension Term or (ii) the first day of an Interest Period for which
the Servicer reasonably determines that by reason of circumstances affecting the
interbank Eurodollar market LIBOR cannot be determined as provided in the
definition of LIBOR as set forth herein.  If Lender does not deliver such notice
prior to the Loan being converted from a LIBOR Loan to a Prime Rate Loan in
accordance with Section 2.2.3(a) above or Section 2.2.3(d) below, then the Loan
shall not thereafter be convereted into an Alterantive Base Rate Loan and
Section 2.2.3(a) above and/or Section 2.2.3(d) below shall be the sole methods
by which a LIBOR Loan may be converted.

(c)If, pursuant to the terms of Section 2.2.3(a), the Components of Loan have
been converted to a Prime Rate Loan but thereafter LIBOR can again be determined
as provided in the definition of LIBOR as set forth herein, Servicer may give
notice thereof to Borrower and convert the Prime Rate Loan back to a LIBOR Loan
by delivering to Borrower notice of such conversion no later than 11:00 a.m.
(New York City Time), one (1) Business Day prior to the next succeeding
Determination Date.  If such notice is given, the Components of the Loan shall
be converted, from and after the first day of the next succeeding Interest
Period, to a LIBOR Loan bearing interest based on LIBOR in effect on the related
Determination Date.  Notwithstanding any provision of this Agreement to the
contrary, in no event shall Borrower have the right to elect to convert a LIBOR
Loan to a Prime Rate Loan.

(d)If any requirement of law or any change therein or in the interpretation or
application thereof, in any case after the date hereof, shall hereafter make it
unlawful for Lender to make or maintain a LIBOR Loan as contemplated hereunder,
(i) the obligation of Lender hereunder to make a LIBOR Loan or to convert a
Prime Rate Loan to a LIBOR Loan shall be canceled forthwith and (ii) any
outstanding LIBOR Loan shall be converted automatically to an Alternative Base
Rate Loan if an Alternative Base Rate then exists, as reasonably determined by
Servicer, or otherwise to a Prime Rate Loan on the first day of the next
succeeding Interest

- 57 -

 



--------------------------------------------------------------------------------

Period or within such earlier period as required by law.  Borrower hereby agrees
promptly to pay Lender, upon demand, any additional amounts necessary to
compensate Lender for any out-of-pocket costs reasonably incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the LIBOR Loan hereunder.  Lender’s notice of
such costs, as certified to Borrower, shall be conclusive absent manifest error.

(e)In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(i)shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii)shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;

(iii)shall hereafter subject Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iv)shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion.  If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(d), Lender shall provide
Borrower with not less than thirty (30) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount.  A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error.  Subject to Section 2.7, this
Section 2.2.3(d) shall survive payment of the Debt and the satisfaction of all
other Obligations.

(f)Borrower agrees to indemnify Lender and to hold Lender harmless from any loss
or expense which Lender sustains or incurs as a consequence of (i) any default
by Borrower in

- 58 -

 



--------------------------------------------------------------------------------

payment of the principal of or interest on a LIBOR Loan, including, without
limitation, any such loss or expense arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder, (ii) any prepayment (whether voluntary or mandatory) of the LIBOR
Loan on a day that (A) is not a Payment Date or (B) is a Payment Date if
Borrower did not give the prior written notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain the LIBOR Loan hereunder and (iii) the
conversion pursuant to the terms hereof of the LIBOR Loan to the Prime Rate Loan
on a date other than the Payment Date, including, without limitation, such loss
or expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder (the amounts referred
to in clauses (i), (ii) and (iii) are herein referred to collectively as the
“Breakage Costs”); provided, however, Borrower shall not indemnify Lender from
any loss or expense arising from Lender’s willful misconduct or gross
negligence.  This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.

2.2.4Additional Costs

.  Lender will use reasonable efforts (consistent with legal and regulatory
restrictions) to maintain the availability of the LIBOR Loan and to avoid or
reduce any increased or additional costs payable by Borrower under
Section 2.2.3, including, if requested by Borrower, a transfer or assignment of
the Loan to a branch, office or Affiliate of Lender in another jurisdiction, or
a redesignation of its lending office with respect to the Loan, in order to
maintain the availability of the LIBOR Loan or to avoid or reduce such increased
or additional costs, provided that the transfer or assignment or redesignation
(a) would not result in any additional costs, expenses or risk to Lender that
are not reimbursed by Borrower and (b) would not be disadvantageous in any other
respect to Lender (including the effect on any Securitization) as determined by
Lender in its reasonable discretion.

2.2.5Default Rate

.  In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the Component Outstanding Principal Balance of each
of the Components and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Default shall have occurred,
without regard to any grace or cure periods contained herein.  Interest at the
Default Rate shall be paid immediately upon demand, which demand may be made as
frequently as Lender shall elect, to the extent not prohibited by applicable
law.

2.2.6Usury Savings

.  This Agreement, the Note and the other Loan Documents are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by

- 59 -

 



--------------------------------------------------------------------------------

applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

2.2.7Interest Rate Cap Agreement

.

(a)Prior to or contemporaneously with the Closing Date, Borrower shall have
obtained (and thereafter maintain in effect until the Initial Maturity Date or
until earlier repayment of the Loan in full) the Interest Rate Cap
Agreement.  The Interest Rate Cap Agreement (i) shall be in a form and substance
reasonably acceptable to Lender, (ii) shall at all times be with an Acceptable
Counterparty, (iii) shall, by its terms or via the Collateral Assignment of
Interest Rate Cap Agreement described below, direct such Acceptable Counterparty
to deposit directly into the Cash Management Account any amounts due Borrower
under such Interest Rate Cap Agreement so long as any portion of the Debt
exists, provided that the Debt shall be deemed to exist if any Property is
transferred by judicial or non-judicial foreclosure or deed-in-lieu thereof,
(iv) shall be for a period through the end of the Interest Period ending
immediately following the Maturity Date and (v) shall at all times have a
notional amount equal to or greater than the aggregate Component Outstanding
Principal Balances of the Components and shall at all times provide for the
applicable Strike Price.  Borrower shall collaterally assign to Lender, pursuant
to the Collateral Assignment of Interest Rate Cap Agreement between Borrower and
Lender, dated as of the Closing Date (the “Collateral Assignment of Interest
Rate Cap Agreement”), all of its right, title and interest to receive any and
all payments under the Interest Rate Cap Agreement, and shall deliver to Lender
an executed counterpart of such Interest Rate Cap Agreement (which shall, by its
terms, authorize the assignment to Lender and require that payments be deposited
directly into the Cash Management Account) and shall notify the Acceptable
Counterparty of such assignment.

(b)Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement.  All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower shall
be deposited immediately into the Cash Management Account or into such account
as specified by Lender.  Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Acceptable Counterparty and shall not waive, amend or
otherwise modify any of its rights thereunder.

(c)In the event of any downgrade, withdrawal or qualification of the rating of
the Acceptable Counterparty by any Approved Rating Agency such that it ceases to
qualify as an Acceptable Counterparty, unless the Counterparty shall have posted
collateral on terms acceptable to each Approved Rating Agency, Borrower shall
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement not later than ten (10) Business Days following receipt of notice from
Lender of such downgrade, withdrawal or qualification.  In the event that the
Counterparty is downgraded (i) below BBB+ by S&P or (ii) below “Baa1” by
Moody’s, a Replacement Interest Rate Cap Agreement shall be required regardless
of the posting of collateral.

- 60 -

 



--------------------------------------------------------------------------------

(d)In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e)In connection with the Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion from counsel (which counsel may be in‑house counsel
for the Acceptable Counterparty) for the Acceptable Counterparty (upon which
Lender and its successors and assigns may rely) which shall provide, in relevant
part, that (a “Counterparty Opinion”):

(i)the Acceptable Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation or formation and
has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;

(ii)the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by‑laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii)all consents, authorizations and approvals required for the execution and
delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement, and
any other agreement which the Acceptable Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
Governmental Authority is required for such execution, delivery or performance;
and

(iv)the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Section 2.3Loan Payment

.

2.3.1Monthly Debt Service Payments

.  Borrower shall pay to Lender (a) on the Closing Date, an amount equal to
interest only on the Outstanding Principal Balance of the

- 61 -

 



--------------------------------------------------------------------------------

Components from the Closing Date up to and including October 14, 2017, which
interest shall be calculated in accordance with the provisions of Section 2.2
and (b) on the Payment Date occurring on November 9, 2017, and on each Payment
Date thereafter up to and including the Maturity Date, Borrower shall make a
payment to Lender equal to the Monthly Debt Service Payment Amount.  Borrower
shall also pay to Lender on the Closing Date all amounts required in respect of
Reserve Funds as set forth in Article VI and an amount equal to the sum of the
initial monthly certificate administrator fee and the initial monthly trustee
fee.

2.3.2Payments Generally

.  The first Interest Period hereunder shall commence on and include the Closing
Date and shall end on and include October 14, 2017.  Thereafter during the term
of the Loan, each Interest Period shall commence on the fifteenth (15th) day of
the calendar month preceding the calendar month in which the related Payment
Date occurs and shall end on and include the fourteenth (14th) day of the
calendar month in which the related Payment Date occurs.  For purposes of making
payments hereunder, but not for purposes of calculating Interest Periods, if the
day on which such payment is due is not a Business Day, then amounts due on such
date shall be due on the immediately preceding Business Day and with respect to
payments of principal due on the Maturity Date, interest shall be payable at the
Interest Rate or the Default Rate, as the case may be, through and including the
last day of the related Interest Period.  All amounts due under this Agreement
and the other Loan Documents shall be payable without setoff, counterclaim,
defense or any other deduction whatsoever.

2.3.3Payment on Maturity Date

.  Borrower shall pay to Lender on the Maturity Date the Outstanding Principal
Balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Mortgage Documents and the other Loan Documents.

2.3.4Late Payment Charge

.  If any principal, interest or any other sums due under the Loan Documents
(including the amounts due on the Maturity Date) are not paid by Borrower on or
prior to the date on which it is due, Borrower shall pay to Lender upon demand
an amount equal to the lesser of four percent (4%) of such unpaid sum or the
Maximum Legal Rate in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment.  Any such amount shall be secured by the
Mortgages and the other Loan Documents to the extent permitted by applicable
law.

2.3.5Method and Place of Payment

.  Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 11:00 a.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or as otherwise directed by Lender, and any funds received by
Lender after such time shall, for all purposes hereof, be deemed to have been
paid on the next succeeding Business Day.

Section 2.4Prepayments

.

2.4.1Voluntary Prepayments

.  Provided that Borrower shall timely deliver to Lender a Prepayment Notice,
Borrower may prepay all or any portion of the Outstanding Principal Balance and
any other amounts outstanding under the Note, this Agreement, the Mortgage
Documents and any of the other Loan Documents, on any Business Day; provided
that

- 62 -

 



--------------------------------------------------------------------------------

Borrower shall comply with the provisions of and pay to Lender the amounts set
forth in Section 2.4.4.  Each such prepayment shall be in a minimum principal
amount equal to $1,000,000 and in integral multiples of $100,000 in excess
thereof and shall be made and applied in the manner set forth in Section 2.4.4.

2.4.2Mandatory Prepayments

.

(a)Disqualified Properties.  If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Lender and prepay the Debt in the applicable
Release Amount with respect to such Property.  After the prepayment of the Debt
by the Release Amount with respect to a Disqualified Property as provided above,
Lender shall release the Disqualified Property from the applicable Mortgage
Documents and related Lien, provided, that (x) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Disqualified Property encumbers other
Property(ies) in addition to the Disqualified Property, such release shall be a
partial release that relates only to the Disqualified Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Disqualified Property is located and shall contain standard provisions
protecting the rights of Lender and (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’
fees).  Notwithstanding the foregoing, in lieu of such prepayment, Borrower may
either (1) deposit an amount equal to 100% of the Allocated Loan Amount for such
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
and subject to Section 6.5 or (2) substitute a Disqualified Property or a
portfolio of Disqualified Properties with a Substitute Property or a portfolio
of Substitute Properties; provided that, in the case of a proposed substitution,
all of the following conditions are satisfied:

(i)each substitute Eligible Property shall be a single family residential real
property, but excluding housing cooperatives and manufactured housing;

(ii)no Event of Default shall have occurred and be continuing except as related
to, and cured by the removal of, the Replaced Property being substituted;

(iii)Lender shall have obtained, at Borrower’s sole cost and expense, a Broker
Price Opinion for the Substitute Property (or Broker Price Opinions for a
portfolio of Substitute Properties) and based on such Broker Price Opinion(s),
the Substitute Property (or portfolio of Substitute Properties) shall have the
same or greater BPO Value as the greater of (x) the BPO Value of the Replaced
Property (or portfolio of Replaced Properties) being substituted as of the
Closing Date and (y) the BPO Value of the Replaced Property (or portfolio of
Replaced Properties) being substituted at the time of substitution;

(iv)Borrower shall deliver to Lender an Officer’s Certificate stating that each
Substitute Property satisfies each of the Property Representations and is in
compliance with each of the Property Covenants on the Substitution Date;

- 63 -

 



--------------------------------------------------------------------------------

(v)there is an Eligible Lease for each Substitute Property;

(vi)the in place Rents under the Lease(s) for the Substitute Property (or
Substitute Properties, if a portfolio of Replaced Properties are being
substituted) shall be equal to or greater than the greater of (A) the in place
Rents under the Lease(s) for the Replaced Property (or portfolio of Replaced
Properties) being substituted measured as of the time of substitution and
(B) the in place Rents under the Lease(s) for the Replaced Property (or
portfolio of Replaced Properties) being substituted measured as of the Closing
Date;

(vii)simultaneously with the Substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Replaced Property (or
portfolio of Replaced Properties) being substituted to a Person other than a
Loan Party and Borrower shall deliver to Lender a copy of the deed conveying all
or Borrower’s right, title and interest in such Replaced Property (or portfolio
of Replaced Properties) being substituted;

(viii)Borrower shall deliver on or prior to the Substitution Date evidence
satisfactory to Lender that each Substitute Property is insured pursuant to
Policies meeting the requirements of Article V;

(ix)Borrower shall deliver to Lender the deed, Title Insurance Owner’s Policy
and the Lease with respect to each Substitute Property being substituted;

(x)Borrower shall have executed and delivered to Lender the Mortgage Documents
with respect to each Substitute Property, which shall be in substantially the
same form as the Mortgage, Collateral Assignment of Leases and Rents and Fixture
Filing, if applicable, executed and/or delivered on the Closing Date with such
changes as may be necessitated or appropriate (as reasonably determined by
Lender) for the jurisdiction in which the Substitute Property is located, and
which may, in Lender’s reasonable discretion, be Mortgage Documents with respect
to only such Substitute Property (and in the event the Substitute Property is
located in the same county or parish in which one or more other Properties
(other than the Replaced Property or Replaced Properties being substituted) is
located, such Mortgage and Collateral Assignment of Leases and Rents may be in
the form of an amendment and spreader agreement to the existing Mortgage and
Collateral Assignment of Leases and Rents covering such Property or Properties
located in the same county or parish as the Substitute Property, in each case,
in form and substance reasonably acceptable to Lender) (the “Substitute Mortgage
Documents”);

(xi)Borrower shall deliver to Lender the following opinions of counsel:  (A) an
opinion of counsel admitted to practice under the laws of the state in which the
Substitute Property (or portfolio of Substitute Properties) being substituted is
located in form and substance reasonably satisfactory to Lender opining as to
the enforceability of the Substitute Mortgage Documents with respect to the
Substitute Property (or portfolio of Substitute Properties) and (B) an opinion
stating that the Substitute Mortgage Documents were duly authorized, executed
and delivered by Borrower and that the execution and delivery of such Substitute
Mortgage Documents and the performance by

- 64 -

 



--------------------------------------------------------------------------------

Borrower of its obligations thereunder will not cause a breach or a default
under, any agreement, document or instrument to which Borrower is a party or to
which it or the Properties are bound and otherwise in form and substance
reasonably satisfactory to Lender;

(xii)Lender shall have received a Title Insurance Policy for each Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than a Replaced Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;

(xiii)each Substitute Property shall be located in an MSA that contains at least
one Property described on the Properties Schedule as of the Closing Date;

(xiv)no acquisition of a Substitute Property will result in Borrower or any
other Loan Party incurring any Indebtedness (except as permitted by this
Agreement);

(xv)the aggregate Allocated Loan Amounts of the Disqualified Properties being
substituted under this Section 2.4.2(a), together with the aggregate Allocated
Loan Amounts of all Disqualified Properties that have been substituted with
Substitute Properties since the Closing Date under this Section 2.4.2(a), shall
be no more than ten percent (10%) of the Initial Principal Balance;

(xvi)if any Lien, litigation or governmental proceeding is existing or pending
or, to the actual knowledge of a Responsible Officer of Manager or a Loan Party,
threatened against any Replaced Property being substituted with a Substitute
Property or against such Substitute Property which may result in liability for
Borrower, Borrower shall have deposited with Lender reserves reasonably
satisfactory to Lender as security for the satisfaction of such liability;

(xvii)Borrower shall have paid all taxes and all reasonable out-of-pocket costs
and expenses incurred by Lender and/or its Servicer in connection with the
substitution (including, without limitation, costs and expenses incurred in
connection with the release of the Replaced Property (or portfolio of Replaced
Properties) being substituted from applicable Mortgage Documents) and, in
addition, the fee specified on Schedule VI as being assessed by Servicer to
effect releases or assignments;

(xviii)on the Substitution Date (1) the Borrower will deposit into the Tax
Subaccount such amount, as reasonably determined by Lender, that when aggregated
with Tax Funds in the Tax Subaccount and assuming subsequent monthly fundings of
the Tax Subaccount on Monthly Payment Dates of one-twelfth (1/12) of projected
annual Property Taxes, will be sufficient to pay all Property Taxes by the
thirtieth (30th) day prior to the date such Taxes become due, (2) if an
Acceptable Blanket Policy is not in effect, the Borrower will deposit into the
Insurance Subaccount such amount, as

- 65 -

 



--------------------------------------------------------------------------------

reasonably determined by Lender, that when aggregated with Insurance Funds in
the Insurance Subaccount and assuming subsequent monthly fundings of the
Insurance Subaccount on Monthly Payment Dates of one-twelfth (1/12) of the
projected Insurance Premiums payable for the renewal of the coverage afforded by
the Policies, will be sufficient to pay all such Insurance Premiums prior to the
expiration of the Policies, and (3) if the Substitute Property is an Applicable
HOA Property, the Borrower will deposit into the HOA Subaccount such amount, as
reasonably determined by Lender, that when aggregated with HOA Funds in the HOA
Subaccount, will be sufficient to pay projected HOA Fees with respect to all
Applicable HOA Properties during the ensuing twelve (12) months.

Any such deposit in the Eligibility Reserve Subaccount or any such Substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a).  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, if the Loan is included in a REMIC Trust,
no Substitution under this Agreement will be permitted unless (1) either
(aa) immediately after such Substitution the ratio, expressed as a percentage,
of the Outstanding Principal Balance to the value of the remaining Properties
(as determined by Lender in its sole discretion using any commercially
reasonable method permitted to a REMIC Trust; and which shall exclude the value
of personal property (other than fixtures) or going concern value, if any) is
equal to or less than 125% or (bb) the ratio of the Outstanding Principal
Balance to the value of the Properties (including the Substitute Property or
Substitute Properties) will not increase as a result of such Substitution, or
(2) Lender receives an opinion of counsel that the Securitization will not fail
to maintain its status as a REMIC Trust as a result of such Substitution.

Simultaneously with the Substitution of a Replaced Property, Lender shall
release the Replaced Property or Replaced Properties from the applicable
Mortgage Documents and related Lien, provided that Borrower has delivered to
Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Replaced Property or Replaced
Properties encumbers other Property(ies) in addition to the Replaced Property or
Replaced Properties, such release shall be a partial release that relates only
to the Replaced Property or Replaced Properties being substituted and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Replaced Property or Replaced Properties are located which contains
standard provisions protecting the rights of Lender.

(b)Transfer.  If at any time any Property is sold or otherwise disposed of to a
third party (other than, for the avoidance of doubt, Borrower TRS), then
Borrower shall, no later than the close of business on the day on which such
Transfer occurs, give notice thereof to Lender and prepay the Debt in the
applicable Release Amount with respect to such Property in accordance with
Section 2.5.

(c)Condemnation or Casualty.  If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the next occurring Payment Date following the date on which Lender actually
receives the applicable Net Proceeds, such Net Proceeds, up to the amount
required to be prepaid as provided in Section 5.3 or Section 5.4, as applicable,
shall be applied to the prepayment of the Debt in accordance with

- 66 -

 



--------------------------------------------------------------------------------

Section 2.4.4(d).  For the avoidance of doubt, no Spread Maintenance Premium
shall be due in connection with any prepayment made pursuant to this
Section 2.4.2(c).

(d)Application of Mandatory Prepayments.  Each such prepayment shall be made and
applied in the manner set forth in Section 2.4.4.

(e)Payment from Cash Management Account.  Lender may collect any prepayment
required under this Section 2.4.2 from the Cash Management Account on the date
such prepayment is payable hereunder.

2.4.3Prepayments After Default

.

(a)If, during the continuance of an Event of Default, payment of all or any part
of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower and
Borrower shall pay, as part of the Debt, all of:  (i) all accrued interest
calculated at the Interest Rate on the amount of principal being prepaid through
and including the date of such prepayment together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment, (ii) the Interest Shortfall, if applicable, with respect to the
amount prepaid, (iii) Breakage Costs, if any, without duplication of any sums
paid pursuant to the preceding clauses (i) and (ii), and (iv) an amount equal to
the Spread Maintenance Premium (if made before the Spread Maintenance Date).

(b)Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Components and other
Obligations as Lender shall determine in its sole and absolute discretion.

2.4.4Prepayment/Repayment Conditions

.

(a)On the date on which a prepayment, voluntary or mandatory, is made under the
Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:

(i)all accrued and unpaid interest calculated at the Interest Rate on the amount
of principal being prepaid on the applicable Component or Components through and
including the Repayment Date together with an amount equal to the interest that
would have accrued at the Interest Rate on the amount of principal being prepaid
through the end of the Interest Period in which such prepayment occurs,
notwithstanding that such Interest Period extends beyond the date of prepayment;

(ii)if such prepayment is made during the period from and including the first
day after a Payment Date through and including the last day of the Interest
Period in which such prepayment occurs, all interest on the principal amount
being prepaid on the

- 67 -

 



--------------------------------------------------------------------------------

applicable Component or Components which would have accrued from the first day
of the Interest Period immediately following the Interest Period in which the
prepayment occurs (the “Succeeding Interest Period”) through and including the
end of the Succeeding Interest Period, calculated at (A) the Interest Rate if
such prepayment occurs on or after the Determination Date for the Succeeding
Interest Period or (B) the Assumed Note Rate if such prepayment occurs before
the Determination Date for the Succeeding Interest Period (the “Interest
Shortfall”);

(iii)Breakage Costs, if any, without duplication of any sums paid pursuant to
the preceding clauses (i) and (ii);

(iv)if such prepayment occurs prior to the Spread Maintenance Date, the Spread
Maintenance Premium applicable thereto; provided, that no Spread Maintenance
Premium shall be due in connection with a prepayment under Section 2.4.2(a)
(except where such prepayment arises as a result of a Voluntary Action) or
Section 2.4.2(c); and

(v)all other sums, then due under the Note, this Agreement and the other Loan
Documents.

(b)If the Interest Shortfall for any Component was calculated based upon the
Assumed Note Rate, upon determination of LIBOR on the Determination Date for the
Succeeding Interest Period then (i) if the Interest Rate applicable to such
Component for such Succeeding Interest Period is less than the Assumed Note Rate
applicable to such Component, Lender shall promptly refund to Borrower the
amount of the Interest Shortfall paid with respect to such Component, calculated
at a rate equal to the difference between the Assumed Note Rate applicable to
such Component and the Interest Rate applicable to such Component for such
Interest Period, or (ii) if the Interest Rate applicable to such Component is
greater than the Assumed Note Rate applicable to such Component, Borrower shall
promptly (and in no event later than the ninth (9th) day of the following month)
pay Lender the amount of such additional Interest Shortfall applicable to such
Component calculated at a rate equal to the amount by which the Interest Rate
applicable to such Component exceeds the Assumed Note Rate applicable to such
Component.

(c)Borrower shall pay all reasonable out-of-pocket costs and expenses of Lender
incurred in connection with the repayment or prepayment (including without
limitation reasonable attorneys’ fees and expenses and out-of-pocket costs and
expenses related to the Transfer or Substitution of any Property); provided, for
the avoidance of doubt, this provision shall not apply with respect to Taxes.

(d)Except during an Event of Default, prepayments shall be applied by Lender in
the following order of priority:  (i) first, to any amounts (other than
principal, interest, Interest Shortfall, Breakage Costs and Spread Maintenance
Premium) then due and payable under the Loan Documents, including any costs and
expenses of Lender in connection with such prepayment; (ii) second, interest
payable pursuant to Section 2.4.4(a)(i) on the applicable Component or
Components being prepaid pursuant to this clause (d) at the Interest Rate;
(iii) third, Interest Shortfall (if any) on the applicable Component or
Components being prepaid pursuant to this clause (d); (iv) fourth, Breakage
Costs (if any) on the applicable Component or

- 68 -

 



--------------------------------------------------------------------------------

Components being prepaid pursuant to this clause (d); (v) fifth, Spread
Maintenance Premium, to the extent applicable, on the applicable Component or
Components being prepaid pursuant to this clause (d) and (vi) sixth, to
principal, applied as set forth in clause (e) below.

(e)Except during an Event of Default, prepayments of principal of the Loan made
pursuant to this Section 2.4.4 shall be applied to the Loan (i) first, to
Component A until the Component Outstanding Principal Balance of Component A is
reduced to zero, (ii) second, to Component B until the Component Outstanding
Principal Balance of Component B is reduced to zero, (iii) third, to Component C
until the Component Outstanding Principal Balance of Component C is reduced to
zero, (iv) fourth, to Component D until the Component Outstanding Principal
Balance of Component D is reduced to zero, (v) fifth, to Component E until the
Component Outstanding Principal Balance of Component E is reduced to zero, and
(vi) sixth, to Component F until the Component Outstanding Principal Balance of
Component F is reduced to zero; provided, that so long as no Event of Default is
continuing, any voluntary prepayments of principal on the Loan made from
Unrestricted Cash, other than Debt Yield Cure Prepayments, shall be applied to
the Components of the Loan on a pro rata basis, based on the Component
Outstanding Principal Balance of each such Component relative to the aggregate
Component Outstanding Principal Balance for all of the Components until the
Component Outstanding Principal Balance for each Component has been reduced to
zero.

(f)Prepayments under Section 2.4.1 shall reduce the Allocated Loan Amounts for
each Property on a pro rata basis.  Prepayments under Section 2.4.2 shall reduce
the Allocated Loan Amount with respect to the applicable Property, until the
Allocated Loan Amount and any interest, fees or other Obligations related
thereto is zero and any excess of such prepayment shall be applied to reduce the
Allocated Loan Amounts for the remaining Properties on a pro rata basis.

(g)Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of the Debt in accordance with the terms and provisions of the
Loan Documents, release the Liens of the Mortgage Documents and cause the
trustees under any of the Mortgages to reconvey the applicable Properties to
Borrower.  In connection with the releases of the Liens, Borrower shall submit
to Lender, forms of releases of Liens (and related Loan Documents) for execution
by Lender.  Such releases shall be the forms appropriate in the jurisdictions in
which the Properties are located and contain standard provisions protecting the
rights of Lender.  In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
releases, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement.  Borrower
shall pay all out-of-pocket costs, taxes and expenses associated with the
release of the Liens of the Mortgage Documents, including Lender’s reasonable
attorneys’ fees.

Section 2.5Release of Property

.  Borrower and Borrower TRS may Transfer any Property (each, a “Release
Property”) and Lender shall release the Release Property from the applicable
Mortgage Documents and release the security interest and Lien on any Collateral
located at such Release Property, provided that the following conditions
precedent to such Transfer are satisfied (the “Release Conditions”); provided,
that, for the avoidance of doubt, the Release Conditions do not need to be
satisfied in order for Lender to release its security interest

- 69 -

 



--------------------------------------------------------------------------------

and Lien on any Disqualified Property in connection with any Substitution in
accordance with Section 2.4.2(a) or Section 2.9:

(a)Borrower shall submit to Lender, not less than ten (10) Business Days prior
to the Transfer Date, a Request for Release, together with all attachments
thereto and evidence reasonably satisfactory to Lender that the conditions
precedent set forth in this Section 2.5 will be satisfied upon the consummation
of such Transfer (for the avoidance of doubt, no Request for Release need be
provided in connection with a contribution of a Release Property to Borrower TRS
prior to the Transfer thereof to such third party);

(b)No Event of Default has occurred and is continuing (other than a non-monetary
Event of Default that is specific to such Release Property to which
Section 2.4.2(a) is applicable and would be cured as a result of the release of
the Release Property, so long as a mandatory prepayment is made with respect
thereto in accordance with Section 2.4.2(a) (a “Qualified Release Property
Default”));

(c)the Debt Yield as of the most recent Calculation Date, after giving pro forma
effect for the elimination of the Underwritten Net Cash Flow for the Release
Property and the repayment of the Loan in the applicable Release Amount, is at
least the greater of (x) the Closing Date Debt Yield and (y) the actual Debt
Yield as of such date; provided, that the condition in this clause (c) shall not
be applicable to a Transfer of a Property if the Loan is prepaid in the amount
that is the greater of the applicable Release Amount and 100% of the Net
Transfer Proceeds for the Release Property;

(d)Unless the release of the Release Property is effected in order to cure a
Qualified Release Property Default, the Release Property shall be Transferred to
a Person other than a Loan Party; provided, that Borrower may contribute the
Release Property to Borrower TRS prior to the Transfer thereof to such third
party;

(e)Except for (i) a release of the Release Property that is effected in order to
cure a Qualified Release Property Default, (ii) any contribution to Borrower TRS
described in the proviso of the foregoing clause (d), (iii) any Transfer of
Properties to an Affiliate of Borrower (excluding any contributions to Borrower
TRS permitted pursuant to clause (ii) above) in an aggregate amount equal to or
less than five percent (5%) of the number of Properties as of the Closing Date,
(iv) a release of Designated HOA Properties or (v) any other Transfer of
Properties with respect to which the Borrower has obtained a Rating Agency
Confirmation to the effect that such Transfer shall not cause a downgrade,
withdrawal or qualification of the ratings assigned, or to be assigned, to the
Securities or any class thereof in any Securitization, the Release Property
shall be Transferred pursuant to a bona fide all-cash sale of the Release
Property on arm’s-length terms and conditions;

(f)On or prior to the Transfer Date, Borrower shall prepay the Outstanding
Principal Balance by an amount equal to the applicable Release Amount for the
Release Property, and Borrower shall comply with the provisions and pay to
Lender the amounts set forth in Section 2.4.4;

- 70 -

 



--------------------------------------------------------------------------------

(g)If a Cash Sweep Period is continuing on the Transfer Date, the excess, if
any, of (i) the Net Transfer Proceeds for the Release Property over (ii)  the
applicable Release Amount for the Release Property and any other amounts payable
to Lender in connection with such release, shall be deposited into the Cash
Collateral Subaccount;

(h)Borrower shall submit to Lender, not less than  five (5) Business Days’ prior
to the Transfer Date, a draft release for the applicable Mortgage Documents
(and, in the event the Mortgage and the Collateral Assignment of Leases and
Rents applicable to the Release Property encumber other Property(ies) in
addition to the Release Property, such release shall be a partial release that
relates only to the Release Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which the Release Property is located and
shall contain standard provisions protecting the rights of Lender.  In addition,
Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment;

(i)Borrower shall have paid all taxes and all reasonable out-of-pocket costs and
expenses incurred by Lender and/or its Servicer in connection with any such
release and, in addition, the fee specified on Schedule VI as being assessed by
Servicer to effect such release; and

(j)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the ratio of the
Outstanding Principal Balance to the value of the remaining Properties (as
determined by Lender in its sole discretion using any commercially reasonable
method permitted to a REMIC Trust; and which shall exclude the value of any
personal property (other than fixtures) or going concern value, if any) exceeds
or would exceed 125% immediately after giving effect to the release of the
Release Property, no release will be permitted unless the principal balance of
the Loan is prepaid by an amount not less than the greater of (i) the Release
Amount or (ii) the least amount that is a “qualified amount” as that term is
defined in IRS Revenue Procedure 2010-30, as the same may be amended, replaced,
supplemented or modified from time to time, unless Lender receives an opinion of
counsel that, if this Section 2.5(j) is applicable but not followed or is no
longer applicable at the time of such release, the Securitization will not fail
to maintain its status as a REMIC Trust as a result of the release of the
Release Property.

Section 2.6Rent Deposit Account/Cash Management

.

2.6.1Rent Deposit Account

.

(a)During the Term, Borrower shall establish and maintain an account for the
purpose of collecting Rents (the “Rent Deposit Account”) at an Eligible
Institution selected by Borrower and reasonably approved by Lender (the “Rent
Deposit Bank”).  Borrower shall require each current and future Tenant to send
all payments of Rent (whether by cash, check or electronic means) directly to
the Rent Deposit Bank, payable to Borrower, for deposit into the Rent Deposit
Account.  On or prior to the Closing Date, the Rent Deposit Bank will be
instructed by Borrower to deposit all Rents received with respect to the
Properties directly into the Rent Deposit Account.  Without the consent of
Lender, neither Borrower nor Manager shall direct or

- 71 -

 



--------------------------------------------------------------------------------

cause the Rent Deposit Bank to deposit Rents in any bank account other than the
Rent Deposit Account.  If Borrower or Manager shall receive any Rents, then
Borrower shall and shall cause Manager to deposit such Rents into the Rent
Deposit Account within three (3) Business Days after receipt thereof by Borrower
or Manager.  Borrower shall (or instruct Manager to) cause all funds on deposit
in the Rent Deposit Account to be deposited into the Cash Management Account
every second (2nd) Business Day (or more frequently in Borrower’s discretion);
provided, that prior to any acceleration of the Loan, Borrower may cause Rent
Deposit Account Bank to retain a reasonable amount of funds in the Rent Deposit
Account with respect to anticipated overdrafts, charge-backs and bank fees and
any minimum balance required by the Deposit Account Control Agreement or account
terms for the Rent Deposit Account, not in excess of $100,000 in the
aggregate.  Borrower hereby grants to Lender a first-priority security interest
in the Rent Deposit Account and all deposits at any time contained therein and
the proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Rent Deposit Account,
including, without limitation, filing UCC‑1 financing statements and
continuations thereof.  The Rent Deposit Account shall be subject to a Deposit
Account Control Agreement and Borrower and Manager shall have access to and may
make withdrawals from and may direct the Rent Deposit Bank to withhold the
deposit of Rent payments from the Rent Deposit Account for the sole purpose of
making Rent Refunds; provided, that, in no event shall the amount of Rent
Refunds so withdrawn from or withheld from the Rent Deposit Account during any
calendar month exceed two and one-half percent (2.5)% of the total Rents
actually deposited into the Rent Deposit Account during the prior calendar
month; provided, further, that during the continuance of an Event of Default,
Lender may exercise sole control and dominion over the Rent Deposit Account and
neither Borrower nor Manager shall have the right of access to, withdraw from or
to give such direction regarding the Rent Deposit Account.  All monies now or
hereafter deposited into the Rent Deposit Account shall be deemed additional
security for the Debt.

(b)During the continuance of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in the Rent Deposit Account to the payment of the Debt in any order in
its sole discretion.

(c)The Rent Deposit Account shall not be commingled with other monies held by
Borrower, Manager or Rent Deposit Bank.

(d)Borrower shall not further pledge, assign or grant any security interest in
the Rent Deposit Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC‑1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(e)Borrower shall indemnify Lender and hold Lender harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and out-of-pocket costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Rent Deposit Account and/or the related Deposit Account Control
Agreement (unless arising from the gross negligence or willful misconduct of
Lender) or the performance of the obligations for which the Rent Deposit Account
was established.

- 72 -

 



--------------------------------------------------------------------------------

2.6.2Cash Management Account

.

(a)During the Term, Borrower shall establish and maintain a segregated Eligible
Account (the “Cash Management Account”) to be held by Cash Management Account
Bank in trust and for the benefit of Lender, which Cash Management Account shall
be under the sole dominion and control of Lender or the Servicer on behalf of
Lender.  Borrower hereby grants to Lender a first-priority security interest in
the Cash Management Account and all deposits at any time contained therein and
the proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first-priority security interest in the Cash Management
Account, including, without limitation, filing UCC‑1 financing statements and
continuations thereof.  Borrower will not in any way alter or modify the Cash
Management Account.  Lender and Servicer on behalf of Lender shall have the sole
right to make withdrawals from the Cash Management Account and all costs and
expenses for establishing and maintaining the Cash Management Account shall be
paid by Borrower.

(b)The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c)All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

(d)In the event of any Transfer of any Property, Borrower or Borrower TRS, as
applicable, shall (or shall cause Manager or the closing title company or escrow
agent, as applicable, to) deposit directly into the Cash Management Account the
Net Transfer Proceeds for allocation in accordance with the terms of this
Agreement.  Borrower shall cause all Cap Receipts to be paid directly to the
Cash Management Account.  Except as expressly provided herein, Borrower shall,
and shall cause Manager to, deposit any other Collections received by or on
behalf of Borrower directly into the Cash Management Account or Rent Deposit
Account within three (3) Business Days following receipt thereof; provided, that
Insurance Proceeds and Condemnation Proceeds shall be handled in accordance with
Sections 5.2, 5.3 and 5.4.

(e)Lender may also establish subaccounts of the Cash Management Account which
shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”).  The Reserve Funds will be maintained in Subaccounts.

(f)The Cash Management Account and all other Subaccounts shall be subject to the
Blocked Account Control Agreement and shall be under the sole control and
dominion of Lender or Servicer on behalf of Lender.  Neither Borrower nor
Manager shall have the right of withdrawal with respect to the Cash Management
Account or any Subaccounts except with the prior written consent of Lender, and
neither Borrower, Manager, nor any Person claiming on or behalf of or through
Borrower or Manager shall have any right or authority to give instructions with
respect to the Cash Management Account or the Subaccounts.

- 73 -

 



--------------------------------------------------------------------------------

(g)Borrower acknowledges and agrees that Cash Management Account Bank shall
comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Cash Management Account and the Subaccounts without
the further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing the transfer or redemption of any
financial asset relating to the Cash Management Account or any Subaccount
without further consent by Borrower or any other Person.  The Cash Management
Account and each Subaccount is and shall be treated either as a “securities
account”, as such term is defined in Section 8-501(a) of the UCC, or a “deposit
account”, as defined in Section 9-102(a)(29) of the UCC.

(h)During the Term, Borrower shall not and shall cause Manager not to deposit
Rents or other Collections into any account other than a Rent Deposit Account or
the Cash Management Account.

2.6.3Order of Priority of Funds in Cash Management Account

.  Unless otherwise directed by Lender during the continuance of an Event of
Default pursuant to Section 2.6.4, on each Payment Date during the Term,
Collections on deposit in the Cash Management Account (less any fees and
expenses of the Cash Management Account Bank then due and payable) on such day
shall be applied on such Payment Date in the following order of priority:

(a)first, to Borrower, funds sufficient to pay the Rent Refund Monthly
Disbursement Amount for such Payment Date, if any;

(b)second, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Cash Management Account by
Borrower during the calendar month ending immediately prior to such Payment
Date, as set forth in a written notice from Borrower to Lender delivered
pursuant to Section 4.3.9;

(c)third, to Lender the amount of any mandatory prepayment of the Outstanding
Principal Balance pursuant to Sections 2.4.2 then due and payable and all other
amounts payable in connection therewith, such amounts to be applied in the
manner set forth in Section 2.4.4(d);

(d)fourth, to the Tax Subaccount, to make the required payments of Tax Funds as
required under Section 6.1, subject to Section 6.1.4 if a Property Tax
Prepayment Election is in effect;

(e)fifth, to the Insurance Subaccount, to make any required payments of
Insurance Funds as required under Section 6.2;

(f)sixth, to Lender, funds sufficient to pay the Monthly Debt Service Payment
Amount, applied (i) first, to the payment of interest then due and payable on
Component A, (ii) second, to the payment of interest then due and payable on
Component B, (iii) third, to the payment of interest then due and payable on
Component C, (iv) fourth, to the payment of interest then due and payable on
Component D, (v) fifth, to the payment of interest then due and payable on
Component E, and (vi) sixth, to the payment of interest then due and payable on
Component F;

- 74 -

 



--------------------------------------------------------------------------------

(g)seventh, to Manager, (i) management fees payable for the calendar month
ending immediately prior to such Payment Date, but not in excess of the
Management Fee Cap for such calendar month and (ii) leasing commissions payable
for the calendar month ending immediately prior to such Payment Date to Manager,
including in respect of leasing commissions payable by Manager to third-party
property managers pursuant to sub-management agreements;

(h)eighth, to the Capital Expenditure Subaccount, to make the required payments
of Capital Expenditure Funds as required under Section 6.3;

(i)ninth, to Lender, any other fees, costs, expenses (including Trust Fund
Expenses) or indemnities then due or payable under this Agreement or any other
Loan Document;

(j)tenth, all amounts remaining after payment of the amounts set forth in
clauses (a) through (i) above (the “Available Cash”) either:

(i)if as of a Payment Date no Cash Sweep Period is continuing, any remaining
amounts to Borrower’s Operating Account; and

(ii)if as of a Payment Date a Cash Sweep Period is continuing:

(A)first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;

(B)second, to Borrower’s Operating Account, payments for Approved Extraordinary
Expenses, if any; and

(C)third, to the Cash Collateral Subaccount to be held or disbursed in
accordance with Section 6.6.

2.6.4Application During Event of Default

.  Notwithstanding anything to the contrary contained herein (including
Section 2.6.3), upon the occurrence and during the continuance of an Event of
Default, Lender, at its option, may apply any Collections then in the possession
of Lender, Servicer or the Cash Management Account Bank (including any Reserve
Funds on deposit in the Subaccounts) or the Rent Deposit Bank to the payment of
the Debt in such order, proportion and priority as Lender may determine in its
sole and absolute discretion.  Lender’s right to withdraw and apply any of the
foregoing funds shall be in addition to all other rights and remedies provided
to Lender under the Loan Documents.

2.6.5Payments Received in the Cash Management Account

.  Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Funds, if any, shall be deemed satisfied to the extent sufficient
amounts taking into account the order and priority set forth in Section 2.6.2)
are deposited in the Cash Management Account to satisfy such obligations
pursuant to this Agreement on the dates each such payment is required,
regardless of whether any of such amounts are so applied by Lender.

Section 2.7Withholding Taxes

.

- 75 -

 



--------------------------------------------------------------------------------

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of the
Borrower) requires the deduction or withholding of any Tax from any such payment
by the Borrower, then the Borrower shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.7(a)) the Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c)Indemnification by the Borrower.  The Borrower shall indemnify Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.7, the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

(e)Status of Borrower and Lenders.

(i)Borrower shall not at any time make an election to be treated as a
corporation for U.S. federal income tax purposes but shall maintain its tax
status as either a “disregarded entity” or “partnership” for purposes of
U.S. federal income tax purposes.

(ii)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower, at the time or times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrower, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower as will enable the Borrower to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in

- 76 -

 



--------------------------------------------------------------------------------

Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(iii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W‑8BEN (in the case of
an individual) or IRS Form W‑8BEN-E (in the case of an entity) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W‑8BEN (in the case of an
individual) or IRS Form W‑8BEN-E (in the case of an entity) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W‑8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W‑8BEN or IRS
Form W‑8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI,
IRS Form W‑8BEN, IRS Form W‑8BEN-E, a U.S. Tax Compliance Certificate,
reasonably satisfactory to Borrower, IRS

- 77 -

 



--------------------------------------------------------------------------------

Form W‑9, and/or other certification documents from each beneficial owner, as
applicable; provided, that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate, reasonably satisfactory to Borrower, on behalf of each
such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(f)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.7 (including by
the payment of additional amounts pursuant to this Section 2.7), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.7(f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such

- 78 -

 



--------------------------------------------------------------------------------

refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.7(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.7(f) the
payment of which would place the indemnified party in a less favorable net
after-tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.7(f) shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g)Survival.  Each party’s obligations under this Section 2.7 shall survive any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 2.8Extension of the Initial Maturity Date

.  Borrower shall have the option to extend the term of the Loan beyond the
Initial Maturity Date of the Loan for three (3) successive terms (each such
option, an “Extension Option” and each such successive term, an “Extension
Term”), the first two (2) such Extension Terms being one (1) year each and the
third Extension Term being fifteen (15) months (the Maturity Date following the
exercise of each such option is hereinafter the “Extended Maturity Date”) upon
satisfaction of the following terms and conditions:

(a)no Event of Default shall have occurred and be continuing on the Initial
Maturity Date or the then-current Extended Maturity Date (as applicable);

(b)Borrower shall provide Lender with written notice of its election to extend
the Maturity Date as aforesaid not later than twenty (20) days and not earlier
than one hundred twenty (120) days prior to the date the Loan is then scheduled
to mature.  Borrower shall have the right to revoke any notice of its election
to extend the Maturity Date by giving written notice to Lender not less than
five (5) Business Days prior to the Initial Maturity Date or the then-current
Extended Maturity Date, as applicable (provided that Borrower shall pay all
actual out-of-pocket costs and expenses of Lender incurred in reliance upon the
expected extension of the term of the Loan, including any Breakage Costs);

(c)Borrower shall obtain (and thereafter maintain in effect for the Extension
Term or until earlier repayment of the Loan in full) and deliver to Lender on
the first day of the applicable Extension Term, one or more Replacement Interest
Rate Cap Agreements from an Acceptable Counterparty in a notional amount equal
to the aggregate Component Outstanding Principal Balances of the Components,
which Interest Rate Cap Agreement shall be effective commencing on the first
date of such Extension Term and shall have a scheduled term that expires not
earlier than the last day of the Interest Period in which the applicable
Extended Maturity Date is scheduled to occur after giving effect to the option
then being exercised;

(d)Borrower shall deliver a Counterparty Opinion with respect to the Replacement
Interest Rate Cap Agreement and the related Acknowledgment and shall deliver to
Lender an executed Collateral Assignment of Interest Rate Cap Agreement;

- 79 -

 



--------------------------------------------------------------------------------

(e)All amounts due and payable by Borrower and any other Person pursuant to this
Agreement or the other Loan Documents as of the Initial Maturity Date or the
then-current Extended Maturity Date (as applicable), and all reasonable,
out-of-pocket costs and expenses of Lender, including fees and expenses of
Lender’s counsel, in connection with the Loan and/or the applicable extension of
the Term shall have been paid in full.

(f)Borrower shall have delivered to Lender together with its notice pursuant to
Section 2.8(b) and at Lender’s reasonable request, on the commencement date of
the applicable Extension Option, an Officer’s Certificate in form reasonably
acceptable to the Lender certifying that each of the representations and
warranties of Borrower contained in the Loan Documents is true, complete and
correct in all material respects as of the giving of the notice to the extent
such representations and warranties are not matters which by their nature can no
longer be true and correct as a result of the passage of time.

Section 2.9Substitutions

Section 2.10.  Borrower may substitute any Property or a portfolio of Properties
with a Substitute Property or a portfolio of Substitute Properties and Lender
shall release the Replaced Property or portfolio of Replaced Properties from the
applicable Mortgage Documents and release the security interest and Lien on any
Collateral located at such Property; provided that, in the case of a proposed
Substitution, all of the following conditions are satisfied:

(a)Borrower shall have submitted to Lender, not less than thirty (30) days prior
to the proposed Substitution Date, written notice of the proposed Substitution
(a “Notice of Substitution”);

(b)the proposed Substitution Date shall be after the one year anniversary of the
Closing Date;

(c)each Substitute Property shall be a detached single-family residential real
property, but excluding housing cooperatives and manufactured housing;

(d)each Substitute Property shall be occupied by an Eligible Tenant pursuant to
an Eligible Lease;

(e)no Event of Default shall have occurred and be continuing except as related
to, and cured by the removal of, the Replaced Property or Replaced Properties
being substituted;

(f)Lender shall have obtained, at Borrower’s sole cost and expense, a Broker
Price Opinion for the Substitute Property (or portfolio of Substitute
Properties) and the Replaced Property (or portfolio of Replaced Properties)
being substituted, which Broker Price Opinions shall not have been obtained more
than 120 days prior to the Substitution Date;

(g)the Property Value Test shall be satisfied with respect to the Substitute
Property (or portfolio of Substitute Properties);

(h)the Rents and Cash Flow Test shall be satisfied with respect to the
Substitute Property (or portfolio of Substitute Properties);

- 80 -

 



--------------------------------------------------------------------------------

(i)after giving effect to the Substitution, the Geographic Diversity Test shall
be satisfied;

(j)the BPO Value for each Substitute Property, pursuant to a Broker Price
Opinion obtained by Lender in connection with the Substitution, is equal to or
greater than $75,000;

(k)after giving effect to the Substitution, the aggregate number of Replaced
Properties substituted under this Section 2.9 shall not exceed five percent (5%)
of the number of Properties as of the Closing Date;

(l)Borrower shall deliver to Lender an Officer’s Certificate stating that each
Substitute Property satisfies each of the Property Representations and is in
compliance with the Property Covenants as of the Substitution Date;

(m)the Lease Term for the Substitute Property (or the average Lease Term for a
portfolio of Substitute Properties) shall be equal to or longer than the Lease
Term for the Replaced Property (or the average Lease Term for a portfolio of
Replaced Properties);

(n)simultaneously with the Substitution, Borrower shall convey all of Borrower’s
right, title and interest in, to and under the Replaced Property (or portfolio
of Replaced Properties) being substituted to a Person other than Borrower or a
Loan Party or any Person owned directly or indirectly by Borrower or a Loan
Party and Borrower shall deliver to Lender a copy of the deed conveying all of
Borrower’s right, title and interest in such Replaced Property (or portfolio of
Replaced Properties) being substituted, provided that the Borrower may
contribute the Replaced Property (or portfolio of Replaced Properties) to
Borrower TRS prior to transfer thereof to a third party;

(o)Borrower shall deliver on or prior to the Substitution Date evidence
satisfactory to Lender that each Substitute Property is insured pursuant to
Policies meeting the requirements of Article V;

(p)Borrower shall deliver to Lender the deed, Title Insurance Owner’s Policy and
the Lease with respect to each Substitute Property being substituted;

(q)Borrower shall have executed and delivered to Lender the Substitute Mortgage
Documents with respect to each Substitute Property;

(r)Borrower shall deliver to Lender the following opinions of counsel:  (A) an
opinion of counsel admitted to practice under the laws of the state in which the
Substitute Property (or portfolio of Substitute Properties) being substituted is
located in form and substance reasonably satisfactory to Lender opining as to
the enforceability of the Substitute Mortgage Documents with respect to the
Substitute Property (or portfolio of Substitute Properties) and (B) an opinion
stating that the Substitute Mortgage Documents were duly authorized, executed
and delivered by Borrower and that the execution and delivery of such Substitute
Mortgage Documents and the performance by Borrower of its obligations thereunder
will not cause a breach or a default under, any agreement, document or
instrument to which Borrower is a party

- 81 -

 



--------------------------------------------------------------------------------

or to which it or the Properties are bound and otherwise in form and substance
reasonably satisfactory to Lender;

(s)Lender shall have received a Title Insurance Policy for each Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than a Replaced Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;

(t)each Substitute Property shall be located in an MSA that contains at least
one Property described on the Properties Schedule as of the Closing Date;

(u)no acquisition of a Substitute Property will result in Borrower or any other
Loan Party incurring any Indebtedness (except as permitted by this Agreement);

(v)if any Lien, litigation or governmental proceeding is existing or pending or,
to the actual knowledge of a Responsible Officer of Manager or a Loan Party,
threatened against any Replaced Property being substituted with a Substitute
Property or against such Substitute Property which may result in liability for
Borrower, Borrower shall have deposited with Lender reserves reasonably
satisfactory to Lender as security for the satisfaction of such liability;

(w)Borrower shall furnish or cause to be furnished to Lender in such manner and
in such detail as may reasonably be requested by Lender such information,
documents, records or reports as may reasonably be requested by Lender in
connection with evaluating whether such Substitution satisfies the conditions
set forth in this Section 2.9; and

(x)Borrower shall have paid all taxes and all reasonable out-of-pocket costs and
expenses incurred by Lender and/or its Servicer in connection with the
substitution (including, without limitation, costs and expenses incurred in
connection with the release of the Replaced Property (or portfolio of Replaced
Properties) being substituted from applicable Mortgage Documents) and, in
addition, the fee specified on Schedule VI as being assessed by Servicer to
effect substitutions; and

(y)on the Substitution Date (1) the Borrower will deposit into the Tax
Subaccount such amount, as reasonably determined by Lender, that when aggregated
with Tax Funds in the Tax Subaccount and assuming subsequent monthly fundings of
the Tax Subaccount on Monthly Payment Dates of one-twelfth (1/12) of projected
annual Property Taxes, will be sufficient to pay all Property Taxes by the
thirtieth (30th) day prior to the date such Taxes become due, (2) if an
Acceptable Blanket Policy is not in effect, the Borrower will deposit into the
Insurance Subaccount such amount, as reasonably determined by Lender, that when
aggregated with Insurance Funds in the Insurance Subaccount and assuming
subsequent monthly fundings of the Insurance Subaccount on Monthly Payment Dates
of one-twelfth (1/12) of the projected Insurance Premiums payable for the
renewal of the coverage afforded by the Policies, will be sufficient to pay all
such Insurance Premiums prior to the expiration of the Policies, and (3) if the

- 82 -

 



--------------------------------------------------------------------------------

Substitute Property is an Applicable HOA Property, the Borrower will deposit
into the HOA Subaccount such amount, as reasonably determined by Lender, that
when aggregated with HOA Funds in the HOA Subaccount, will be sufficient to pay
projected HOA Fees with respect to all Applicable HOA Properties during the
ensuing twelve (12) months

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, if the Loan is included in a REMIC Trust, no Substitution under this
Agreement will be permitted unless (1) either (aa) immediately after such
Substitution, the ratio, expressed as a percentage, of the Outstanding Principal
Balance to the value of the remaining Properties (as determined by Lender in its
sole discretion using any commercially reasonable method permitted to a REMIC
Trust; and which shall exclude the value of personal property (other than
fixtures) or going concern value, if any) is equal to or less than 125% or (bb)
the ratio of the Outstanding Principal Balance to the value of the Properties
(including the Substitute Property or Substitute Properties) will not increase
as a result of such Substitution, or (2) Lender receives an opinion of counsel
that the Securitization will not fail to maintain its status as a REMIC Trust as
a result of such Substitution.  

Simultaneously with the Substitution of a Replaced Property, Lender shall
release the Replaced Property or Replaced Properties from the applicable
Mortgage Documents and related Lien, provided that Borrower has delivered to
Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Replaced Property or Replaced
Properties encumbers other Property(ies) in addition to the Replaced Property or
Replaced Properties, such release shall be a partial release that relates only
to the Replaced Property or Replaced Properties being substituted and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Replaced Property or Replaced Properties are located which contains
standard provisions protecting the rights of Lender.

Article III - REPRESENTATIONS AND WARRANTIES

Section 3.1General Representations

.  Borrower represents and warrants to Lender as of the Closing Date that,
except to the extent (if any) disclosed on Schedule III with reference to a
specific subsection of this Section 3.1:

3.1.1Organization

.  Each Loan Party has been duly organized and is validly existing with
requisite power and authority to own its properties and to transact the
businesses in which it is now engaged.  Each Loan Party is duly qualified to do
business and in good standing in each jurisdiction where it is required to be so
qualified in connection with its properties, businesses and operations, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.  Each Loan Party possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
except to the extent that failure to do so could not in the aggregate reasonably
be expected to have a Material Adverse Effect.  The sole business of Borrower is
the acquisition, renovation, rehabilitation, ownership, maintenance, sale,
transfer, financing, refinancing, management, leasing and operation of the
Properties and other activity in furtherance thereof; and the sole business of
Borrower GP is acting as the sole general partner of Borrower and any other
activity in furtherance thereof, including, providing the

- 83 -

 



--------------------------------------------------------------------------------

Borrower GP Guaranty and the Borrower GP Security Agreement; and the sole
business of Equity Owner is acting as the sole limited partner of Borrower and
the sole member of Borrower GP and any other activity in furtherance thereof,
including, providing the Equity Owner Guaranty and the Equity Owner Security
Agreement; and the sole business of the Borrower TRS is the acquisition,
ownership, maintenance, sale, transfer, financing, refinancing, management,
leasing and operation of the Properties and other activity in furtherance
thereof, including providing the Borrower TRS Guaranty and the Borrower TRS
Security Agreement.  Each Loan Party is a Special Purpose Entity.

3.1.2Proceedings

.  Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party.  This Agreement and the other Loan Documents have been
duly authorized, executed and delivered by or on behalf of each Loan Party party
thereto and constitute legal, valid and binding obligations of each Loan Party
party thereto, enforceable against each such Loan Party party thereto in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).  The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by any Loan Party
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable, and no Loan Party has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

3.1.3No Conflicts

.  The execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party party thereto (i) will not contravene such Loan
Party’s organizational documents, (ii) will not result in any violation of the
provisions of any Legal Requirement of any Governmental Authority having
jurisdiction over any Loan Party or any of each Loan Party’s properties or
assets, (iii) with respect to each Loan Party, will not conflict with or result
in a breach of any of the terms or provisions of, or constitute a default under
the terms of any indenture, mortgage, deed of trust, deed to secure debt, loan
agreement, management agreement or other agreement or instrument to which such
Loan Party is a party or to, which any of such Loan Party’s property or assets
is subject, that would be reasonably expected to have a Material Adverse Effect
and (iv) with respect to each Loan Party, except for Liens created under the
Loan Documents, result in or require the creation or imposition of any Lien upon
or with respect to any of the assets of such Loan Party.

3.1.4Litigation

.  There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority or other entity now pending or, to the actual
knowledge of a Responsible Officer of Manager or any Loan Party, threatened,
against or affecting any Loan Party or Manager, as applicable, which actions,
suits or proceedings (i) involve the Loan Documents or the transactions
contemplated thereby or (ii) if adversely determined, would reasonably be
expected to have a Material Adverse Effect.  There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity that resulted in a judgment against any Loan Party that has not been paid
in full that would otherwise constitute an Event of Default.

- 84 -

 



--------------------------------------------------------------------------------

3.1.5Agreements

.  No Loan Party is a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have a Material Adverse
Effect.  No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect.  Other than the Loan Documents, no Loan Party
has a material financial obligation (contingent or otherwise) under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any Loan Party is a party other than, with respect to
Borrower or Borrower TRS, the Management Agreement, the Leases or any other
agreement into which Borrower or Borrower TRS is permitted to enter pursuant to
the terms of the Loan Documents.

3.1.6Consents

.  No consent, approval, authorization or order of any court or Governmental
Authority is required for the execution, delivery and performance by any Loan
Party of, or compliance by any Loan Party with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby and
thereby, other than those which have been obtained by the applicable Loan Party.

3.1.7Solvency

.  Each Loan Party has (a) not entered into the transaction contemplated by this
Agreement nor executed any Loan Document with the actual intent to hinder, delay
or defraud any creditor and (b) received reasonably equivalent value in exchange
for its obligations under the Loan Documents.  After giving effect to the Loans,
each Loan Party is Solvent.  No petition in bankruptcy has been filed against
any Loan Party in the last seven (7) years, and no Loan Party in the last seven
(7) years has made an assignment for the benefit of creditors or taken advantage
of any insolvency act for the benefit of debtors.  No Loan Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Person’s assets or property, and to the actual knowledge of any Loan Party,
no Person is contemplating the filing of any such petition against any Loan
Party.

3.1.8Other Debt

.  No Loan Party has any Indebtedness other than, with respect to Borrower,
Permitted Indebtedness, with respect to Equity Owner, Equity Owner’s Permitted
Indebtedness, with respect to Borrower GP, Borrower GP’s Permitted Indebtedness
and, with respect to Borrower TRS, Borrower TRS’s Permitted Indebtedness.

3.1.9Employee Benefit Matters

.

(a)Assuming no portion of the assets used by Lender to fund the Loan constitutes
the assets of an ERISA Plan, the assets of each Loan Party do not constitute
“plan assets” of (i) any “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is subject to Title I of ERISA, (ii) any “plan” (as defined in
Section 4975 of the Code) that is subject to Section 4975 of the Code or
(iii) any employee benefit plan or plan that is not subject to Title I of ERISA
or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to such Loan Party which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of clauses (i), (ii) and (iii), an “ERISA Plan”) with the result that the
transactions contemplated by this Agreement, including, but not limited to, the
exercise by Lender of any rights under the Loan Documents will constitute a
non-exempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.  

- 85 -

 



--------------------------------------------------------------------------------

No Loan Party or any of its ERISA Affiliates sponsors, maintains or contributes
to any Plans or Foreign Plans.  No Loan Party has any employees.

(b)Each Plan (and each related trust, insurance contract or fund) is in
compliance in all material respects with its terms and with all applicable laws,
including without limitation ERISA and the Code.  Each Plan that is intended to
be qualified under Section 401(a) of the Code as currently in effect has been
determined by the IRS to be so qualified, and each trust related to any such
Plan has been determined to be exempt from federal income tax under
Section 501(a) of the Code as currently in effect, and no event has taken place
which could reasonably be expected to cause the loss of such qualified status
and exempt status.  With respect to each Plan of a Loan Party, each Loan Party
and all of its ERISA Affiliates have satisfied the minimum funding standard
under Section 412(a) of the Code and Section 302(a) of ERISA and paid all
required minimum contributions and all required installments on or before the
due dates under Section 430(j) of the Code and Section 303(j) of ERISA.  No Loan
Party or any of its ERISA Affiliates has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard.  No Loan Party or any of its ERISA Affiliates has incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid.  No Plan is in “at risk” status within the meaning of Section 430(i) of
the Code or Section 303(j) of ERISA.  There are no existing, pending or
threatened in writing claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Plan to which any Loan Party or any of its ERISA
Affiliates has incurred or otherwise has or could have an obligation or any
liability.  With respect to each Multiemployer Plan to which any Loan Party or
any of its ERISA Affiliates is required to make a contribution, each Loan Party
and all of its ERISA Affiliates have satisfied all required contributions and
installments on or before the applicable due dates and have not incurred a
complete or partial withdrawal under Section 4203 or 4205 of ERISA.  No Plan
Termination Event has or is reasonably expected to occur.

(c)Each Foreign Plan is in compliance in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such plan.  The aggregate of the liabilities to provide
all of the accrued benefits under each Foreign Plan does not exceed the current
fair market value of the assets held in the trust or other funding vehicle for
such plan.  There are no actions, suits or claims (other than routine claims for
benefits) pending or threatened against any Loan Party or any of its ERISA
Affiliates with respect to any Foreign Plan.

3.1.10Compliance with Legal Requirements

.  Each Loan Party is in compliance with all applicable Legal Requirements,
except to the extent that any noncompliance would not reasonably be expected to
have a Material Adverse Effect.  No Loan Party is in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority, except
for any default or violation that would not reasonably be expected to have a
Material Adverse Effect.

3.1.11Financial Information

.  All financial data that have been delivered to Lender in connection with the
Loan (a) are true, complete and correct in all material respects (or, to the
extent that any such financial data was incorrect in any material respect when
delivered, the same

- 86 -

 



--------------------------------------------------------------------------------

has been corrected by financial data subsequently delivered to Lender prior to
the Closing Date), (b) accurately represent the financial condition of the
Properties as of the date of such reports (or, to the extent that any such
financial data did not accurately represent the financial condition of the
Properties when delivered, the same has been corrected by financial data
subsequently delivered to Lender prior to the Closing Date), and (c) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein (for the avoidance of doubt, the Property data tape delivered
to Lender prior to the Closing Date includes non-GAAP information).  The
foregoing representation shall not apply to any such financial data that
constitutes projections, provided that Borrower represents and warrants that
such projections were made in good faith and that Borrower has no reason to
believe that such projections were materially inaccurate.  Borrower does not
have any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and would reasonably be expected to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements.  Borrower has no liabilities or other obligations that arose or
accrued prior to the Closing Date that would reasonably be expected to have a
Material Adverse Effect.  Borrower has no known material contingent liabilities.

3.1.12Insurance

.  Borrower has obtained and delivered to Lender certificates evidencing the
Policies required to be maintained under Section 5.1.1.  All such Policies are
in full force and effect, with all premiums that are due and payable prepaid
thereunder.  No claims have been made that are currently pending, outstanding or
otherwise remain unsatisfied under any such Policies that would reasonably be
expected to have a Material Adverse Effect.  With respect to any Policy, neither
Borrower nor, to Borrower’s or Manager’s knowledge, any other Person, has done,
by act or omission, anything which has impaired or would reasonably be expected
to impair the coverage of any of the Policies in any material respect.

3.1.13Tax Filings

.  Each Loan Party has filed, or caused to be filed, on a timely basis all Tax
returns (including, without limitation, all foreign, federal, state, local and
other Tax returns) required to be filed by it, if any, is not liable for
Non-Property Taxes payable by any other Person and has paid or made adequate
provisions for the payment of all Non-Property Taxes (to the extent such Taxes,
assessment and other governmental charges exceed $100,000 in the aggregate)
payable by such Loan Party except as permitted by Section 4.1.4 or 4.4.5.  All
material recording or other similar taxes required to be paid by any Loan Party
under applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents have been paid.

3.1.14Certificate of Compliance; Licenses

.  All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy, required of Borrower for
the legal use, occupancy and operation of each Property have been obtained and
are in full force and effect, except as would not reasonably be expected to have
a Material Adverse Effect.  The use being made of each Property is in conformity
with the certificate of occupancy issued for such Property, if any.

3.1.15Special Purpose Entity/Separateness

.

- 87 -

 



--------------------------------------------------------------------------------

(a)Since its formation, no Loan Party has conducted any business other than
entering into and performing its obligations under the Loan Documents to which
it is a party and as described in the definition of Special Purpose Entity
herein.  As of the Closing Date, no Loan Party owns or holds, directly or
indirectly (i) any capital stock or equity security of, or any equity interest
in, any Person other than a Loan Party or (ii) any debt security or other
evidence of indebtedness of any Person, except for Permitted Investments and as
otherwise contemplated by the Loan Documents.  As of the Closing Date, Borrower
does not have any subsidiaries other than Borrower TRS, and Borrower TRS has no
subsidiaries.

(b)Any and all of the stated facts and assumptions made in the Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and each Loan Party will
have complied and will comply in all material respects, with all of the stated
facts and assumptions made with respect to it in the Insolvency Opinion.  Each
entity other than a Loan Party with respect to which an assumption is made or a
fact stated in any Insolvency Opinion will have complied and will comply, in all
material respects, with all of the assumptions made and facts stated with
respect to it in the Insolvency Opinion.  Borrower covenants that in connection
with any Additional Insolvency Opinion delivered in connection with this
Agreement it shall provide an updated certification regarding compliance with
the facts and assumptions made therein, which certificate shall be substantially
similar to the representations made in this Section 3.1.15(b).

(c)Borrower covenants and agrees that Borrower shall provide Lender with thirty
(30) days’ prior written notice prior to the removal of an Independent Director
of any Loan Party.

3.1.16Management

.  The ownership, leasing, management and collection practices used by each Loan
Party and Manager with respect to the Properties have been, to the actual
knowledge of the Responsible Officers of Manager and each Loan Party,  in
compliance with all applicable Legal Requirements, and all necessary licenses,
permits and regulatory requirements pertaining thereto have been obtained and
remain in full force and effect, except to the extent that failure to comply
with Legal Requirements and/or obtain such licenses, permits and regulatory
requirements and/or for the same to remain in full force and effect would not
reasonably be expected to have a Material Adverse Effect.  The Management
Agreement is in full force and effect and there is no default thereunder by any
party thereto and no event has occurred that, with the passage of time and/or
the giving of notice would constitute a default thereunder.

3.1.17Illegal Activity

.  None of the Properties has been or will be purchased with proceeds of any
illegal activity.

3.1.18No Change in Facts or Circumstances; Disclosure

.  All information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of each Loan Party to Lender in connection
with the negotiation, preparation or delivery of this Agreement and the other
Loan Documents or included herein or therein or delivered pursuant hereto or
thereto (but excluding any projections, forward looking statements, budgets,
estimates and general market data as to which each Loan Party only represents
and warrants that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time), when

- 88 -

 



--------------------------------------------------------------------------------

taken as a whole, as of the date furnished, do not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not materially misleading.  There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise does or might result in a Material Adverse Effect.

3.1.19Investment Company Act

.  Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 2005,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

3.1.20Federal Reserve Regulations

.  No part of the proceeds of the Loan will be used for the purpose of
purchasing or acquiring any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System (“Margin Stock”) or for any
other purpose which would be inconsistent with such Regulation U or any other
Regulations of such Board of Governors, or for any purposes prohibited by Legal
Requirements in any material respects or by the terms and conditions of this
Agreement or the other Loan Documents.  None of the Collateral is comprised of
Margin Stock and less than 25% of the assets of each Loan Party are comprised of
Margin Stock.

3.1.21Bank Holding Company

.  Borrower is not a “bank holding company” or a direct or indirect subsidiary
of a “bank holding company” as defined in the Bank Holding Company Act of 1956,
as amended, and Regulation Y thereunder of the Board of Governors of the Federal
Reserve System.

3.1.22FIRPTA

.  No Loan Party is a “foreign person” within the meaning of Section 1445(f)(3)
of the Code.

3.1.23Contracts

.

(a)Neither Borrower nor Borrower TRS has entered into, and neither is bound by,
any Major Contract which continues in existence, except those previously
disclosed in writing to Lender.

(b)Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower and
Manager, there are no monetary or other material defaults thereunder by any
other party thereto.  None of Borrower, Manager or any other Person acting on
Borrower’s behalf has given or received any notice of default under any of the
Major Contracts that remains uncured or in dispute.

(c)Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.

- 89 -

 



--------------------------------------------------------------------------------

(d)Except for Manager under the Management Agreement, no Major Contract has as a
party an Affiliate of Borrower.  All fees and other compensation for services
previously performed under the Management Agreement have been paid in full.

3.1.24Embargoed Person

.

(a)No Loan Party nor any of its respective officers, directors or members is a
Person (or to Borrower’s knowledge, controlled by a Person):  (i) that is listed
on a Government List, (ii) is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001, (iii) has been previously indicted for
or convicted of any felony involving a crime of moral turpitude or any Patriot
Act Offense, or (iv) is currently under investigation by any Governmental
Authority for alleged felony involving a crime of moral turpitude.  For purposes
hereof, the term “Patriot Act Offense” means any violation of the criminal laws
of the United States or of any of the several states, or that would be a
criminal violation if committed within the jurisdiction of the United States of
America or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism; (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

(b)At the time Borrower first entered into a Lease with each Tenant (excluding
any Carry-Over Tenant), no such Tenant was listed on either of the Government
Lists described in Section 4.1.20.

3.1.25Perfection Representations

.

(a)Each of the Borrower Security Agreement, the Borrower GP Security Agreement,
the Equity Owner Security Agreement and the Borrower TRS Security Agreement
create valid and continuing security interests (as defined in the applicable
UCC) in the personal property Collateral in favor of Lender, which security
interests are prior to all other Liens arising under the UCC, subject to
Permitted Liens, and are enforceable as such against creditors of each Loan
Party, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity);

(b)All appropriate financing statements have been, or will simultaneously with
the execution of this Agreement be, filed in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest granted to Lender hereunder in the Collateral that may be perfected by
filing a financing statement;

(c)Other than the security interest granted to Lender pursuant to the Loan
Documents, no Loan Party has pledged, assigned, collaterally assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except to the extent expressly permitted by the terms hereof.  No Loan Party has
authorized the filing of and is not aware of any financing statements against
any Loan Party that include a description of the Collateral other than any

- 90 -

 



--------------------------------------------------------------------------------

financing statement relating to the security interest granted to Lender
hereunder or that has been terminated.

(d)No instrument or document that constitutes or evidences any Collateral has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Lender.

(e)The grant of the security interest in the Collateral by each Loan Party to
Lender, pursuant to the Borrower Security Agreement, the Borrower GP Security
Agreement, the Equity Owner Security Agreement and the Borrower TRS Security
Agreement is in the ordinary course of business for each Loan Party and is not
subject to the bulk transfer or any similar statutory provisions in effect in
any applicable jurisdiction.

(f)The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule IV.  Except as otherwise
disclosed to Lender in writing, each Loan Party’s legal name is as set forth in
this Agreement, each Loan Party has not changed its name since its
formation.  Except as otherwise listed on Schedule IV, each Loan Party does not
have tradenames, fictitious names, assumed names or “doing business as” names
and each Loan Party’s federal employer identification number and Delaware
organizational identification number is set forth on Schedule IV.

Section 3.2Property Representations

.  Borrower represents and warrants to Lender with respect to each Property as
follows:

3.2.1Property/Title

.

(a)Borrower has good and marketable fee simple legal and equitable title to the
real property comprising the Property, subject to Permitted Liens.  The Mortgage
Documents, when properly recorded and/or filed in the appropriate records, will
create (i) a valid, first priority, perfected Lien on Borrower’s interest in the
Property, subject only to the Permitted Liens, and (ii) perfected security
interests in and to, and perfected collateral assignments of, all personalty
(including the Leases), all in accordance with the terms thereof, in each case
subject only to the Permitted Liens.  The Permitted Liens with respect to the
Property, in the aggregate, do not have a Material Adverse Effect on the
profitability, value, use or operation of the Property or the enforceability,
validity or perfection of the lien of the applicable Mortgage.

(b)All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith.  All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid under applicable
Legal Requirements in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of the Mortgage Documents
with respect to such Property, including the Mortgages, have been paid or are
being paid simultaneously herewith.  All taxes and governmental assessments due
and owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the Title Insurance Policy and the Title Insurance Owner’s
Policy for such Property.

- 91 -

 



--------------------------------------------------------------------------------

(c)Each Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property.

3.2.2Adverse Claims

.  Borrower’s ownership of the Property is free and clear of any Liens other
than Permitted Liens.

3.2.3Title Insurance Owner’s Policy

.  Borrower has delivered to Lender either (i) a Title Insurance Owner’s Policy
insuring fee simple ownership of such Property by Borrower in an amount equal to
or greater than the initial Allocated Loan Amount of the Property, issued by a
title insurance company reasonably acceptable to Lender with no title exceptions
other than Permitted Liens or (ii) a marked or initialed binding commitment that
is effective as a Title Insurance Owner’s Policy in respect of such Property in
an amount equal to or greater than the initial Allocated Loan Amount of the
Property, issued by a title insurance company reasonably acceptable to Lender
with no title exceptions other than Permitted Liens, which commitment shall be
accompanied by such other affidavits, transfer declarations and other documents
as are necessary for the recordation of the deed for such Property and issuance
of such Title Insurance Owner’s Policy.

3.2.4Deed

.  Borrower has delivered to Lender a copy of a deed for such Property conveying
the Property to Borrower, with vesting in the actual name of Borrower, and
Borrower hereby certifies that such Property’s deed has been recorded or
presented to and accepted for recording by the applicable title insurance
company issuing the related Title Insurance Owner’s Policy or binding commitment
referred to in Section 3.2.3, with all fees, premiums and deed stamps and other
transfer taxes paid.

3.2.5Mortgage File Required Documents

.  Borrower has delivered to Lender (a) either (i) certified or file stamped (in
each case by the applicable land registry) original executed Mortgage Documents
or (ii) a copy of the Mortgage Documents in recordable form that have been
submitted by the title insurance company referred to in Section 3.2.3 for
recording in the jurisdiction in which such Property is located (with Lender and
Borrower acknowledging that the Mortgage Documents delivered on the Closing Date
consist solely of Mortgages (which include Assignments of Leases and Rents and
fixture filings as a part thereof), and that no separate Assignments of Leases
and Rents or Fixture Filings are included as part of the Mortgage Documents
delivered at the Closing Date), (b) an opinion of counsel admitted to practice
in the state in which such Property is located in form and substance reasonably
satisfactory to Lender in respect of the enforceability of such Mortgage
Documents and an opinion of counsel in form and substance reasonably
satisfactory to Lender stating that the Mortgage Documents were duly authorized,
executed and delivered by Borrower and that the execution and delivery of such
Mortgage Loan Documents and the performance by Borrower of its obligations
thereunder will not cause a breach of, or a default under, any agreement,
document or instrument to which Borrower is a party or to which it or such
Property is bound, (c) either (x) a Title Insurance Policy insuring the Lien of
the Mortgage encumbering such Property, or (y) a marked or initialed binding
commitment that is effective as a Title Insurance Policy in respect of such
Property, in each case, issued by the title insurance company referred to in
Section 3.2.3 with no title exceptions other than Permitted Liens, which
commitment shall be accompanied by such other affidavits, transfer declarations
and other documents specified in such commitment as necessary for the issuance
of such Title Insurance Policy, and (d) evidence that all taxes, fees and other

- 92 -

 



--------------------------------------------------------------------------------

charges payable in connection therewith have been paid in full or delivered to
escrow.  GRC has delivered to Lender the Closing Date GRC Certificate.

3.2.6Property Taxes and HOA Fees

.  There are no delinquent Property Taxes or HOA Fees outstanding with respect
to the Property, other than Property Taxes or HOA Fees that may exist in
accordance with Section 4.4.5.  As of the Closing Date, there are no pending or,
to Borrower’s or Manager’s knowledge, proposed, special or other assessments for
homeowner’s association improvements affecting the Property that would
reasonably be expected to have an Individual Material Adverse Effect with
respect to the Property.

3.2.7Compliance with Renovation Standards

.  The Property satisfies the Renovation Standards and all renovations thereto
have been conducted in accordance with applicable Legal Requirements, in all
material respects.

3.2.8Condemnation; Physical Condition

.  The Property has not been condemned in whole or in part.  No proceeding is
pending or, to the knowledge of Borrower or Manager, threatened in writing for
the condemnation of the Property.  The Property is in a good, safe and habitable
condition and repair, and free of and clear of any damage or waste that has an
Individual Material Adverse Effect on the Property.

3.2.9Brokers

.  There is no commission or other compensation payable to any broker or finder
in connection with the purchase of the Property by Borrower or its Affiliate
that has not been paid.

3.2.10Leasing

.  As of the Cut-Off Date, or, in case of any Substitute Property, as of the
date such Property becomes a Substitute Property, either (i) the Property (other
than the Vacant Properties set forth on Schedule X) was leased by Borrower to an
Eligible Tenant pursuant to an Eligible Lease and such Lease was in full force
and effect and was not in default in any material respect or (ii) if the
Property is a Carry-Over Property, it was leased by Borrower to a Carry-Over
Tenant pursuant to an Eligible Lease and such Lease was in full force and effect
and was not in default in any material respect; provided, that prior to entering
into any new or renewal Lease with such Carry-Over Tenant Borrower shall have
determined that such Carry-Over Tenant is not listed on a Government List.  No
Person (other than the Borrower) has any possessory interest in the Property or
right to occupy the same except any Tenant under and pursuant to the provisions
of the applicable Lease and any Person claiming rights through any such
Tenant.  The copy of such Eligible Lease for the Property delivered to Lender is
true and complete in all material respects, there are no material oral
agreements with respect thereto.  No Rent (including security deposits) has been
paid more than one (1) month in advance of its due date.  As of the Closing
Date, any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by Borrower to the
relevant Tenant has already been provided to such Tenant.

3.2.11Insurance

.  The Property is covered by property, casualty, liability, business
interruption, windstorm, flood, earthquake and other applicable Policies as and
to the extent, and in compliance with the applicable requirements of
Section 5.1.1 and neither Borrower nor Manager has taken (or omitted to take)
any action that has impaired or would reasonably be expected to impair or
invalidate the coverage provided by any such Policies in any material

- 93 -

 



--------------------------------------------------------------------------------

respect.  As of the Closing Date, no claims have been made that are currently
pending, outstanding or otherwise remain unsatisfied under any such Policies and
would reasonably be expected to have an Individual Material Adverse Effect with
respect to the Property.

3.2.12Lawsuits, Etc

.As of the Closing Date, there are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity pending or to the
actual knowledge of Borrower or Manager, threatened against or affecting the
Property, which actions, suits or proceedings would reasonably be expected to
have an Individual Material Adverse Effect on such Property

.

3.2.13Orders, Injunctions, Etc

. There are no orders, injunctions, decrees or judgments outstanding with
respect to the Property that would reasonably be expected to have an Individual
Material Adverse Effect on such Property

.

3.2.14Agreements Relating to the Properties

.  Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have an Individual Material
Adverse Effect on such Property.  Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which the
Property is bound.  Except for the Management Agreement, Borrower does not have
a material financial obligation under any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument by which the Property is bound,
other than obligations under the Loan Documents.  Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Lien with
respect to any Property.  Neither the Property nor any part thereof are subject
to any purchase options, rights of first refusal to purchase, rights of first
offer to purchase or other similar rights in favor of any Tenant or other third
parties.

3.2.15Accuracy of Information Regarding Property

.  All information with respect to the Property included in the Properties
Schedule is true, complete and accurate in all material respects.  None of the
Properties consist of housing cooperatives, manufactured housing, condominiums
or duplexes.  If the Property is located in Colorado, (a) the HOA (if any)
affecting such Property is accurately identified on Schedule VIII and (b) the
notice address of each such HOA (if any) included in Schedule VIII hereof (as
may be updated by Borrower from time to time by written notice to Lender) is
true, complete, and accurate in all respects.  Schedule IX (as the same may be
updated by Borrower from time to time by delivery to Lender) is a true, complete
and accurate list of all of the Applicable HOA Properties, if any, and the HOAs
affecting such Applicable HOA Properties.  To Borrower’s knowledge, Schedule IX
contains a true, correct and complete notice address of the HOAs pertaining to
the Applicable HOA Properties, if any.

3.2.16Compliance with Legal Requirements

.  The Property (including the leasing and intended use thereof) complies with
all applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of such Property, except as would not reasonably be expected to
have an Individual Material Adverse Effect with respect

- 94 -

 



--------------------------------------------------------------------------------

to the Property.  There is no consent, approval, permit, license, order or
authorization of, and no filing with or notice to, any court or Governmental
Authority required for the operation, use or leasing of the Property that has
not been obtained, except as would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.  There has not
been committed by Borrower, or to Borrower’s knowledge, or by any other Person
in occupancy of or involved with the operation, use or leasing of the Property
any act or omission affording any Governmental Authority the right of forfeiture
as against the Property or any part thereof.

3.2.17Utilities and Public Access

.  The Property has rights of access to public ways and is served by water,
sewer or septic system, and storm drain facilities adequate to service the
Property for its intended uses and all public utilities necessary or convenient
to the full use and enjoyment of the Property are located either in the public
right-of-way abutting the Property (which are connected so as to serve the
Property without passing over other property) or in recorded easements serving
the Property and such easements are set forth in and insured by the applicable
Title Insurance Owner’s Policy and Title Insurance Policy and all roads
necessary for the use of the Property for its intended purposes have been
completed and dedicated to public use and accepted by all Governmental
Authorities, except as would not reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.

3.2.18Eminent Domain

.  As of the Closing Date, there is no proceeding pending or, to Borrower’s or
Manager’s knowledge, threatened, for the total or partial condemnation or taking
of the Property by eminent domain or for the relocation of roadways resulting in
a failure of access to the Property on public roads.

3.2.19Flood Zone

.  The Property is not located in an area identified by the Federal Emergency
Management Agency as a special flood hazard area, or, if so located the flood
insurance required pursuant to Section 5.1.1(a) is in full force and effect with
respect to the Property.

3.2.20Specified Liens

.  The Property is not subject to any Specified Lien at any time on or after the
first anniversary of the Closing Date.

Section 3.3Survival of Representations

.  Borrower agrees that all of the representations and warranties of Borrower
set forth in Article III and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

Article IV - BORROWER COVENANTS

Section 4.1Affirmative Covenants

.  From the Closing Date and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Lien of the Mortgages encumbering the Properties (and all related obligations)
in accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

- 95 -

 



--------------------------------------------------------------------------------

4.1.1Preservation of Existence

.  Borrower shall and shall cause each other Loan Party to (a) observe all
procedures required by its organizational documents and preserve and maintain
its limited partnership or limited liability company, as applicable, existence,
rights, franchises and privileges in the jurisdiction of its organization, and
(b) qualify and remain qualified in good standing (where relevant) as a foreign
limited partnership or limited liability company, as applicable, in each other
jurisdiction where the nature of its business requires such qualification and to
the extent such concept exists in such jurisdiction except where, in the case of
clause (b), the failure to be so qualified would not reasonably be expected to
have a Material Adverse Effect..

4.1.2Compliance with Legal Requirements

.  Except with respect to the Properties and the use thereof (which is subject
to Section 4.4.4), Borrower shall and shall cause each other Loan Party to do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its rights, licenses and permits and to comply with all Legal
Requirements applicable to it, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.  A Loan
Party, at such Loan Party’s expense, may contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
a Loan Party or any Property or any alleged violation of any Legal Requirement;
provided, that (a)  such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which a Loan Party is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable Legal Requirements; (b) no
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; and (c) the Loan Party shall
promptly upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

4.1.3Special Purpose Bankruptcy Remote Entity/Separateness

.

(a)Borrower shall and shall cause each other Loan Party to be and continue to be
a Special Purpose Entity.

(b)Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in the Insolvency Opinion and each Additional Insolvency
Opinion.  Each entity other than a Loan Party with respect to which an
assumption is made or a fact stated in the Insolvency Opinion or an Additional
Insolvency Opinion will comply in all material respects with all of the
assumptions made and facts stated with respect to it in such Insolvency Opinion
or Additional Insolvency Opinion.

4.1.4Non-Property Taxes

.  Borrower shall and shall cause each other Loan Party to file, cause to be
filed or obtain an extension of the time to file, all Tax returns for
Non-Property Taxes and reports required by law to be filed by it and to promptly
pay or cause to be paid all Non-Property Taxes now or hereafter levied, assessed
or imposed on it as the same become due and payable; provided, that, after prior
written notice to Lender of its intention to contest any such Non-Property
Taxes, such Loan Party may contest by appropriate legal proceedings

- 96 -

 



--------------------------------------------------------------------------------

conducted in good faith and with due diligence, the amount or validity of any
such Non-Property Taxes and, in such event, may permit the Non-Property Taxes so
contested to remain unpaid during any period, including appeals, when a Loan
Party is in good faith contesting the same so long as (a) no Event of Default
has occurred and remains uncured, (b) such proceeding shall be permitted under
and be conducted in accordance with all applicable Legal Requirements, (c) no
Property or other Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (d) the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP, and the non-payment or non-discharge of such Non-Property Taxes would
not reasonably be expected to have a Material Adverse Effect, (e) enforcement of
the contested Non-Property Taxes is effectively stayed for the entire duration
of such contest and no Lien is imposed on any Property or other Collateral,
(f) any Non-Property Taxes determined to be due, together with any interest or
penalties thereon, is promptly paid as required after final resolution of such
contest, (g) to the extent such Non-Property Taxes (when aggregated with all
other Taxes that any Loan Party is then contesting under this Section 4.1.4 or
Section 4.4.5 and for which Borrower has not delivered to Lender any Contest
Security) exceed $1,000,000, Borrower shall deliver to Lender either (i) cash,
or other security as may be approved by Lender, in an amount sufficient to
insure the payment of any such Non-Property Taxes, together with all interest
and penalties thereon or (ii) a payment and performance bond in an amount equal
to one hundred percent (100%) of the contested amount from a surety acceptable
to Lender in its reasonable discretion, (h) failure to pay such Non-Property
Taxes will not subject Lender to any civil or criminal liability, (i) such
contest shall not affect the ownership, use or occupancy of any Property or
other Collateral, and (j) Borrower shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (a) through (i)
of this Section 4.1.4.  Notwithstanding the foregoing, Borrower shall and shall
cause each other Loan Party to pay any contested Non-Property Taxes (or, if cash
or other security has been provided, Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto) if, in the Lender’s
reasonable judgment, any Property or other Collateral (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of any Collateral
Document being primed by any related Lien.

4.1.5Access to the Properties

.  Subject to the rights of Tenants, Borrower shall permit agents,
representatives and employees of Lender to inspect the Properties or any part
thereof at reasonable hours upon reasonable advance notice, subject to the
limitations set forth in Schedule VI.

4.1.6Cooperate in Legal Proceedings

.  Borrower shall cooperate reasonably with Lender with respect to any
proceedings before any court, board or other Governmental Authority which is
reasonably likely to affect the rights of Lender hereunder or any rights
obtained by Lender under any of the other Loan Documents and, in connection
therewith, permit Lender, at its election by written notice, to participate in
any such proceedings.

4.1.7Perform Loan Documents

.  Borrower shall and shall cause each other Loan Party to, in a timely manner,
observe, perform and satisfy all the terms, provisions, covenants and conditions
of the Loan Documents executed and delivered by, or applicable to, the Loan

- 97 -

 



--------------------------------------------------------------------------------

Party, and shall pay when due all costs, fees and expenses of Lender, to the
extent required under the Loan Documents executed and delivered by, or
applicable to, the Loan Party.

4.1.8Award and Insurance Benefits

.  Borrower shall cooperate with Lender, in accordance with the relevant
provisions of this Agreement, to enable Lender to receive the benefits of any
Awards or Insurance Proceeds lawfully or equitably payable in connection with
any Property, and Lender shall be reimbursed for any expenses reasonably
incurred in connection therewith (including reasonable attorneys’ fees and
disbursements, and the payment by the Loan Parties of the reasonable expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
any Property or any part thereof) out of such Insurance Proceeds.

4.1.9Security Interest; Further Assurances

.  Borrower shall and shall cause each other Loan Party to take all necessary
action to establish and maintain, in favor of Lender a valid and perfected first
priority security interest in all Collateral to the full extent contemplated
herein, free and clear of any Liens other than Permitted Liens (including the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Lender’s security interest in the Collateral).  Such financing
statements may describe as the collateral covered thereby “all assets of the
debtor, whether now owned or hereafter acquired” or words to that
effect.  Borrower shall and shall cause each other Loan Party to, at the Loan
Parties’ sole cost and expense execute any and all further documents, financing
statements, agreements, affirmations, waivers and instruments, and take all such
further actions (including the filing and recording of financing statements)
that may be required under any applicable Legal Requirement, or that Lender
reasonably deems necessary or advisable, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created hereby or by the Collateral Documents or the
enforceability of any guaranty or other Loan Document.

4.1.10Keeping of Books and Records

.  Borrower shall keep and maintain or shall cause to be kept and maintained on
a calendar year basis, in accordance with the requirements for a Special Purpose
Entity set forth herein and GAAP (or such other accounting basis acceptable to
Lender), proper and accurate books, records and accounts reflecting all of the
financial affairs of the Loan Parties and all items of income and expense in
connection with the operation on an individual basis of each Property.  Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire.  After the
occurrence of an Event of Default, Borrower shall pay any out-of-pocket costs
and expenses reasonably incurred by Lender to examine each Loan Parties’
accounting records with respect to the Properties, as Lender shall reasonably
determine to be necessary or appropriate in the protection of Lender’s interest.

4.1.11Business and Operations

.  Borrower shall directly or through Manager or subcontractors of Manager
(subject to Section 4.2.1), continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, sale, management, leasing and operation of the
Properties.  Borrower shall qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the

- 98 -

 



--------------------------------------------------------------------------------

extent the same are required for the ownership, maintenance, management and
operation of the Properties, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.  Borrower or
Borrower TRS, as applicable, shall, at all times during the term of the Loan,
continue to own or lease all equipment, fixtures and personal property which are
necessary to operate its Properties.

4.1.12Loan Proceeds

.  Borrower shall use the proceeds of the Loan received by it on the Closing
Date only for the purposes set forth in Section 2.1.5.

4.1.13Performance by Borrower

.  Borrower shall and shall cause each other Loan Party to, in a timely manner,
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by, or applicable to, such Loan Party, and
shall not enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Loan Document executed and
delivered by, or applicable to, Borrower, Equity Owner, Borrower GP or Borrower
TRS, without the prior written consent of Lender.

4.1.14Leasing Matters

.  Borrower shall (a) observe and perform the obligations imposed upon the
lessor under the Leases for the Properties in a commercially reasonable manner;
and (b) enforce the terms, covenants and conditions contained in such Leases
upon the part of the Tenant thereunder to be observed or performed in a
commercially reasonable manner except in each case to the extent that the
failure to do so would not reasonably be expected to have an Individual Material
Adverse Effect with respect to a Property.

4.1.15Borrower’s Operating Account

.  Borrower shall establish and maintain an account (the “Borrower’s Operating
Account”) at a bank selected by Borrower and reasonably approved by Lender which
shall be an Eligible Institution.  Borrower may also establish and maintain
subaccounts of Borrower’s Operating Account (which may be ledger or book entry
accounts and not actual accounts).

4.1.16Security Deposits

.

(a)At all times, Borrower shall maintain one or more (if more than one, only the
minimum number required by Legal Requirements) Eligible Accounts for the safe
keeping of security deposits (each and collectively, the “Security Deposit
Account”) in compliance in all material respects with all applicable Legal
Requirements.  Borrower shall deposit all security deposits in its possession on
the Closing Date into the Security Deposit Account.  Within three (3) Business
Days after receipt of any security deposit, Borrower shall deposit the same into
the Security Deposit Account (except only as provided below with respect to
combined payments).  Except for deposits of de minimis Borrower funds to
maintain a minimum balance or to pay fees of the depository bank, Borrower shall
insure that no funds from any source shall be deposited into the Security
Deposit Account other than security deposits relating to the Properties and
interest paid thereon, and no funds shall be withdrawn except, in accordance
with Legal Requirements, (i) to pay refunds of security deposits, (ii) to pay
(or reimburse for payment of) expenses chargeable against security deposits, or
(iii) to transfer forfeited security deposits to the Rent Deposit Account or
Cash Management Account.  Borrower shall maintain complete and accurate books
and records of all transactions pertaining to security deposits and the Security

- 99 -

 



--------------------------------------------------------------------------------

Deposit Account, with sufficient detail to identify all security deposits
separate and apart from other payments received from or by Tenants.  Only if
Borrower receives a check or other payment that combines a security deposit
together with Rent or other amounts owing by a Tenant, then Borrower shall
deposit the combined payment into the Rent Deposit Account or Cash Management
Account.  Promptly thereafter, Borrower shall submit written notice to Lender
identifying the applicable combined payment and requesting return of the
security deposit amount from the Cash Management Account, and when the same is
paid, Borrower promptly shall deposit the same into the Security Deposit Account
within three (3) Business Days after receipt.

(b)Any bond or other instrument which Borrower is permitted to hold in lieu of
cash security deposits under applicable Legal Requirements (i) shall be, subject
to the applicable Lease and Legal Requirements, maintained in full force and
effect in the full amount of such deposits unless replaced by cash deposits as
above described, (ii) shall be issued by an institution reasonably satisfactory
to Lender, (iii) shall, if permitted pursuant to Legal Requirements, name Lender
as payee or mortgagee thereunder (or at Lender’s option, be fully assignable to
Lender), and (iv) shall in all respects comply with applicable Legal
Requirements and otherwise be satisfactory to Lender.  Borrower shall, upon
request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing.

(c)Upon Lender’s written request during an Event of Default, Borrower shall
deliver (or cause to be delivered) all security deposits to Lender for
safe-keeping, and not for application against the Debt.  All security deposits
delivered to Lender pursuant to the prior sentence shall be returned to Borrower
promptly after all Events of Default have been cured.  Upon a foreclosure of any
Property or transfer in lieu thereof, Borrower shall deliver to Lender or to an
account designed by Lender the security deposits applicable to such Property for
safe-keeping and not for application to the Debt.

4.1.17Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account

.  Sums on deposit in the Cash Management Account and the Subaccounts may be
invested in Permitted Investments.  Borrower shall have the right to direct Cash
Management Account Bank to invest sums on deposit in the Cash Management Account
and the Subaccounts in Permitted Investments.  The Cash Management Account shall
be assigned the federal tax identification number of Borrower.  Sums on deposit
in the Rent Deposit Account shall not be invested in Permitted Investments and
shall be held solely in cash.  Subject to any requirements of applicable law,
sums on deposit in a Security Deposit Account may be invested in Permitted
Investments and Borrower shall have the right to direct the applicable Security
Deposit Bank to invest sums on deposit in such Security Deposit Account in
Permitted Investments.  The amount of actual losses sustained on a liquidation
of a Permitted Investment in the Cash Management Account, a Subaccount or a
Security Deposit Account shall be deposited into the Cash Management Account,
the applicable Subaccount or the applicable Security Deposit Account, as
applicable, by Borrower no later than one (1) Business Day following such
liquidation.  Borrower shall pay any federal, state or local income or other tax
applicable to income earned from Permitted Investments.

4.1.18Operation of Property

.

- 100 -

 



--------------------------------------------------------------------------------

(a)Borrower shall (i) cause the Manager to manage the Properties in accordance
with the Management Agreement, (ii) diligently perform and observe all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed, (iii) promptly notify Lender of any
default under the Management Agreement of which it is aware; provided, however,
that no such notice is required pursuant to this clause (iii) if (A) the loss or
damage from such default under the Management Agreement does not exceed $50,000
and (B) Borrower determines, in good faith, that such default will not adversely
affect the management of any of the Properties or the interests of Lender in
such Properties, and (iv) promptly enforce the performance and observance of all
of the covenants required to be performed and observed by the Manager under the
Management Agreement in a commercially reasonable manner.  If Borrower shall
default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its obligations hereunder or under the Management Agreement, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of the Management Agreement on the part of Borrower to be
performed or observed.  In no event shall the management fee payable to the
Manager for any calendar month exceed the Management Fee Cap for such calendar
month and in no event shall Borrower pay or become obligated to pay to the
Manager, any transition or termination costs or expenses, termination fees, or
their equivalent in connection with the Transfer of a Property or the
termination of the Management Agreement.  For the avoidance of doubt, for
purposes of this Agreement, management fees shall not be deemed to include
leasing commissions and reimbursements of expenses paid to Manager in the
ordinary course of Borrower’s business.

(b)If any one or more of the following events occurs:  (i) during the
continuance of an Event of Default, (ii) if the Manager shall be in material
default under the Management Agreement beyond any applicable notice and cure
period (including as a result of any gross negligence, fraud, willful misconduct
or misappropriation of funds), or (iii) if Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, then Lender shall have the
right to require Borrower to replace the Manager and enter into a Replacement
Management Agreement with (x) a Qualified Manager selected by Borrower that is
not an Affiliate of Borrower or (y) another property manager chosen by Borrower
and approved by Lender; provided, that such approval shall be conditioned upon
Borrower delivering a Rating Agency Confirmation as to such property
manager.  If Borrower fails to select a new Qualified Manager or a replacement
Manager that satisfies the conditions described in the foregoing clause (y) and
enter into a Replacement Management Agreement with such Person within sixty
(60) days of Lender’s demand to replace the Manager, then Lender may choose the
replacement property manager provided that such replacement property manager is
a Qualified Manager or satisfies the conditions set forth in proviso of the
foregoing clause (y).

4.1.19Anti-Money Laundering

.  Borrower shall comply and shall cause each other Loan Party to comply in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the Patriot Act (collectively, the
“Anti-Money Laundering Laws”).  Borrower (a) has established an anti-money
laundering compliance

- 101 -

 



--------------------------------------------------------------------------------

program as required by the Anti-Money Laundering Laws, (b) has conducted and
will conduct the requisite due diligence in connection with the Leases and
Tenants for purposes of the Anti-Money Laundering Laws, including with respect
to the legitimacy of the applicable Tenant and the origin of the assets used by
said Tenant to lease the applicable Property and (c) maintains and will maintain
sufficient information to identify the applicable Tenant for purposes of the
Anti-Money Laundering Laws.  Borrower shall provide notice to Lender, within two
(2) Business Days, of receipt of any written notice of any Anti-Money Laundering
Law violation or action involving a Loan Party.

4.1.20Embargoed Persons

.  Prior to entering into a Lease with a prospective Tenant (excluding any
existing Tenant of a Property that was previously screened in accordance with
this Section 4.2.20), Borrower shall confirm that such prospective Tenant is not
a Person whose name appears on a Government List.  Borrower shall not enter into
a Lease with a Person whose name appears on a Government List unless Borrower
determines that such Person is not the terrorist, narcotics trafficker or other
Person who is identified on such Government List but merely has the same name as
such Person.  If notwithstanding such confirmation, a Responsible Officer of a
Loan Party or Manager obtains knowledge that a Tenant is a Person whose name
appears on a Government List, it shall promptly provide notice of such fact to
Lender within two (2) Business Days of acquiring knowledge thereof.

4.1.21ERISA Matters

.  Each Loan Party shall and shall cause each of its ERISA Affiliates to
establish, maintain and operate all Plans to comply in all material respects
with the provisions of ERISA, the Code and all applicable laws, the regulations
and interpretation thereunder and the respective requirements of the governing
documents for such Plans.  Each Loan Party shall and shall cause each of its
ERISA Affiliates to establish, maintain and operate all Foreign Plans to comply
in all material respects with all laws, regulations and rules applicable thereto
and the respective requirements of the governing documents for such plans.

4.1.22Contribution of Property to Borrower TRS

.  If Borrower contributes any Properties to Borrower TRS, then the following
covenants shall be applicable:

(a)In connection with the transfer of such Properties to Borrower TRS, Borrower
TRS shall expressly acknowledge in the deed or other conveyance document or
instrument delivered and recorded in the applicable jurisdiction in which such
Properties are located in connection with the transfer of the Properties to
Borrower TRS that Borrower TRS’s title to and interest in such Properties are
subject to the Lien, terms and provisions of the applicable Mortgage(s);
provided, that for the avoidance of doubt, the Lien of the Mortgage encumbering
any Property contributed to Borrower TRS shall not be released at such time and
no new Mortgage shall be executed with respect to or recorded against any
Property contributed to Borrower TRS by Borrower; and

(b)Prior to contributing a Property to Borrower TRS, Borrower shall cause TRS to
execute and deliver to Lender an assumption of the Mortgage related to such
Property, in form and substance reasonably acceptable to Lender and Borrower.

Section 4.2Negative Covenants

.  From the Closing Date until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier

- 102 -

 



--------------------------------------------------------------------------------

release of the Lien of the Mortgages and any other Collateral in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following:

4.2.1Operation of Property

.  Borrower shall not (a) surrender, terminate, cancel, modify, renew or extend
the Management Agreement, provided, that Borrower may, without Lender’s consent,
(x) replace Manager so long as the replacement manager, or a sub-manager of such
replacement manager, is a Qualified Manager of the applicable Properties
pursuant to a Replacement Management Agreement and (y) renew and extend the
Management Agreement pursuant to the terms thereof, (b) enter into any other
agreement relating to the management or operation of a Property with Manager or
any other Person, provided, that Borrower may permit Manager to enter into
sub-management agreements with third-party property managers to perform all or
any portion of the services by Manager so long as (i) the fees and charges
payable under any such sub-management agreements shall be the sole
responsibility of Manager, (ii) Borrower shall have no liabilities or
obligations under any such sub-management agreements, (iii) any such
sub-management agreements will be terminable without penalty upon the
termination of the Management Agreement and (iv) the third-party property
manager under such sub-management agreement enters into an Assignment of
Management Agreement with Manager and Lender, (c) consent to the assignment by
Manager of its interest under the Management Agreement, or (d) waive or release
any of its rights and remedies under the Management Agreement, in each case
without the express consent of Lender, which consent shall not be unreasonably
withheld.  If at any time Lender consents to the appointment of a new property
manager or a Qualified Manager is appointed, such new property manager
(including a Qualified Manager) shall execute a Replacement Management
Agreement.  For the avoidance of doubt, for purposes of clause (iii) above,
payments for services provided during the termination notice period of a
sub-management agreement shall not constitute a termination penalty.

4.2.2Indebtedness

.  Borrower shall not create, incur, assume or suffer to exist any Indebtedness
other than (a) the Debt and (b) unsecured trade payables incurred in the
ordinary course of business relating to the ownership and operation of the
Properties, which in the case of such unsecured trade payables (i) are not
evidenced by a note, (ii) do not exceed, at any time, on an aggregate basis
among Borrower and Borrower TRS, a maximum aggregate amount of three percent
(3%) of the original principal amount of the Loan and (iii) are paid within
thirty (30) days of the date incurred (collectively, “Permitted
Indebtedness”).  Borrower shall cause Equity Owner, Borrower GP and Borrower TRS
not to create, incur, assume or suffer to exist any Indebtedness other than
(x) with respect to Borrower TRS, Indebtedness incurred under the Borrower TRS
Guaranty, this Agreement and the other Loan Documents to which it is a party and
unsecured trade payables incurred in the ordinary course of business relating to
the ownership and operation of the Properties, which in the case of such
unsecured trade payables (i) are not evidenced by a note, (ii) do not exceed, at
any time, on an aggregate basis among Borrower and Borrower TRS, a maximum
aggregate amount of three percent (3%) of the original principal amount of the
Loan and (iii) are paid within thirty (30) days of the date incurred
(collectively, the “Borrower TRS’s Permitted Indebtedness”), (y) with respect to
Equity Owner, Indebtedness incurred under the Equity Owner Guaranty, this
Agreement and the other Loan Documents to which Equity Owner is a party and
unsecured trade payables incurred in the ordinary course of business with
respect to Equity Owner, related to the ownership of

- 103 -

 



--------------------------------------------------------------------------------

limited partnership interests in Borrower or membership interests in Borrower GP
and that (i) are not evidenced by a note, (ii) do not exceed, at any time,
$25,000 and (iii) are paid within thirty (30) days of the date incurred
(collectively, the “Equity Owner’s Permitted Indebtedness”), and (z) with
respect to Borrower GP, Indebtedness incurred under the Borrower GP Guaranty,
this Agreement and the other Loan Documents to which Borrower GP is a party and
unsecured trade payables incurred in the ordinary course of business with
respect to Borrower GP, relating to the ownership of partnership interests in
Borrower and that (i) are not evidenced by a note, (ii) do not exceed, at any
time, $25,000 and (iii) are paid within thirty (30) days of the date incurred
(collectively, “Borrower GP’s Permitted Indebtedness”).  For the purposes of
this Section 4.2.2, Property Taxes and HOA Fees are not Indebtedness.

4.2.3Liens

.  Borrower shall not and shall cause each other Loan Party not to create or
suffer to exist any Liens upon or with respect to, any Collateral (other than
any Property) except for Permitted Liens.

4.2.4Limitation on Investments

.  Borrower shall not and shall cause each other Loan Party not to make or
suffer to exist any loans or advances to, or extend any credit to, purchase any
property or asset or make any investment (by way of transfer of property,
contributions to capital, purchase of stock or securities or evidences of
indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except for (a) investments by Borrower in Borrower
TRS and (b) acquisition of the Properties and related Collateral and Permitted
Investments and contributions of Properties to Borrower TRS as permitted by
Section 4.1.22.

4.2.5Limitation on Issuance of Equity Interests

.  Borrower shall not and shall cause each other Loan Party not to issue or sell
or enter into any agreement or arrangement for the issuance and sale of any
Equity Interests.

4.2.6Restricted Junior Payments

.  Borrower shall not make any Restricted Junior Payment; provided, that
Borrower may make Restricted Junior Payments so long as (a) no Event of Default
shall then exist or would result therefrom, (b) such Restricted Junior Payments
have been approved by all necessary action on the part of Borrower and in
compliance with all applicable laws and (c) such Restricted Junior Payments are
paid from Unrestricted Cash.

4.2.7Principal Place of Business, State of Organization

.  Borrower shall not and shall cause each other Loan Party not to change its
name, identity (including its trade name or names), place of organization or
formation (as set forth in Section 3.1.25), Borrower’s limited partnership
structure, Equity Owner’s limited liability company structure or Borrower GP’s
limited liability company structure unless Borrower shall have first notified
Lender in writing of such change at least thirty (30) days prior to the
effective date of such change, and shall have first taken all action required by
Lender for the purpose of perfecting or protecting the lien and security
interests of Lender pursuant to this Agreement, and the other Loan Documents
and, in the case of a change in Borrower’s, Borrower GP’s or Equity Owner’s
structure, without first obtaining the prior written consent of Lender, which
consent may be given or denied in Lender’s sole discretion.  Upon Lender’s
request, Borrower shall and shall cause each other Loan Party to, at Borrower’s
sole cost and expense, execute and deliver additional security agreements and
other instruments which may be necessary to effectively evidence or perfect
Lender’s security

- 104 -

 



--------------------------------------------------------------------------------

interest in the Collateral as a result of such change of principal place of
business or place of organization.  Each Loan Party’s principal place of
business and chief executive office, and the place where each Loan Party keeps
its books and records, including recorded data of any kind or nature, regardless
of the medium or recording, including software, writings, plans, specifications
and schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth in Section 9.6 (unless Borrower notifies Lender in writing at
least thirty (30) days prior to the date of such change).  Borrower shall
promptly notify Lender of any change in any Loan Party’s organizational
identification number.

4.2.8Dissolution

.  Borrower shall not and shall cause each other Loan Party not to (a) engage in
any dissolution, liquidation or consolidation or merger with or into any other
business entity, (b) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of any Loan Party except to the extent permitted by the
Loan Documents or (c) terminate its organizational documents or its
qualification and good standing in any jurisdiction, except to the extent
permitted by Section 4.2.7.

4.2.9Change In Business

.  Borrower shall not, and shall cause Borrower TRS not to, enter into any line
of business other than the acquisition, renovation, ownership, maintenance,
transfer, refinancing, holding, marketing, sale, leasing, transfer, management,
leasing, operation or financing of the Properties (and any businesses ancillary
or related thereto), or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.  Borrower shall
cause Equity Owner not to engage in any activity other than acting as the sole
limited partner of Borrower and sole member of Borrower GP (and any business
ancillary or related thereto). Borrower shall cause Borrower GP not to engage in
any activity other than acting as the sole general partner of Borrower (and any
business ancillary or related thereto).

4.2.10Debt Cancellation

.  Borrower shall not, and shall cause Borrower TRS not to, cancel or otherwise
forgive or release any material claim or debt (other than termination of Leases
in accordance herewith) owed to such Loan Party by any Person, except for
adequate consideration and in the ordinary course of such Loan Party’s business.

4.2.11Changes to Accounts

.  Borrower shall not, and shall cause Borrower TRS not to, (a) open or permit
to remain open any cash, securities or other account with any bank, custodian or
institution into which Rents or other Collections or any security deposits are
deposited other than the Cash Management Account, the Subaccounts, the Rent
Deposit Account, and Security Deposit Accounts, (b) change or permit to change
any account number of any of the foregoing accounts, (c) open or permit to
remain open any sub-account of the Cash Management Account (except any
Subaccount) or the Rent Deposit Account, (d) permit any funds of Persons other
than Borrower or Borrower TRS to be deposited or held in any of the Cash
Management Account, the Subaccounts, the Rent Deposit Account or the Security
Deposit Accounts, other than security deposits, or (e) permit any Collections or
other proceeds of any Properties to be deposited or held in Borrower’s Operating
Account other than cash that is distributed to Borrower pursuant to
Section 2.6.3(j).

- 105 -

 



--------------------------------------------------------------------------------

4.2.12Zoning

.  Borrower shall not, and shall cause Borrower TRS not to, initiate or consent
to any zoning reclassification of any portion of any Property or seek any
variance under any existing zoning ordinance or use or permit the use of any
portion of any Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Lender.

4.2.13No Joint Assessment

.  Borrower shall not, and shall cause Borrower TRS not to, suffer, permit or
initiate the joint assessment of any Property (a) with any other real property
constituting a tax lot separate from such Property, and (b) which constitutes
real property with any portion of such Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of such Property.

4.2.14Limitation on Transactions with Affiliates

.  Borrower shall not and shall cause each other Loan Party not to enter into,
or be a party to any transaction with any Affiliate of the Loan Parties, except
for:  (a) the Loan Documents; (b) capital contributions by (i) Sponsor to Equity
Owner, (ii) Equity Owner to Borrower or Borrower GP or (iii) Borrower to
Borrower TRS; (c) Restricted Junior Payments which are in compliance with
Section 4.2.6 and distributions from Borrower TRS to Borrower; (d) the
Management Agreement; and (e) to the extent not otherwise prohibited under this
Agreement, other transactions upon fair and reasonable terms materially no less
favorable to the Loan Parties than would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate.

4.2.15ERISA

.  None of the Loan Parties or their ERISA Affiliates shall establish or be a
party to any employee benefit plan within the meaning of Section 3(2) of ERISA
that is a defined benefit pension plan that is subject to Part III of Subchapter
D, Chapter 1, Subtitle A of the Code.

4.2.16No Embargoed Persons

.  At all times throughout the term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, Borrower shall ensure
that  (a) none of the funds or other assets of any Loan Party shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder, with the result that the
investment in any Loan Party (whether directly or indirectly), would be
prohibited by law (each, an “Embargoed Person”), or the Loan made by Lender
would be in violation of law, (b) no Embargoed Person shall have any interest of
any nature whatsoever in any Loan Party with the result that the investment in
any Loan Party (whether directly or indirectly), would be prohibited by law or
the Loan would be in violation of law, and (c) none of the funds of any Loan
Party shall be derived from any unlawful activity with the result that the
investment in such Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law.

4.2.17Transfers

.

- 106 -

 



--------------------------------------------------------------------------------

(a)Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and Sponsor in owning and operating properties such as the
Properties in agreeing to make the Loan, and will continue to rely on Borrower’s
ownership of the Properties as a means of maintaining the value of the
Properties as security for repayment of the Debt and the performance of the
Other Obligations.  Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties.

(b)Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 4.2.17, Borrower shall not, and shall not
permit any other Person having a direct or indirect ownership or beneficial
interest in Borrower to sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, grant options with respect to or otherwise transfer or dispose
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) (i) any Property
or any part thereof or any legal or beneficial interest therein, or (ii) any
interest, direct or indirect, in any Loan Party or any legal or beneficial
interest therein (a “Transfer”).

(c)A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell one or more Properties or any part
thereof for a price to be paid in installments; (ii) an agreement by Borrower
leasing all or a substantial part of any Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Transfer of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the Transfer of limited partnership interests
or any profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or the Transfer of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Transfer of non-managing
membership interests or the creation or issuance of new non-managing membership
interests; or (vi) if a Restricted Party is a trust or nominee trust, any
merger, consolidation or the Transfer of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests.

(d)Notwithstanding the foregoing, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder without Lender’s consent:

(i)an Eligible Lease entered into in accordance with the Loan Documents;

(ii)a Permitted Lien or any other Lien expressly permitted under the terms of
the Loan Documents;

- 107 -

 



--------------------------------------------------------------------------------

(iii)a Transfer of a Property in accordance with Section 2.5;

(iv)a Substitution of a Property for a Substitute Property in accordance with
Section 2.4.2, Section 2.9 or Section 5.3(b), as applicable;

(v)the Transfer of any direct or indirect legal or beneficial interests in any
Public Vehicle, including a Public Vehicle which exists on the Closing Date, a
Public Vehicle which acquires a direct or indirect legal or beneficial interest
in Borrower, Equity Owner and/or Borrower GP after the Closing Date in
accordance with the terms of this Section 4.2.17 or a Person which holds a
direct or indirect legal or beneficial interest in Borrower and subsequently
becomes a Public Vehicle;

(vi)a Transfer of any direct or indirect interest in any Loan Party not
described in the foregoing clause (v) provided, that:

(A)after giving effect to such Transfer, a Qualified Transferee (x) shall own
not less than fifty-one percent (51%) of the direct or indirect legal and
beneficial interests in each Loan Party and (y) shall Control (directly or
indirectly) each Loan Party;

(B)if a Transfer is made pursuant to this clause (vi) and such Transfer shall
cause more than ten percent (10%) of the direct or indirect legal or beneficial
interests in each Loan Party to be owned by any Person and its Affiliates that
owned less than ten percent (10%) of the direct or indirect legal or beneficial
interests in such Loan Party prior to such Transfer, then Lender shall receive
notice of such Transfer not less than (x) if the Qualified Transferee referenced
in clause (A) above is not the Sponsor or a one hundred percent (100%) owned
subsidiary of the Sponsor, ten (10) Business Days prior to the consummation
thereof or (y) if the Qualified Transferee referenced in clause (A) above is the
Sponsor or a one hundred percent (100%) owned subsidiary of the Sponsor, thirty
(30) days following the consummation thereof, but the failure to deliver the
notice referred to in this clause (y) shall not constitute an Event of Default
unless such failure continues for ten (10) Business Days following notice of
such failure from Lender;

(C)each Loan Party shall each continue to be a Special Purpose Entity;

(D)after giving effect to such Transfer, Equity Owner shall remain the sole
limited partner of Borrower and sole member of Borrower GP, Borrower GP shall
remain the sole general partner of Borrower and Borrower shall remain the sole
member of Borrower TRS;

(E)the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;

(F)if such Transfer shall cause more than forty-nine percent (49%) of the direct
or indirect interests in each Loan Party to be owned by any Person and

- 108 -

 



--------------------------------------------------------------------------------

its Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interest in each Loan Party prior to such Transfer, Borrower shall
deliver (or cause to be delivered) to Lender an Additional Insolvency Opinion;

(G)so long as the Loan is outstanding, (A) no pledge or other encumbrance of any
direct interests in any Restricted Party (other than pledges securing the
Obligations pursuant to the Collateral Documents) shall occur, and (B) no
Restricted Party shall issue preferred equity that has the characteristics of
mezzanine debt (such as a fixed maturity date, regular payments of interest, a
fixed rate of return and rights of the equity holder to demand repayment of its
investment);

(H)Borrower shall provide Lender with copies of all organizational documents and
all transaction documents relating to any Transfer under this clause (vi)
involving a direct legal or beneficial interest in any Restricted Party; and

(I)In connection with any Transfer under this clause (vi), to the extent a
transferee shall own ten percent (10%) or more of the direct or indirect
ownership interests in a Loan Party immediately following such transfer
(provided such transferee owned less than ten percent (10%) of the direct or
indirect ownership interests in a Loan Party as of the Closing Date), Borrower
shall deliver (and Borrower shall be responsible for any reasonable
out-of-pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.

(e)Following a Permitted Transfer, if Sponsor no longer owns a majority of the
direct or indirect interest in Borrower or the Properties, Sponsor shall be
released from the Sponsor Guaranty for all liability accruing after the date of
such Transfer, provided that the Qualified Transferee shall execute and deliver
to Lender a replacement guaranty in substantially the same form and substance as
the Sponsor Guaranty covering all liability accruing from and after the date of
such Transfer (but not any which may have accrued prior thereto).

(f)Borrower shall pay all out-of-pocket costs and expenses of Lender in
connection with any Transfer, whether or not such Transfer is deemed to be a
Permitted Transfer, including, without limitation, all fees and expenses of
Lender’s counsel, whether internal or outside, and the cost of any required
counsel opinions related to REMIC or other securitization or tax issues and any
Rating Agency fees.

Section 4.3Reporting Covenants

.  Borrower shall, unless Lender shall otherwise consent in writing, furnish or
cause to be furnished to Lender the following reports, notices and other
documents:

4.3.1Financial Reporting

.  Borrower shall furnish the following financial reports to Lender:

- 109 -

 



--------------------------------------------------------------------------------

(a)As soon as available and in any event within forty-five (45) days after the
end of each calendar quarter commencing with the calendar quarter ending March
31, 2018, a balance sheet, statement of operations and retained earnings, and
statement of cash flows of Borrower, in each case, as at the end of such quarter
and for the period commencing at the end of the immediately preceding calendar
year and ending with the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding date or period of the
immediately preceding calendar year (if any), all in reasonable detail and
prepared in accordance with GAAP.  Such financial statements shall contain such
other information as shall be reasonably requested by Lender for purposes of
calculations to be made by Lender pursuant to the terms hereof.

(b)As soon as available, and (i) in any event within ninety (90) days after the
end of each calendar year, commencing with the calendar year ending December 31,
2018, unaudited copies, of a balance sheet, statement of operations and retained
earnings, and statement of cash flows of Borrower and (ii) within one hundred
twenty (120) days following the end of each calendar year, audited copies, of a
balance sheet, statement of operations and retained earnings, and statement of
cash flows of Starwood Waypoint Homes, in each case, as at the end of such
calendar year, setting forth in each case in comparative form the figures for
the immediately preceding calendar year (if any), all in reasonable detail and
prepared in accordance with GAAP and the inclusion of footnotes to the extent
required by GAAP, such audited financial statements of Starwood Waypoint Homes
to be accompanied by a report and an unqualified opinion, prepared in accordance
with generally accepted auditing standards, of an Independent Accountant
selected by Starwood Waypoint Homes that is reasonably acceptable to Lender
(which opinion on such consolidated information shall be without (1) any
qualification as to the scope of such audit or (2) a “going concern” or like
qualification (other than a going concern qualification that relates solely to
the near term maturity of the Loans hereunder)), together with a written
statement of such accountants (A) to the effect that, in making the examination
necessary for their certification of such financial statements, they have not
obtained any knowledge of the existence of an Event of Default or a Default and
(B) if such accountants shall have obtained any knowledge of the existence of an
Event of Default or such Default, describing the nature thereof.

(c)As soon as available, and in any event within forty-five (45) days after the
end of each calendar month, commencing with the calendar month ended October,
2017, (i) an operating statement in respect of such calendar month and a
calendar year-to-date operating statement for Borrower, (ii) an Officer’s
Certificate certifying that such operating statements are true, correct and
complete in all material respects as of their respective dates, and (iii) upon
Lender’s request, other information maintained by Borrower in the ordinary
course of business that is reasonably necessary and sufficient to fairly
represent the financial position, ongoing maintenance and results of operation
of the Properties (on a combined basis) during such calendar month;

(d)Simultaneously with the delivery of the financial statements required by
clauses (a) and (b) above an Officer’s Certificate certifying (i) that such
statements fairly represent the financial condition and results of operations of
Borrower or Starwood Waypoint Homes (as applicable) as of the end of such
quarter or calendar year (as applicable) and the results of

- 110 -

 



--------------------------------------------------------------------------------

operations and cash flows of Borrower or Starwood Waypoint Homes (as applicable)
for such quarter or calendar year (as applicable), in accordance with GAAP
applied in a manner consistent with that of the most recent audited financial
statements of Starwood Waypoint Homes furnished to Lender, subject to normal
year-end adjustments and the absence of footnotes, (ii) stating that such
Responsible Officer has reviewed the provisions of this Agreement and the other
Loan Documents and has made or caused to be made under his or her supervision a
review of the condition and operations of the Relevant Parties with a view to
determining whether the Relevant Parties are in compliance with the provisions
of the Loan Documents to the extent applicable to them, and that such review has
not disclosed, and such Responsible Officer has no knowledge of, the existence
of an Event of Default or Default or, if an Event of Default or Default exists,
describing the nature and period of existence thereof and the action which the
Relevant Parties propose to take or have taken with respect thereto and (iii)
that as of the date of each Officer’s Certificate, no litigation exists
involving Borrower (or any Property or Properties) in which the potential
liability of Borrower in such claim or series of related claims thereunder
(including claims brought as a class action) is greater than $500,000 or, if
involving any single Property, is greater than $250,000, in each case, excluding
any liability covered by insurance, or, if so, specifying such litigation and
the actions being taking in relation thereto..

(e)Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a calculation of Underwritten Net Cash Flow for
the twelve (12) month period ended on the last day of the calendar quarter for
which such financial statements were prepared

(f)Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a duly completed Compliance Certificate, with
appropriate insertions, containing the data and calculations set forth on
Exhibit B; and

(g)Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a certificate executed by a Responsible Officer of
Borrower certifying (i) the current Property Tax assessment amounts payable in
respect of each Property, (ii) the payment of all Property Taxes prior to the
date such Property Taxes become delinquent, subject to any contest conducted in
accordance with Section 4.4.5 and (iii) if either (A) an Acceptable Blanket
Policy is not in place with respect to all Properties or (B) an Acceptable
Blanket Policy is in place with respect to all Properties but Borrower has
elected to reinstate deposits of Insurance Premiums to the Insurance Subaccount
pursuant to Section 6.2.3, the monthly cost of the Insurance Premiums with
respect to the Policies required under in Section 5.1.1 that are required to be
deposited into the Insurance Subaccount pursuant to Section 6.2;

4.3.2Annual Budget

.  Prior to the Closing Date, Borrower has submitted and Lender has approved an
Annual Budget for the 2017 calendar year (the “Approved Initial
Budget”).  Borrower shall submit to Lender by November 1 of each year the Annual
Budget relating to the Properties for the succeeding calendar year.  During the
continuance of a Cash Sweep Period, Lender shall have the right to approve each
Annual Budget (which approval shall not be unreasonably, conditioned or delayed
withheld so long as no Event of Default is continuing).  An Annual Budget
approved by Lender during a Cash Sweep Period or any Annual Budget submitted
prior to the commencement of a Cash Sweep Period, shall each hereinafter be
referred

- 111 -

 



--------------------------------------------------------------------------------

to as an “Approved Annual Budget”.  In the event of a Transfer of any Property
the Approved Annual Budget shall be reduced as reasonably determined by Lender
in consultation with Borrower in order to reflect the removal of such Property
and the Operating Expenses associated therewith; provided, further, that no such
reduction shall be made in the event such Transfer is made in connection with a
Substitution under Section 2.4.2(a).  If Lender has the right to approve an
Annual Budget pursuant to this Section 4.3.2, neither Borrower nor Manager shall
change or modify the Annual Budget that has been approved by Lender without the
prior written consent of Lender (which consent shall not be unreasonably
withheld, conditioned or delayed so long as no Event of Default is
continuing).  The “Monthly Budgeted Amount” for each Payment Date shall mean the
monthly amount set forth in the Approved Annual Budget for Operating Expenses
for the Interest Period related to such Payment Date, but excluding management
fees and leasing commissions that are distributed pursuant to Section 2.6.3(g),
Property Taxes that are required to be deposited into the Tax Subaccount
pursuant to Section 6.1 and Insurance Premiums that are required to be deposited
into the Insurance Subaccount pursuant to Section 6.2.  If during any Cash Sweep
Period, Borrower has submitted an Annual Budget and such Annual Budget has not
been approved prior to the commencement of the calendar year to which such
budget relates then the previous Approved Annual Budget shall continue to be
deemed to be the Approved Annual Budget for that calendar year.

4.3.3Reporting on Adverse Effects

.  Promptly and in no event more than two (2) Business Days after any
Responsible Officer of any Loan Party obtains knowledge of any matter or the
occurrence of any event concerning any other Loan Party which would reasonably
be expected to have a Material Adverse Effect, written notice thereof.

4.3.4Litigation

.  Prompt written notice to Lender of any litigation or governmental proceedings
pending or to the actual knowledge of a Responsible Officer of any Loan Party or
Manager, threatened in writing against any Loan Party or against Manager with
respect to any Property, which would reasonably be expected to have a Material
Adverse Effect or an Individual Material Adverse Effect with respect to any
Property.

4.3.5Event of Default

.  Promptly after any Responsible Officer of any Loan Party or Manager obtains
knowledge of the occurrence of each Event of Default or Default (if such Default
is continuing on the date of such notice), a statement of a Responsible Officer
of Manager setting forth the details of such Event of Default or Default and the
action which such Loan Party is taking or proposes to take with respect thereto.

4.3.6Other Defaults

.  Promptly and in no event more than two (2) Business Days after any
Responsible Officer of Borrower or Manager obtains actual knowledge of any
default by any Loan Party under any agreement other than the Loan Documents to
which such Loan Party is a party which would reasonably be expected to have a
Material Adverse Effect, the statement of a Responsible Officer of Manager
setting forth the details of such default and the action which such Loan Party
is taking or proposes to take with respect thereto.

4.3.7Properties Schedule

.  Borrower shall deliver to Lender no later than the tenth (10th) Business Day
of each calendar month, commencing with the calendar month ended October 31,
2017, (a) an updated Properties Schedule in Excel format containing each of the
data fields set forth on Schedule II.B (other than those under the caption “BPO
Values”); provided,

- 112 -

 



--------------------------------------------------------------------------------

that the information under the caption “Underwritten Net Cash Flow” need only be
updated in the Properties Schedule that is delivered in March, June, September
and December of each year, commencing with the Properties Schedule delivered in
December 2017, (b) a calculation of the monthly turnover rate for the Properties
for the prior calendar month, which shall be equal to the number of Properties
that became vacant during such calendar month divided by the daily average
number of Properties during such calendar month.  The foregoing information
shall be delivered together with a certificate of a Responsible Officer of
Borrower certifying that it is true, correct and complete in all material
respects (i) with respect to the information in the Properties Schedule other
than Underwritten Net Cash Flow data, as of the last day of the preceding
calendar month, (ii) with respect to the Underwritten Net Cash Flow data in the
Properties Schedule, for the calendar quarter most recently ended, and (c) with
respect to the turnover rate of the Properties, for the prior calendar
month.  In addition, the Borrower shall deliver to Lender no later than sixty
(60) days after the end of the first three calendar quarters and within ninety
(90) days of the fourth calendar quarter of each year, commencing with the
calendar quarter ending March 31, 2018, a report in Excel format containing the
information set forth on Schedule II.C presented separately for each MSA (the
“Quarterly Investor Rollup Report”).  The foregoing information shall be
delivered together with a certificate of a Responsible Officer of Borrower
certifying that it is true, correct and complete (i) with respect to the
information in the Properties Schedule, as of the last day of the preceding
quarter and (ii) with respect to the turnover rate of the Properties, for the
prior calendar quarter.

4.3.8Disqualified Properties

.  Promptly and in no event more than ten (10) Business Days after any
Responsible Officer of Borrower or Manager obtains actual knowledge that any
Property fails to comply with the Property Representations or the Property
Covenants, written notice thereof and the action that Borrower is taking or
proposes to take with respect thereto.

4.3.9Security Deposits in Cash Management Account

.  Within five (5) days of the last day of each calendar month, commencing with
the calendar month ended October 31, 2017, written notice of the aggregate
amount of security deposits deposited into the Cash Management Account during
such month; provided, that the notice given for the calendar month ended October
31, 2017 shall include security deposits deposited into the Cash Management
Account during the period from and including the Closing Date through and
including October 31, 2017.

4.3.10Advance Rents Received

.  If Advance Rents collected during a calendar month exceed the Advance Rent
Threshold for such calendar month, then within five (5) days of the last day of
each such calendar month, commencing with the calendar month ended October 31,
2017 (if applicable), written notice of any Advance Rents received during such
calendar month and the related Advance Rent Disbursement Schedules; provided,
that the notice given for the calendar month ended October 31, 2017, if any,
shall include Advance Rents received by Borrower for the period from and
including the Closing Date through and including October 31, 2017.

4.3.11Rent Refunds

.  Within five (5) days of the last day of each calendar month, commencing with
the calendar month ending October 31, 2017, written notice of any Rent Refund
Monthly Disbursement Amount for the Payment Date following such calendar month;
provided that the notice given for the calendar month ending October 31,
2017  shall include Rent Refund Monthly Disbursement Amounts made by Borrower
for the period from and including the Closing Date through and including October
31, 2017.

- 113 -

 



--------------------------------------------------------------------------------

4.3.12Certain Late Rent Payments Received

.  Within forty-five (45) days of the last day of each calendar quarter,
beginning with the calendar quarter ending March 31, 2018, written notice of
collections of Rent payable with respect to a calendar month during such
calendar quarter that was paid late and received prior to the date that is
forty-five (45) days from but excluding the last day of such calendar quarter.

4.3.13ERISA Matters

.

(a)As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.

(b)As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.

(c)As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Loan Party has actual knowledge of, or with
respect to any Plan or Multiemployer Plan to which such Loan Party or any of its
ERISA Affiliates makes direct contributions has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by any such Loan Party or any
of its ERISA Affiliates with respect to such event or condition):

(i)any Reportable Event with respect to a Plan, as to which the PBGC has not by
regulation or otherwise waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event (provided
that a failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, including the failure to make on or before its due date
a required installment under Section 412(m) of the Code or Section 302(e) of
ERISA, shall be a Reportable Event regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code); and any request for a waiver under
Section 412(d) of the Code for any Plan;

(ii)the distribution under Section 404(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or any of its ERISA
Affiliates to terminate any Plan;

(iii)the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by sole member of Equity Owner, any Loan Party or any of their ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;

- 114 -

 



--------------------------------------------------------------------------------

(iv)the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any of its ERISA Affiliates, as applicable, that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Loan Party or any of its ERISA Affiliates, as applicable, of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

(v)the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any of its ERISA Affiliates, as applicable, to enforce
Section 515 of ERISA; and

(vi)failure to satisfy Section 436 of the Code.

4.3.14Leases

.  Borrower shall deliver to Lender copies of the executed Leases for the
Properties within ten (10) Business Days of request therefor by Lender.

4.3.15Periodic Rating Agency Information

.  Borrower shall, or shall cause Manager to, deliver to Lender, and Lender
shall deliver to the Approved Rating Agencies, the information and reports set
forth on Schedule V (the “Periodic Rating Agency Information”) at the times set
forth therein.

4.3.16Other Reports

.

(a)Borrower shall deliver to Lender, within ten (10) Business Days of Lender’s
request therefor, copies of any requested Property Tax or insurance bills,
statements or invoices received by Borrower or any Loan Party with respect to
the Properties.

(b)Borrower shall, as soon as reasonably practicable after request by Lender
furnish or cause to be furnished to Lender in such manner and in such detail as
may be reasonably requested by Lender, such additional information, documents,
records or reports as may be reasonably requested with respect to the Property
or the conditions or operations, financial or otherwise, of the Relevant
Parties.

4.3.17HOA Reporting

.

(a)The Borrower shall deliver to Lender, within twenty-eight (28) days after the
end of each calendar quarter, commencing with the calendar quarter ending March
31, 2018, a report (the “Quarterly HOA Report”) containing the following
information with respect to each Applicable HOA Property, a data tape of such
Applicable HOA Properties containing the following data fields:  (x) the data
fields set forth on the Properties Schedule under the captions “Property ID”,
“YardiCode”, “Property Name”, “Address (Street)”, “City”, “County”, “State”,
“Closest MSA”, and “Zip Code”, (y) the number of HOAs applicable to each such
Applicable HOA Property, and (z) for each such Applicable HOA Property, the HOA
name and notice address, the frequency with which payments are due to the HOA,
the last HOA payment due date, the next HOA payment due date, the amount owed on
the last HOA payment due date, the amount paid with respect to the last HOA
payment due date, the amount due on the next HOA

- 115 -

 



--------------------------------------------------------------------------------

payment due date and annual payments to the HOA, which such Quarterly HOA Report
shall be certified by a Responsible Officer of Borrower as true, correct and
complete in all material respects.

(b)On or prior to the Closing Date, Borrower shall have delivered to the Lender
the Closing Date HOA Opinions and the Closing Date OSN Certificate.  Subject to
the remainder of this clause (b), Borrower shall deliver to Lender, within
twenty (20) Business Days after June 30 and December 31 of each calendar year,
commencing with the date that is twenty (20) Business Days after June 30, 2018,
with respect to each state that is not treated as an Applicable HOA State under
this Agreement, one or more legal opinions (which may be in the form of a
bring-down or date-down opinion with respect to an earlier delivered opinion,
including, without limitation, the Closing Date HOA Opinion) from a nationally
recognized law firm (or one with prominent standing in the applicable state or
otherwise reasonably acceptable to Lender) opining with respect to each such
state in which a Property is located whether such state is an Applicable HOA
State (as defined under clause (a) of the definition thereof).  Any opinion
required to be delivered pursuant to this Section 4.3.17(b) may be aggregated
with any other opinion required to be delivered to Lender (or Servicer on behalf
of Lender) so long as all the states in which Properties are located are
included in such opinion or opinions and such opinion or opinions specifically
reference this Agreement and otherwise meet the requirements of this
Section 4.3.17(b).  If, with respect to any state in which a Property is
located, (i) Borrower fails to deliver to Lender an opinion pursuant to this
Section 4.3.17(b), the Lender may in its sole and absolute discretion designate
such state an Applicable HOA State by written notice to Borrower or (ii) any
opinion delivered to Lender pursuant to this Section 4.3.17(b) shall be
materially different from any Closing Date HOA Opinion and such differences are
not satisfactory to Lender in its sole and absolute discretion, Lender may
request in writing that Borrower obtain a second opinion from a nationally
recognized law firm (or one with prominent standing in the applicable state or
otherwise reasonably acceptable to Lender) and deliver such opinion to Lender
within twenty (20) Business Days of such written request and (1) if Borrower
fails to deliver such a second opinion to Lender, the Lender may in its sole and
absolute discretion designate such state an Applicable HOA State by written
notice to Borrower or (2) if any such second opinion delivered to Lender shall
be materially different from any Closing Date HOA Opinion and such differences
are not satisfactory to Lender in its sole and absolute discretion and Lender
believes in good faith that such state is an Applicable HOA State (as defined
under clause (a) of the definition thereof), Lender may designate such state an
Applicable HOA State by written notice to Borrower.  In addition, if, as a
result of any such differences Lender believes in good faith that any provisions
for the subordination of Liens for HOA Fees to the Lien of the Mortgages are
unenforceable under the laws of an Applicable HOA State or that such Lien for
HOA Fees would be entitled to Priority, Lender may redesignate all affected HOA
Properties in such Applicable HOA State as Applicable HOA Properties.  On the
Closing Date, Lender acknowledges based on the Closing Date HOA Opinions and the
Closing Date OSN Certificate that there are no Applicable HOA
States.  Notwithstanding the foregoing or anything herein to the contrary,
Lender shall not be permitted to declare a state an Applicable HOA State
pursuant to this Section 4.3.17(b) if Lender or its Servicer (excluding any
special servicer) has received a legal opinion from a nationally recognized law
firm (or one with prominent standing in the applicable state or otherwise
reasonably acceptable to Lender) that if delivered by Borrower and

- 116 -

 



--------------------------------------------------------------------------------

referencing this Agreement would have resulted in such state not being declared
an Applicable HOA State.

(c)If subsequent to the Closing Date there is consummated a securitization of a
single borrower single family residential rental financing similar to the
transactions contemplated by this Agreement and such financing contains HOA
reporting and/or HOA Opinion delivery requirements and/or HOA Funds reserve
requirements that are less burdensome to the borrower thereunder than those
required by this Agreement (including Sections 4.3.17, 4.4.8, 6.1.3, 6.1.4,
6.1.5 and Schedule V), then subject to a Rating Agency Confirmation, Borrower
shall have the right to require Lender to amend this Agreement in a manner
consistent with such less burdensome requirements.

Section 4.4Property Covenants

.  Borrower shall comply with the following covenants with respect to each
Property:

4.4.1Ownership of the Property

.  Borrower shall warrant and defend (a) the title to each Property and the
related Collateral and (b) the validity and priority of the Lien of the
Mortgages on the Properties, in each case against the claims of all Persons
whomsoever; subject only to Permitted Liens and Transfers permitted
hereunder.  Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
if an interest in any Property, other than as permitted hereunder, is claimed by
another Person.

4.4.2Liens Against the Property

.  Borrower shall not, and shall cause Borrower TRS not to, create, incur,
assume or permit to exist any Lien on any direct or indirect interest in any
Property, except for the Permitted Liens.

4.4.3Condition of the Property

.  Except if the Property has suffered a Casualty and is in the process being
restored in accordance with Section 5.4, Borrower shall, and shall cause
Borrower TRS to, keep and maintain in all material respects all Properties owned
by Borrower or Borrower TRS, as applicable, in a good, safe and habitable
condition and repair and free of and clear of any damage or waste, and from time
to time make, or cause to be made, in all material respects, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
necessary to comply with the Renovation Standards and applicable Legal
Requirements in all material respects.

4.4.4Compliance with Legal Requirements

.  The Property (including the leasing and intended use thereof) shall comply in
all material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes and all certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits, required for the legal leasing, use,
occupancy, habitability and operation of the Property, all such certifications,
permits, licenses and approvals shall be maintained in full force and effect,
except as would not reasonably be expected to have an Individual Material
Adverse Effect on the Property.  Borrower shall, and shall cause Borrower TRS
to, obtain and maintain in full force and effect all consents, approvals,
orders, certifications, permits, licenses and authorizations of, and make all
filings with or notices to, any court or Governmental Authority related to the
operation, use or leasing of the Property except where the

- 117 -

 



--------------------------------------------------------------------------------

failure to obtain would not reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.  Borrower shall not, and
shall not permit Equity Owner, Borrower GP, Borrower TRS, any Manager or any
other Person in occupancy of or involved with the operation, use or leasing of
the Property to, commit any act or omission affording any Governmental Authority
the right of forfeiture as against the Property or any part thereof.

4.4.5Property Taxes and HOA Fees

.  Borrower shall promptly pay or cause to be paid all Property Taxes and HOA
Fees now or hereafter levied, assessed or imposed on it as the same become due
and payable and shall furnish to Lender evidence of payment of Property Taxes
and HOA Fees prior to the date the same shall become delinquent, and shall
promptly pay for all utility services provided to the Property as the same
become due and payable (other than any such utilities which are, pursuant to the
terms of any Lease, required to be paid by the Tenant thereunder directly to the
applicable service provider); provided, that, after prior written notice to
Lender of its intention to contest any such Property Taxes and HOA Fees, such
Loan Party may contest by appropriate legal or other proceedings conducted in
good faith and with due diligence, the amount or validity of any such Property
Taxes and HOA Fees and, in such event, may permit the Property Taxes and HOA
Fees so contested to remain unpaid during any period, including appeals, when a
Loan Party is in good faith contesting the same so long as (a) no Event of
Default has occurred and remains uncured, (b) such proceeding shall be permitted
under and be conducted in accordance with all applicable Legal Requirements,
(c) no Property or other Collateral nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost,
(d) the applicable Loan Party has set aside on its books adequate reserves in
accordance with GAAP, and the non-payment or non-discharge of such Property
Taxes and HOA Fees would not reasonably be expected to have an Individual
Material Adverse Effect on the applicable Property, (d) enforcement of the
contested Property Taxes and HOA Fees is effectively stayed for the entire
duration of such contest and no Lien is imposed on any Property or other
Collateral which is reasonably expected to have an Individual Material Adverse
Effect, (f) any Property Taxes and HOA Fees determined to be due, together with
any interest or penalties thereon, is promptly paid as required after final
resolution of such contest, (g) to the extent such Property Taxes and HOA Fees
(when aggregated with all other Taxes that any Loan Party is then contesting
under Section 4.1.4 or Section 4.4.5 and for which Borrower has not delivered to
Lender any Contest Security) exceed $2,500,000, Borrower shall deliver to Lender
either (i) cash, or other security as may be approved by Lender, in an amount
sufficient to insure the payment of any such Property Taxes and HOA Fees,
together with all interest and penalties thereon or (ii) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (h) failure to pay such Property Taxes and HOA Fees will not subject
Lender to any civil or criminal liability, (i) such contest shall not affect the
ownership, use or occupancy of any Property, and (j) Borrower shall, upon
request by Lender, give Lender prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (a) through (i) of this Section 4.4.5.  Notwithstanding the
foregoing, Borrower shall pay any contested Property Taxes and HOA Fees (or, if
cash or other security has been provided, Lender may pay over any such cash or
other security held by Lender to the claimant entitled thereto) if, in the
Lender’s reasonable judgment, any Property or other Collateral (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or

- 118 -

 



--------------------------------------------------------------------------------

lost or there shall be any danger of the Lien of any Collateral Document being
primed by any related Lien.

4.4.6Compliance with Agreements Relating to the Properties

.  Borrower shall not, and shall cause Borrower TRS not to, enter into any
agreement or instrument or become subject to any restriction which would
reasonably be expected to have an Individual Material Adverse Effect on any
Property.  Borrower shall not, and shall cause Borrower TRS not to, default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which any Property is bound.  Borrower shall not, and shall cause Borrower TRS
not to, have a material financial obligation under any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument by which any Property
is bound, other than obligations under the Loan Documents.  Borrower, shall not
and shall cause Borrower TRS not to, default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Lien with respect to any Property.  No
Property or any part thereof shall be subject to any purchase options, rights of
first refusal, rights of first offer or other similar rights in favor of any
Tenant or other third parties.

4.4.7Leasing

.  Borrower shall not, and shall cause the Borrower TRS not to, enter into any
Lease (including any renewals or extensions of any existing Lease) for any
Property unless such Lease is an Eligible Lease with an Eligible Tenant or a
Carry-Over Tenant.

4.4.8Verification of HOA Payments

.  Borrower shall deliver to Lender, within twenty-eight (28) days after the end
of each calendar quarter, commencing with the calendar quarter ending March 31,
2018, with respect to each Applicable HOA Property, proof of payment of the paid
HOA Fees identified in the corresponding Quarterly HOA Report (whether in the
form of cancelled checks, receipts, ACH confirmations, confirmation of
electronic payments or other evidence of such payment reasonably satisfactory to
Lender) unless such proof of payment has previously been delivered (e.g.
quarterly prepayments) as may reflect that as of the end of such calendar
quarter no other amounts (except HOA Fees that may be contested in accordance
with Section 4.4.5) remain then due and payable by Borrower or that Borrower has
prepaid or otherwise has a positive credit balance (whether in the form of
invoices, payment coupons, account statements, assessment letters, estoppels,
receipts or other evidence reasonably satisfactory to Lender).

Article V - INSURANCE; CASUALTY; CONDEMNATION

Section 5.1Insurance

.

5.1.1Insurance Policies

.

(a)Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Properties providing at least the following coverages:

(i)comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, including, but not
limited to, loss caused by any type of windstorm (including hail) on the
Properties (A) in an amount

- 119 -

 



--------------------------------------------------------------------------------

equal to one hundred percent (100%) of the “full replacement cost”, which for
purposes of this Agreement shall mean actual replacement value of the
Properties, subject to a loss limit equal to $25,000,000 per occurrence;
(B) containing an agreed amount endorsement with respect to the Improvements and
personal property at any Property waiving all co-insurance provisions or to be
written on a no co-insurance form and (C) providing for no deductible in excess
of $25,000 (it being understood that, so long as no Default or Event of Default
has occurred and is continuing (1) Borrower may utilize a $5,000,000 aggregate
deductible stop loss subject to a $25,000 per occurrence deductible and a
$25,000 maintenance deductible following the exhaustion of the aggregate,
(2) the aggregate stop loss does not apply to any losses arising from named
windstorm, earthquake or flood, (3) the perils of named windstorm or flood shall
be permitted to have a per occurrence deductible of fifteen percent (15%) of the
total insurable value of affected Properties (with a minimum deductible of
$250,000 per occurrence for any and all affected Properties), (4) the peril of
earth movement including but not limited to earthquake shall be permitted to
have a per occurrence deductible of fifteen percent (15%) of the total insurable
value of the affected Properties (with a minimum deductible of $250,000 per
occurrence for any and all affected Properties) and (5) the peril of “other wind
and hail” shall be permitted to have a per occurrence deductible of fifteen
percent (15%) of the total insurable value of the affected Properties (with a
minimum deductible of $250,000 per occurrence for any and all affected
Properties)).  In addition, Borrower shall obtain (x) if any portion of a
Property is currently or at any time in the future located in a federally
designated “special flood hazard area”, flood hazard insurance in an amount
equal to the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, plus excess amounts
as Lender shall require, (y) named storm insurance in an amount equal to the
Probable Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a storm
risk analysis for a 475 year event for the entire portfolio at risk (such
analysis to be secured by the applicable Borrower utilizing a third-party firm
qualified to perform such storm risk analysis using the most current RMS
software, or its equivalent, to include consideration of storm surge, if
applicable, and loss amplification, at the expense of the applicable Borrower at
least one time per year or more frequently as may reasonably be requested by
Lender and shared with Lender presented by the Properties located in areas prone
to named storm activity); and (z) earthquake insurance in an amount equal to the
Probable Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a
seismic risk analysis for a 475 year event for the entire portfolio at risk
(such analysis to be secured by the applicable Borrower utilizing a third-party
firm qualified to perform such seismic risk analysis using the most current RMS
software, or its equivalent, to include consideration of loss amplification, at
the expense of the applicable Borrower at least one time per year or more
frequently as may reasonably be requested by Lender and shared with Lender
presented by the Properties located in areas prone to seismic activity);
provided, that the insurance pursuant to clauses (x), (y) and (z) hereof shall
be on terms consistent with the comprehensive all risk insurance policy required
under this Section 5.1.1(a)(i).

- 120 -

 



--------------------------------------------------------------------------------

(ii)business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Lender for the benefit of Lenders;
(B) covering all risks required to be covered by the insurance provided for in
Section 5.1.1(a)(i), (iii), (iv) and (viii); (C) in an amount equal to one
hundred percent (100%) of the aggregate projected net income plus continuing
expenses from the operation of the Properties for a period of at least twelve
(12) months after the date of the Casualty; and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month
period.  All proceeds payable to Lender pursuant to this clause (ii) shall be
held by Lender and shall be applied in Lender’s sole discretion to (x) the
Obligations or (y) Operating Expenses approved by Lender in its sole discretion;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of their obligation to pay the Obligations on the respective dates of
payment provided for in this Agreement and the other Loan Documents except to
the extent such amounts are actually paid out of the proceeds of such business
income insurance;

(iii)at all times during which structural construction, repairs or renovations
are being made with respect to any Property, and only if each of the property
coverage form and the liability insurance coverage form does not otherwise
apply, (A) owner’s contingent or protective liability insurance, otherwise known
as Owner Contractor’s Protective Liability (or its equivalent), covering claims
not covered by or under the terms or provisions of the above mentioned
commercial general liability insurance policy and (B) the insurance provided for
in Section 5.1.1(a) written in a so-called builder’s risk completed value form
including coverage for all insurable hard and soft costs of construction (x) on
a non-reporting basis, (y) against all risks insured against pursuant to
Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including permission to occupy
such Property and (C) with an agreed amount endorsement waiving co-insurance
provisions;

(iv)commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to be at least as broad as Insurance Services Offices
(ISO) policy form CG 00 01;

- 121 -

 



--------------------------------------------------------------------------------

(v)if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles, containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00);

(vi)if applicable, worker’s compensation subject to the worker’s compensation
laws of the applicable state, and employer’s liability in amounts reasonably
acceptable to Lender;

(vii)umbrella and excess liability insurance in an amount not less than Fifty
Million and No/100 Dollars ($50,000,000.00) per occurrence and in the aggregate
on terms consistent with the commercial general liability insurance policy
required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if applicable; and

(viii)upon sixty (60) days’ written notice, such other reasonable insurance, and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to the Properties located in or around the region
in which Properties are located.

(b)All Policies required pursuant to Section 5.1.1 shall:  (i) be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds and (ii) be issued by
financially sound and responsible insurance companies authorized to do business
in the states where the applicable Properties are located and having a rating of
“A3” or better by Moody’s or, if Moody’s does not provide a rating of an
applicable insurance company, a rating of “A:X” or better by A.M. Best or “A-”
or better by S&P or Fitch, provided, however, that if Borrower elects to have
its insurance coverage provided by a syndicate of insurers, then, if such
syndicate consists of five (5) or more members, (A) at least sixty percent (60%)
of the insurance coverage (or seventy-five percent (75%) if such syndicate
consists of four (4) or fewer members) and one hundred (100%) of the first layer
of such insurance coverage shall be provided by insurance companies having a
rating of “A3” or better by Moody’s or, if Moody’s does not provide a rating of
an applicable insurance company, a rating of “A:X” or better by A.M. Best or
“A-” or better by S&P or Fitch and (B) the remaining forty percent (40%) of the
insurance coverage (or the remaining twenty-five percent (25%) if such syndicate
consists of four (4) or fewer members) shall be provided by insurance companies
having a rating of “Baa2” by Moody’s or, if Moody’s does not provide a rating of
an applicable insurance company, a rating of “A:VIII” by A.M. Best or “BBB” or
better by S&P or Fitch.

(c)All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:

(i)no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

- 122 -

 



--------------------------------------------------------------------------------

(ii)the Policy shall not be canceled without at least thirty (30) days’ written
notice to Lender and any other party named therein as an additional insured
(other than in the case of non-payment in which case only ten (10) days’ prior
notice, or the shortest time allowed by applicable Legal Requirement (whichever
is longer), will be required) and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;

(iii)Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder; and

(iv)the issuers thereof shall give notice to Lender if a Policy has not been
renewed ten (10) days prior to its expiration.

(d)Certificates of insurance evidencing the Policies shall be delivered to
Lender on the Closing Date with respect to the current Policies.  Further, not
less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Lender, Borrower shall deliver to Lender certificates
of insurance evidencing the Policies (and, upon the written request of Lender,
copies of such Policies) accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”).

(e)Any blanket insurance Policy shall otherwise provide the same protection as
would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).

(f)All Policies of insurance provided for or contemplated by Section 5.1.1(a),
except for the Policy referenced in Section 5.1.1(a)(iv), shall name Borrower as
the insured and Lender and its successors and/or assigns as mortgagee and loss
payee, as its interests may appear, and in the case of property damage, boiler
and machinery, windstorm, flood and earthquake insurance, shall contain a
so-called New York standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender unless below the
threshold for Borrower to handle such claim without Lender intervention as
provided in Section 5.2.  Additionally, if Borrower obtains property insurance
coverage in addition to or in excess of that required by Section 5.1.1(a)(i),
then such insurance policies shall also contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(g)If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days’ notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage.  All premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the
Collateral Documents and shall bear interest at the Default Rate.

- 123 -

 



--------------------------------------------------------------------------------

(h)In the event of foreclosure of the pledge of any Equity Interest of Borrower
pursuant to either the Equity Owner Security Agreement or the Borrower GP
Security Agreement the Policies shall remain in full force and effect.

Section 5.2Casualty

.  If a Property is damaged or destroyed in whole or in part by fire or other
casualty (a “Casualty”) and either (a) the aggregate loss amount with respect to
the damaged Property is or is reasonably expected to exceed $25,000, or (b) the
damaged Property is or is reasonably expected to be rendered uninhabitable for
more than thirty (30) days as a result of the Casualty, then (i) the Borrower is
required to file proof of loss under the applicable Policy or Policies and
(ii) the Borrower shall give prompt notice of the Casualty to the
Lender.  Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.  In addition, Lender may participate in any
settlement discussions with any insurance companies (and shall approve any final
settlement) (x) if an Event of Default is continuing or (y) with respect to any
single Casualty event in which the Net Proceeds or the costs of completing the
Restoration of the affected Property or Properties are reasonably expected to be
equal to or greater than the Casualty Threshold Amount and Borrower shall
deliver to Lender all instruments required by Lender to permit such
participation.  Any Insurance Proceeds in connection with any Casualty (whether
or not Lender elects to settle and adjust the claim or Borrower settles such
claim) shall be due and payable solely to Lender and held by Lender in
accordance with the terms of this Agreement.  If Borrower or any party other
than Lender receives any Insurance Proceeds or Condemnation Proceeds, Borrower
shall immediately deliver such proceeds to Lender and shall endorse, and cause
all such third parties to endorse, check payable therefor to the order of
Lender.  Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to endorse any such check payable to the order of
Lender.  Borrower hereby releases Lender from any and all liability with respect
to the settlement and adjustment by Lender of any claims in respect of any
Casualty.

Section 5.3Condemnation

.  Borrower shall promptly give Lender notice of the actual or, to the extent in
writing, threatened commencement of any proceeding for the Condemnation of all
or any portion of a Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings.  Lender may participate in
any such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings which is reasonably expected to involve an Award
of an amount greater than the Casualty Threshold Amount.  Notwithstanding any
taking by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Condemnation Proceeds
shall have been actually received and applied by Lender, after the deduction of
expenses of collection, to the reduction or discharge of the Debt.  If Borrower
or any party other than Lender receives any Condemnation Proceeds, Borrower
shall immediately deliver such proceeds to Lender and shall endorse, and cause
all such third parties to endorse, a check payable therefore to the order of
Lender.  Lender shall not be limited to the interest paid on the Award by the
condemning

- 124 -

 



--------------------------------------------------------------------------------

authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note.  Net Proceeds from a Condemnation shall
be applied as follows:

(a)If a partial Condemnation of a Property does not interfere with the use of
such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Debt in
accordance with Section 2.4.2(c).

(b)If a partial Condemnation of a Property does interfere with the use of such
Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), then (i) if no
Event of Default shall have occurred and be continuing and, within thirty
(30) days of the date of the occurrence of such Condemnation, Borrower delivers
to Lender a written undertaking to substitute the Fully Condemned Property with
a Substitute Property in accordance with the requirements of Section 2.4.2(a),
then (A) if Net Proceeds are paid by the condemning authority directly to
Borrower subsequent to such Substitution, such Net Proceeds may be retained by
Borrower (for the avoidance of doubt, Net Proceeds received by Borrower prior to
such Substitution shall be immediately paid to Lender as required by
Section 5.2), (B) if Net Proceeds are paid by the condemning authority to
Lender, such Net Proceeds will be disbursed by Lender to Borrower upon the
consummation of such Substitution and (C) Borrower shall provide a Substitute
Property within ten (10) Business Days of the date of such undertaking in
accordance with the requirements of Section 2.4.2(a) and (ii) if an Event of
Default shall have occurred and be continuing or Borrower fails to deliver such
an undertaking to Lender, then (A) Lender may retain any Net Proceeds received
by it, (B) Borrower shall immediately deliver to Lender any Net Proceeds paid to
Borrower, (C) the Net Proceeds shall be applied to the prepayment of the Debt in
an amount equal to the Release Amount for the Fully Condemned Property in
accordance with Section 2.4.2(c) and (D) Borrower shall prepay the Loan in an
amount equal to the excess, if any, of the Release Amount for the Fully
Condemned Property over such Net Proceeds.  Promptly following Borrower’s
written request after either (1) the Substitution of a Substitute Property for
such Fully Condemned Property in accordance with the conditions set forth above
or (2) receipt by Lender of the Net Proceeds and payment of the Release Amount
for such Property, Lender shall (x) release the Fully Condemned Property from
the applicable Mortgage Documents and related Lien, provided, that (A) Borrower
has delivered to Lender a draft release (and, in the event the Mortgage and the
Collateral Assignment of Leases and Rents applicable to the Fully Condemned
Property encumbers other Property(ies) in addition to the Fully Condemned
Property, such release shall be a partial release that relates only to the Fully
Condemned Property and does not affect the Liens and security interests
encumbering or on the other Property(ies)) in form and substance appropriate for
the jurisdiction in which such Fully Condemned Property is located and shall
contain standard provisions protecting the rights of Lender and (B) Borrower
shall pay all costs, taxes and expenses associated with such release (including,
without limitation, cost to file and record the release and Lender’s reasonable
attorneys’ fees) and (y) disburse to Borrower (A) in the case of a Substitution
of a Substitute Property for such Fully Condemned Property, the Net Proceeds
paid by the condemning authority and (B) in the case of the payment of the
Release Amount for such Property, the Net Proceeds paid by the condemning
authority in excess of the Release Amount for such Property; provided that,
during the continuance of a Cash Sweep Period, the applicable Net Proceeds shall

- 125 -

 



--------------------------------------------------------------------------------

instead be delivered to the Cash Collateral Subaccount and disbursed in
accordance with Section 6.6.3.

Section 5.4Restoration

.

The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:

(a)If the Net Proceeds reasonably expected to be received in connection with any
single Casualty event is less than the Casualty Threshold Amount, then, (i) if
no Event of Default shall have occurred and be continuing and, within sixty
(60) days of the date of the occurrence of such Casualty, Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration of the affected Properties in
accordance with the terms of this Agreement, then (A) if Net Proceeds are paid
by the insurance company directly to Borrower subsequent to delivering such
undertaking, such Net Proceeds may be retained by Borrower (for the avoidance of
doubt, Net Proceeds received by Borrower prior to delivering such undertaking
shall be immediately paid to Lender as required by Section 5.2), (B) if Net
Proceeds are paid by the insurance company to Lender, such Net Proceeds will be
disbursed by Lender to Borrower and (C) Borrower shall conduct the Restoration
of the affected Properties in accordance with the terms of Section 5.4(c) and
(ii) if an Event of Default shall have occurred and be continuing or Borrower
fails to deliver such an undertaking to Lender, then (A) Lender may retain any
Net Proceeds received by it, (B) Borrower shall immediately deliver to Lender
any Net Proceeds paid to Borrower as required by Section 5.2, (C) such Net
Proceeds shall be applied to the prepayment of the Debt in an amount equal to
the Release Amount for such Property in accordance with Section 2.4.2(c),
(D) Borrower shall prepay the Loan in an amount equal to the excess, if any, of
the Release Amount for such Property over such Net Proceeds, and (E) promptly
following Borrower’s written request and receipt by Lender of the Net Proceeds
and payment by Borrower of the amounts set forth in clause (D) above, if any,
Lender shall (x) release the affected Properties from the applicable Mortgage
Documents and related Liens, provided, that (A) Borrower has delivered to Lender
draft releases (and, in the event any of the Mortgages and the Assignments of
Leases and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and
(y) disburse to Borrower (A) in the case of a Substitution of a Substitute
Property for such Property, the Net Proceeds paid by the insurance company and
(B) in the case of the payment of the Release Amount for such Property, the Net
Proceeds paid by the insurance company in excess of the Release Amount for such
Property, if any; provided that, during the continuance of  a Cash Sweep Period,
the applicable Net Proceeds shall instead be delivered to the Cash Collateral
Subaccount and disbursed in accordance with Section 6.6.3.

(b)If the Net Proceeds reasonably expected to be received in connection with any
single Casualty event is greater than the Casualty Threshold Amount, then,
(i) if no Event of

- 126 -

 



--------------------------------------------------------------------------------

Default shall have occurred and be continuing and, within sixty (60) days of the
date of the occurrence of such Casualty, Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration of the affected Properties in accordance with the
terms of this Agreement, then (A) Borrower shall immediately deliver to Lender
any Net Proceeds paid to Borrower as required by Section 5.2 and (B) Borrower
shall conduct the Restoration of the affected Properties in accordance with the
terms of and subject to the conditions of Section 5.4(d) and (ii) if an Event of
Default shall have occurred and be continuing or Borrower fails to deliver such
an undertaking to Lender, then (A) Lender may retain any Net Proceeds received
by it, (B) Borrower shall immediately deliver to Lender any Net Proceeds paid to
Borrower as required by Section 5.2, (C) such Net Proceeds shall be applied to
the prepayment of the Debt in an amount equal to the Release Amount for such
Property in accordance with Section 2.4.2(c), (D) Borrower shall prepay the Loan
in an amount equal to the excess,  if any, of the Release Amount for the
affected Properties over such Net Proceeds, and (E) promptly following
Borrower’s written request and receipt by Lender of the Net Proceeds and payment
by Borrower of the amounts set forth in clause (D) above, if any, Lender shall
(x) release the affected Properties from the applicable Mortgage Documents and
related Liens, provided, that (A) Borrower has delivered to Lender draft
releases (and, in the event any of the Mortgages and the Assignments of Leases
and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and
(y) disburse to Borrower (A) in the case of a Substitution of a Substitute
Property for such Property, the Net Proceeds paid by the insurance company and
(B) in the case of the payment of the Release  Amount for such Property, the Net
Proceeds paid by the insurance company in excess of the Release Amount for such
Property, if any; provided that, during the continuance of a Cash Sweep Period,
the applicable Net Proceeds shall instead be delivered to the Cash Collateral
Subaccount and disbursed in accordance with Section 6.6.3.

(c)If Borrower elects to undertake the Restoration a Property or Properties
pursuant to Section 5.4(a), (i) Borrower shall, subject to applicable Legal
Requirements, commence the Restoration as soon as reasonably practicable (but in
no event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance in all material respects with and permitted under all applicable
Legal Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction, in all material respects;
(iii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance in all material respects with all
applicable Legal Requirements and the Renovation Standards and (iv) for any
Restoration of a Property with a total expected cost exceeding $25,000, Borrower
shall deliver, or cause to be delivered, to Lender a signed detailed budget
approved in writing by Borrower’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be reasonably acceptable to
Lender.

- 127 -

 



--------------------------------------------------------------------------------

(d)If Borrower elects to undertake the Restoration of a Property or Properties
pursuant to Section 5.4(b), the following provisions shall apply:

(i)the Net Proceeds shall be made available to Borrower for Restoration upon the
determination of Lender that the following conditions are met:  (A) Borrower
shall, subject to applicable Legal Requirements, commence the Restoration as
soon as reasonably practicable (but in no event later than ninety (90) days
after such Casualty occurs) and shall diligently pursue the same to satisfactory
completion; (B) Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Properties as a result of the occurrence of the
Casualty, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 5.1.1(a)(ii), if
applicable, or (3) by other funds of Borrower; (C) Lender shall be satisfied
that the Restoration will be completed on or before the earliest to occur of
(1) the date six (6) months prior to the Initial Maturity Date, as extended
pursuant to Section 2.8, (2) the earliest date required for such completion
under the terms of any Lease, (3) such time as may be required under applicable
Legal Requirements or (4) six (6) months prior to the expiration of the
insurance coverage referred to in Section 5.1.1(a)(ii); (D) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance with and permitted under all applicable Legal Requirements and such
Property, after Restoration, shall be of the same character as prior to such
damage or destruction; (E) the Restoration shall be done and completed by
Borrower in an expeditious and diligent fashion and in compliance in all
material respects with all applicable Legal Requirements and the Renovation
Standards; (F) for any Restoration of a Property with a total expected cost
exceeding $25,000, Borrower shall deliver, or cause to be delivered, to Lender a
signed detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
reasonably acceptable to Lender and (G) the Net Proceeds together with any cash
or cash equivalent deposited by Borrower with Lender are sufficient in Lender’s
discretion to cover the cost of the Restoration.

(ii)The Net Proceeds shall be held by Lender in the Casualty and Condemnation
Subaccount and, until disbursed in accordance with the provisions of this
Section 5.4(d), shall constitute additional security for the Debt and other
obligations under the Loan Documents.  The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any similar liens or encumbrances on the Properties which have
not been fully bonded to the satisfaction of Lender and discharged of record or
in the alternative fully insured to the satisfaction of Lender by the title
company issuing the Title Insurance Policy.

- 128 -

 



--------------------------------------------------------------------------------

(iii)All plans and specifications required in connection with the Restoration
shall be subject to the prior approval of Lender and an independent consulting
engineer selected by Lender (the “Casualty Consultant”) and, in each case such
approval shall not be unreasonably withheld, conditioned or delayed.  Lender
shall have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration.  The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
the approval of Lender and the Casualty Consultant, in each case such approval
shall not be unreasonably withheld, conditioned or delayed.  All costs and
expenses incurred by Lender in connection with recovering, holding and advancing
the Net Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrower.

(iv)In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage.  The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed.  The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the
Restoration.  The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate Governmental Authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (x) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract,
(y) the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and (z) Lender receives an endorsement to
the Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such
endorsement.  If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

- 129 -

 



--------------------------------------------------------------------------------

(v)Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi)If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Subaccount) before any further disbursement of the Net Proceeds shall be
made.  The Net Proceeds Deficiency deposited with Lender shall be deposited by
Lender into the Casualty and Condemnation Subaccount and shall be disbursed for
costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.4(d) shall constitute additional security
for the Obligations.

(vii)The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing.

(e)All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.

(f)Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of Section 5.3 or Section 5.4, if the Loan is included
in a REMIC Trust and, immediately following a release of any portion of the Lien
of a Mortgage following a Casualty or Condemnation of a Property (but taking
into account any proposed Restoration of the remaining portion of such
Property), the ratio of the Outstanding Principal Balance to the value of the
remaining Properties is greater than 125% (such value to be determined, in
Lender’s sole discretion, by any commercially reasonable method permitted to a
REMIC Trust; and which shall exclude the value of personal property (other than
fixtures) or going concern value, if any), the Outstanding Principal Balance
must be paid down (by application of the Net Proceeds or Award, as applicable,
or if such amounts are not sufficient, by Borrower) by a “qualified amount” as
that term is defined in the IRS Revenue Procedure 2010-30, as the same may be
amended, replaced, supplemented or modified from time to time, unless Lender
receives an opinion of counsel that if such amount is not paid, the applicable
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of such portion of the Lien of such Mortgage.  If and to
the extent the preceding sentence applies, only such amount of the net Award or
net Insurance Proceeds (as applicable), if any, in excess of the amount required
to pay down the principal balance of the Loan may be released for purposes of
Restoration or released to Borrower as otherwise expressly provided in
Section 5.3 or Section 5.4.

- 130 -

 



--------------------------------------------------------------------------------

(g)In the event of foreclosure of a Mortgage, or other transfer of title to a
Property or Properties in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning such Property or Properties and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

Article VI - RESERVE FUNDS

Section 6.1Tax Funds; HOA Funds

.

6.1.1Deposits of Tax Funds

.  Borrower shall deposit with Lender on each Payment Date an amount equal to
one-twelfth of the Property Taxes that Lender estimates will be payable during
the next ensuing twelve (12) months, in order to accumulate sufficient funds to
pay all such Property Taxes prior to their respective due dates, which amounts
shall be transferred into a Subaccount established at the Cash Management
Account Bank to hold such funds (the “Tax Subaccount”).  Amounts deposited from
time to time into the Tax Subaccount pursuant to this Section 6.1.1 are referred
to herein as the “Tax Funds”.  If at any time Lender reasonably determines that
the Tax Funds will not be sufficient to pay the Property Taxes, Lender shall
notify Borrower of such determination and, commencing with the first Payment
Date following Borrower’s receipt of such written notice, the monthly deposits
for Property Taxes shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least ten (10) days prior to the
respective due dates for the Property Taxes; provided, that if Borrower receives
notice of any deficiency after the date that is ten (10) days prior to the date
that Property Taxes are due, Borrower will deposit with or on behalf of Lender
such amount within two (2) Business Days after its receipt of such notice.

6.1.2Release of Tax Funds

.  Provided no Event of Default is continuing, Lender shall apply Tax Funds in
the Tax Subaccount to reimburse Borrower for payments of Property Taxes made by
Borrower after delivery by Borrower to Lender of evidence of such payment
reasonably acceptable to Lender.  If the amount of the Tax Funds shall exceed
the amounts due for Property Taxes, Lender shall, in its sole discretion, return
any excess to Borrower or credit such excess against future payments to be made
to the Tax Funds.  Any Tax Funds remaining in the Tax Subaccount after the
Obligations have been paid in full shall be returned to Borrower.  Provided no
Default or Event of Default exists, the Tax Funds reserved for any Property
shall be released upon a permitted sale and release of such Property in
accordance with the terms hereof or upon the Substitution of the Property in
accordance with Section 2.4.2(a) or Section 2.9.

6.1.3Special Reserve of Tax Funds

.  Notwithstanding the foregoing, in lieu of making the deposits required by
Section 6.1.1, Borrower may, by written notice to Lender, elect to maintain the
Tax Subaccount at an amount equal to the amount of Property Taxes payable with
respect to the Properties for a period of six (6) months.  If such an election
is in effect and Lender determines that the Tax Funds in the Tax Subaccount
constitute less than the amount described in the previous sentence, Lender shall
notify Borrower of such determination and, commencing with the first Payment
Date following Borrower’s receipt of such written notice, Borrower shall deposit
into the Tax Subaccount such shortfall.  Furthermore, during any period while
such an election is in effect, Borrower shall not be entitled to receive any
release of Tax Funds from the Tax Subaccount.  Borrower may revoke the election
contemplated by this

- 131 -

 



--------------------------------------------------------------------------------

Section 6.1.3 by written notice to Lender; provided, that (a) such revocation
shall not take effect until the first Payment Date that is more than ten
(10) Business Days after the Lender receives such written notice and (b) on such
Payment Date, Borrower shall deposit into the Tax Subaccount an amount
reasonably determined by Lender that, when combined with prospective deposits
into the Tax Subaccount contemplated by the first sentence of Section 6.1.1,
will be sufficient funds to pay all Property Taxes with respect to the
Properties prior to their respective due dates.

6.1.4Prepayment of Property Taxes

.  Notwithstanding anything to the contrary contained in Section 6.1.1, so long
as no Event of Default has occurred and is continuing, Borrower shall not be
required to make deposits of Tax Funds to the Tax Subaccount for any Property if
Borrower maintains a program whereby it prepays twelve (12) months of Property
Taxes for such Property prior to the due dates therefor.  If Borrower maintains
such a program for a Property it may make an election to discontinue deposits of
Tax Funds to the Tax Subaccount for the applicable Properties by providing a
written notice thereof to Lender  (a “Property Tax Prepayment Election”).  In
addition,  Borrower shall deliver to Lender, within forty-five (45) days after
the end of each calendar quarter, commencing with the calendar quarter ending
March 31, 2018, proof of payment of prepaid Property Taxes for the Properties
identified in the Property Tax Prepayment Election (whether in the form of
cancelled checks, receipts, ACH confirmations, confirmation of electronic
payments or other evidence of such payment reasonably satisfactory to Lender)
unless such proof of payment has previously been delivered (i.e., during the
prior calendar quarter).

6.1.5Deposits of HOA Funds

.  Borrower shall deposit with Lender on the Closing Date, an amount equal to
the HOA Fees that Lender estimates will be payable with respect to all
Applicable HOA Properties during the next ensuing twelve (12) months, which
amounts shall be transferred into a Subaccount established at the Cash
Management Account Bank to hold such funds (the “HOA Subaccount”).  Amounts
deposited from time to time into the HOA Subaccount pursuant to this
Section 6.1.5 are referred to herein as the “HOA Funds”.  If at any time Lender
reasonably determines that the HOA Funds will not be sufficient to pay the HOA
Fees for the Applicable HOA Properties for the next ensuing twelve (12) months,
Lender shall notify Borrower of such determination and, within thirty (30) days
following Borrower’s receipt of such written notice, Borrower shall deposit with
Lender for transfer into the HOA Subaccount an amount that Lender estimates is
sufficient to make up the deficiency.

6.1.6Release of HOA Funds

.  If at any time Lender believes in good faith that HOA Fees due and payable to
an HOA for any HOA Property have become delinquent, Lender shall in its sole and
absolute discretion apply the HOA Funds to pay such HOA Fees.  If the amount of
the HOA Funds shall exceed the HOA Fees that Lender estimates will be payable
with respect to all Applicable HOA Properties during the next ensuing twelve
(12) months, Lender shall, in its sole discretion, return any excess to Borrower
or credit such excess against future payments to be made to the HOA Funds.  Any
HOA Funds remaining in the HOA Subaccount after the Obligations have been paid
in full shall be returned to Borrower.  Provided no Default or Event of Default
exists, the HOA Funds reserved for any Applicable HOA Property shall be released
upon a permitted sale and release of such Property in accordance with the terms
hereof or upon the Substitution of the Property in accordance with Section
2.4.2(a) or Section 2.9.

- 132 -

 



--------------------------------------------------------------------------------

Section 6.2Insurance Funds

.

6.2.1Deposits of Insurance Funds

.  Borrower shall deposit with or on behalf of Lender on each Payment Date, an
amount equal to one-twelfth of the Insurance Premiums that Lender estimates will
be payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof, in order to accumulate sufficient funds to pay all such
Insurance Premiums prior to the expiration of the Policies, which amounts shall
be transferred into a Subaccount established at the Cash Management Account Bank
to hold such funds (the “Insurance Subaccount”).  Amounts deposited from time to
time into the Insurance Subaccount pursuant to this Section 6.2.1 are referred
to herein as the “Insurance Funds”.  If at any time Lender reasonably determines
that the Insurance Funds will not be sufficient to pay the Insurance Premiums,
Lender shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.

6.2.2Release of Insurance Funds

.  Provided no Event of Default is continuing, Lender shall apply Insurance
Funds in the Insurance Subaccount to timely pay, or reimburse Borrower for
payments of, Insurance Premiums.  If the amount of the Insurance Funds shall
exceed the amounts due for Insurance Premiums, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Insurance Funds.  Any Insurance Funds remaining in
the Insurance Subaccount after the Obligations have been paid in full shall be
returned to Borrower.  Provided no Default or Event of Default exists, the
Insurance Funds reserved for any Property shall be released upon a permitted
sale and release of such Property in accordance with the terms hereof or upon
the Substitution of the Property in accordance with Section 2.4.2(a) or Section
2.9.

6.2.3Acceptable Blanket Policy

.  Notwithstanding anything to the contrary contained in Section 6.2.1, if an
Acceptable Blanket Policy is in effect with respect to the Policies required
pursuant to Section 5.1.1, deposits into the Insurance Subaccount required for
Insurance Premiums pursuant to Section 6.2.1 shall be suspended to the extent
that Insurance Premiums relate to such Acceptable Blanket Policy.  As of the
Closing Date, an Acceptable Blanket Policy is in effect with respect to the
Policies required as of the Closing Date pursuant to
Section 5.1.1.  Notwithstanding the foregoing, Borrower may, by written notice
to Lender given not less than ten (10) Business Days prior to a Payment Date,
elect to reinstate, as of such Payment Date, deposits to the Insurance
Subaccount with respect to the Insurance Premiums for one or more of the
Policies required pursuant to Section 5.1.1 for which an Acceptable Blanket
Policy is in effect.  Further, if Borrower makes such an election, then Borrower
may rescind such election by providing a written notice thereof to Lender, which
notice shall be effective as of the Payment Date that follows such notice by
more than ten (10) Business Days or such later Payment Date as Borrower
specifies in its election.

Section 6.3Capital Expenditure Funds

.

6.3.1Deposits of Capital Expenditure Funds

.  Borrower shall deposit with or on behalf of Lender on each Payment Date, an
amount equal to one-twelfth of the product of (a) $960 multiplied by (b) the
number of Properties to which the Loan is applicable, in order to accumulate
sufficient funds, for annual Capital Expenditures, which amounts shall be
transferred

- 133 -

 



--------------------------------------------------------------------------------

into a Subaccount established at the Cash Management Account Bank to hold such
funds (the “Capital Expenditure Subaccount”).  Amounts deposited from time to
time into the Capital Expenditure Subaccount pursuant to this Section 6.3.1 are
referred to herein as the “Capital Expenditure Funds”.

6.3.2Release of Capital Expenditure Funds

.  Provided no Event of Default is continuing, Lender shall disburse Capital
Expenditure Funds out of the Capital Expenditure Subaccount to reimburse
Borrower for Capital Expenditures actually paid for by Borrower, provided
that:  (a) such disbursement is for an Approved Capital Expenditure, (b) the
request for disbursement is accompanied by an Officer’s Certificate from
Borrower stating that (i) the items to be funded by the requested disbursement
are Approved Capital Expenditures, and a description thereof, (ii) all Approved
Capital Expenditures to be funded by the requested disbursement have been
completed (or completed to the extent of the requested disbursement) in a good
and workmanlike manner and in accordance, in all material respects, with all
applicable Legal Requirements and the Renovation Standards and, (iii) the
Approved Capital Expenditures to be funded from the disbursement in question
have not been the subject of a previous disbursement and have been paid for by
Borrower and (c) for any individual expenditure greater than $25,000, Borrower
has delivered to Lender copies of any invoices, bills or statements related to
such Approved Capital Expenditures that are requested by Lender.  For the
avoidance of doubt, Borrower shall not be entitled to receive a distribution of
Capital Expenditure Funds for expenses related to the refurbishment or repair of
a Property to the extent that Borrower has been or will be entitled to
reimbursement for such expenses from a Tenant’s security deposit.  For the
avoidance of doubt, Borrower shall not be entitled to receive a distribution of
Capital Expenditure Funds for expenses related to the Restoration of damage
arising from Hurricane Irma.

Section 6.4Casualty and Condemnation Subaccount

.  Borrower shall pay, or cause to be paid, to Lender all Insurance Proceeds or
Awards due to any Casualty or Condemnation in accordance with the provisions of
Section 5.2 and Section 5.3, which amounts shall be transferred into a
Subaccount established at the Cash Management Bank to hold such funds (the
“Casualty and Condemnation Subaccount”).  Amounts deposited from time to time
into the Casualty and Condemnation Subaccount pursuant to this Section 6.4 are
referred to herein as the “Casualty and Condemnation Funds”.  All Casualty and
Condemnation Funds shall be held, disbursed and/or applied in accordance with
the provisions of Section 5.3 or Section 5.4, as applicable.

Section 6.5Eligibility Reserve Subaccount

.

6.5.1Deposit of Eligibility Funds

.  If Borrower shall be required to make a prepayment in respect of any Property
pursuant to Section 2.4.2(a) (other than in the case of any Property that
constitutes a Disqualified Property due to the occurrence of a Voluntary Action
in respect thereof), Borrower shall have an option to deposit into a Subaccount
established at the Cash Management Bank to hold such funds (the “Eligibility
Reserve Subaccount”) an amount equal to 100% of the Allocated Loan Amount for
any such Property (“Eligibility Funds”), provided that Borrower provides Lender
with written notice of any such Eligibility Funds and, no later than the due
date for the prepayment required under Section 2.4.2(a), delivers such
Eligibility Funds with Lender for deposit to the Eligibility Reserve Subaccount.

- 134 -

 



--------------------------------------------------------------------------------

6.5.2Release of Eligibility Funds

.  Provided no Default or Event of Default exists, Lender shall disburse the
Eligibility Funds with respect to a Property to Borrower upon (a) the sale of
such Property and payment in full of the applicable Release Amount, (b) upon
such Property becoming an Eligible Property or (c) upon the Substitution of the
applicable Disqualified Property with a Substitute Property in accordance with
the conditions of Section 2.4.2(a).

Section 6.6Cash Collateral

.

6.6.1Cash Collateral Subaccount

.  If a Cash Sweep Period shall be continuing, all Available Cash (after payment
of the Monthly Budgeted Amount and any Approved Extraordinary Expenses in
accordance with Section 2.6.3) shall be paid to Lender, which amounts shall be
transferred by Lender into a Subaccount (the “Cash Collateral Subaccount”) to be
held by Lender as cash collateral for the Debt.  Amounts on deposit from time to
time in the Cash Collateral Subaccount pursuant to this Section 6.6.1 are
referred to as the “Cash Collateral Funds”.  Lender shall have the right, but
not the obligation, at any time during the continuance of an Event of Default,
in its sole and absolute discretion to apply any and all Cash Collateral Funds
then on deposit in the Cash Collateral Subaccount to the Debt, in such order and
in such manner as Lender shall elect in its sole and absolute discretion,
including to make a prepayment of principal (together with the applicable Spread
Maintenance Premium, Interest Shortfall and Breakage Costs, if any, applicable
thereto) or any other amounts due hereunder.

6.6.2Withdrawal of Cash Collateral Funds

.  Provided no Default or an Event of Default hereunder is continuing and there
is an amount exceeding one percent (1%) of the Outstanding Principal Balance on
deposit in the Cash Collateral Subaccount (the “Cash Collateral Floor”), Lender
shall make disbursements from the Cash Collateral Subaccount of Cash Collateral
Funds in excess of the Cash Collateral Floor to pay costs and expenses in
connection with the ownership, management and/or operation of the Properties to
the extent such amounts are not otherwise paid pursuant to Section 6.6.1 or by
Manager pursuant to the Management Agreement for the following
items:  (a) Operating Expenses (including management fees, but subject to the
Management Fee Cap) set forth in an Approved Annual Budget (subject to a five
percent (5%) variation for Operating Expenses in such Approved Annual Budget),
(b) emergency repairs and/or life-safety items (including applicable Capital
Expenditures for such purpose), (c) Capital Expenditures set forth in an
Approved Annual Budget (subject to a five percent (5%) variation for Capital
Expenditures in such Approved Annual Budget), (d) legal, audit and accounting
costs associated with the Properties or Borrower, excluding legal fees incurred
in connection with the enforcement of Borrower’s rights pursuant to the Loan
Documents, (e) payment of Debt Service on the Loan, (f) voluntary or mandatory
prepayment of the Loan (together with any applicable Spread Maintenance
Premium), including, without limitation, any Debt Yield Cure Prepayment and
(g) expenses and shortfalls relating to Restoration; provided, that no
disbursements shall be made from the Cash Collateral Subaccount for any of the
Operating Expenses or Capital Expenditures described in the foregoing
clauses (a) through (d) to the extent amounts for such Operating Expenses or
Capital Expenditures have been distributed to Borrower from the Cash Management
Account under Section 2.6.3(j)(ii)(B), or may be distributed to Borrower from
the Tax Subaccount, the Insurance Subaccount or the Capital Expenditure
Subaccount, as applicable.

- 135 -

 



--------------------------------------------------------------------------------

6.6.3Release of Cash Collateral Funds

.  Provided no Cash Sweep Period is continuing as of two consecutive Calculation
Dates, Lender shall release Cash Collateral Funds in the Cash Collateral
Subaccount to Borrower; provided, that in the event of a Debt Yield Cure
Prepayment, the Lender is required to release the Cash Collateral Funds to
Borrower within one (1) Business Day of the date of such Debt Yield Cure
Prepayment.

6.6.4Extraordinary Expense

.  If, during any Cash Sweep Period, Borrower incurs or is required to incur an
operating expense or capital expense which is not set forth in the Approved
Annual Budget (each an “Extraordinary Expense”), then Borrower shall promptly
deliver to Lender in writing a reasonably detailed explanation of such
Extraordinary Expense.  If a Cash Sweep Period then exists, then such
Extraordinary Expense shall be subject to Lender’s approval, which approval may
not be unreasonably withheld or delayed so long as no Event of Default then
exists; provided, however, that during a Cash Sweep Period, so long as no Event
of Default then exists, Lender shall be deemed to have approved any
Extraordinary Expense (other than fees paid to any Manager or any amounts paid
to any Affiliates of Borrower) that (a) does not exceed (when aggregated with
any and all other requested and unpaid Extraordinary Expenses covered by the
same line item of the Approved Annual Budget) ten percent (10%) of the monthly
amount of the applicable line item set forth in the Approved Annual Budget for
such month and (b) does not exceed (when aggregated with any and all other
requested and unpaid Extraordinary Expenses of the same type (i.e., Operating
Expenses or Capital Expenditures)) five percent (5%) of the aggregate monthly
amount of the Approved Annual Budget with respect to Operating Expenses or
Capital Expenditures, as applicable, for such month.  Any Extraordinary Expense
incurred by Borrower and approved (or deemed approved) by Lender is referred to
herein as an (“Approved Extraordinary Expense”).  Any amounts distributed to
Borrower for the payment of Approved Extraordinary Expenses pursuant to
Section 6.6.4 shall be used by Borrower only to pay for such Approved
Extraordinary Expenses or reimburse Borrower for such Approved Extraordinary
Expenses, as applicable.

Section 6.7Advance Rent Funds

.

6.7.1Deposits of Advance Rent Funds

.  In the event Borrower receives any Advance Rent during a calendar month in
excess of the Advance Rent Threshold for such calendar month, Borrower shall
deposit (or cause to be deposited) all Advance Rents collected for such calendar
month into a Subaccount established at the Cash Management Account Bank to hold
such funds (the “Advance Rent Subaccount”).  Amounts deposited from time to time
in the Advance Rent Subaccount pursuant to this Section 6.7.1 are referred to
herein as the “Advance Rent Funds”.

6.7.2Release of Advance Rent Funds

.  Provided no Event of Default has occurred and is continuing, on each Payment
Date, Lender shall disburse the applicable Advance Rent Funds to the Cash
Management Account in accordance with the Advance Rent Disbursement Schedule.

Section 6.8Reserve Funds, Generally

.

(a)Notwithstanding anything to the contrary contained in this Article VI,
disbursements of Reserve Funds to Borrower shall only occur on the Reserve
Release Date after receipt by Lender of a Reserve Release Request from Borrower
not less than five (5) Business

- 136 -

 



--------------------------------------------------------------------------------

Days prior to such date; provided, that if the amount of Reserve Funds to be
released to Borrower on any Reserve Release Date is less than the Minimum
Disbursement Amount, then such Reserve Funds shall continue to be maintained in
the Subaccounts until the next Reserve Release Date on which an amount equal to
or greater than the Minimum Disbursement Amount is available for disbursement or
until the payment in full of the Obligations.

(b)Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt.  Until
expended or applied in accordance herewith, the Reserve Funds shall constitute
additional security for the Debt.

(c)During the continuance of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

(d)The Reserve Funds shall be held in an Eligible Account in cash or Permitted
Investments as directed by Lender or Lender’s Servicer.  All interest on a
Reserve Fund shall be added to and become a part thereof and shall be the sole
property of Borrower.  Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest earned on the
Reserve Funds credited or paid to Borrower.

(e)Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC‑1 financing statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(f)Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds.  Borrower shall
indemnify Lender and Servicer and hold Lender and Servicer harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established.  Borrower shall assign to Lender all rights and
claims Borrower may have against all persons or entities supplying labor,
materials or other services which are to be paid from or secured by the Reserve
Funds; provided, however, that Lender may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.

Section 6.9Hurricane Irma Insurance Deductible Funds.

6.9.1Deposits of Irma Funds

.  Borrower shall deposit $7,000,000 with or on behalf of Lender on the Closing
Date, which amount shall be transferred into a Subaccount established at the
Cash Management Account Bank to hold such funds (the “Irma
Subaccount”).  Amounts deposited into the Irma Subaccount pursuant to this
Section 6.9.1 are referred to herein as the “Irma Funds”.  The Irma Subaccount
is being established in order to provide a source of funding to pay for the
portion the Restoration costs for damage to Properties in the State of

- 137 -

 



--------------------------------------------------------------------------------

Florida from Hurricane Irma that will not be covered by insurance due to the
existence of an insurance deductible (“Irma Deductible Costs”).

6.9.2Release of Irma Funds

.  Within forty-five (45) days after the Closing Date, Borrower shall deliver a
written report to Lender, which report will identify those Properties that are
located in the State of Florida and have suffered damage from Hurricane Irma
(the “Hurricane Irma Damage Report”).  The Hurricane Irma Damage Report will
also state the percentage of Properties located in the State of Florida that did
not suffer damage from Hurricane Irma (the “Undamaged Property
Percentage”).  Borrower will certify to Lender that the Hurricane Irma Damage
Report is true, correct and complete in all material respects.  Provided no
Event of Default is continuing, Lender shall disburse Irma Funds out of the Irma
Subaccount to Borrower within five Business Days after delivery of the Hurricane
Irma Damage Report, in an amount equal to the result of (x) the Irma Funds
deposited on the Closing Date multiplied by (y) the Undamaged Property
Percentage.  Provided no Event of Default is continuing, Lender shall also
disburse Irma Funds out of the Irma Subaccount to pay for Irma Deductible Costs
in accordance with the procedures for disbursing Net Proceeds under clauses (i)
through (v) of Section 5.4(d) and Irma Funds shall be considered to be Net
Proceeds for purposes of clauses (i) through (v) of Section 5.4(d).  After the
Restoration of all damage to Properties in the State of Florida from Hurricane
Irma has been completed in all material respects, Borrower shall certify such
completion to Lender in writing.  Provided no Event of Default is continuing,
Lender shall disburse all remaining Irma Funds out of the Irma Subaccount to
Borrower within five Business Days after delivery of such certification.  For
the avoidance of doubt, if a Property that suffered damage from Hurricane Irma
becomes a Disqualified Property and is released from the Loan pursuant to
Section 2.4.2(a), Borrower shall have no obligation to restore such Property in
order to obtain the final release of Irma Funds or for any other reason.

Article VII- DEFAULTS

Section 7.1Event of Default

.

(a)Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i)if (A) the Debt is not paid in full on the Maturity Date, (B) any regularly
scheduled monthly payment of interest or principal due under the Note is not
paid in full on the applicable Payment Date, (C) any prepayment of principal or
Release Amount due under this Agreement or the Note is not paid when due or
(D) any Spread Maintenance Premium, Interest Shortfall or Breakage Costs is not
paid when due;

(ii)if any deposit to the Reserve Funds is not made on the required deposit date
therefor, with such failure continuing for two (2) Business Days after Lender
delivers written notice thereof to Borrower;

(iii)if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in accordance with the provisions
of the applicable

- 138 -

 



--------------------------------------------------------------------------------

Loan Document, with such failure continuing for ten (10) days after Lender
delivers written notice thereof to Borrower;

(iv)if the Policies are not (A) delivered to Lender within five (5) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;

(v)a Transfer occurs, other than (A) a Permitted Transfer or (B) (without
limiting clause (xii) below) a Transfer that results in a Property becoming a
Disqualified Property (other than a voluntary sale of a Property);

(vi)if any certification, representation or warranty made by a Relevant Party
herein or any other Loan Document, other than a Property Representation, or in
any report, certificate, financial statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
and adverse respect as of the date such representation or warranty was made;
provided, however, if any untrue certification, representation or warranty made
after the Closing Date is susceptible of being cured, Borrower shall have the
right to cure such certification, representation or warranty within thirty
(30) days after receipt of notice from Lender;

(vii)if any Relevant Party shall make an assignment for the benefit of
creditors;

(viii)if a receiver, liquidator or trustee shall be appointed for any Relevant
Party, any Relevant Party shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Relevant Party, or if any proceeding
for the dissolution or liquidation of any Relevant Party shall be instituted, or
if any Loan Party is substantively consolidated with any Person other than a
Loan Party; provided, however, if such appointment, adjudication, petition,
proceeding or consolidation was involuntary and not consented to by such
Relevant Party, upon the same not being discharged, stayed or dismissed within
sixty (60) days following its filing;

(ix)if any Loan Party attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;

(x)if any of the assumptions contained in the Insolvency Opinion, or in any
Additional Insolvency Opinion delivered to Lender in connection with the Loan,
is or shall become untrue in any material respect;

(xi)a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3, 4.1.4,
4.1.12, 4.1.19, 4.2.2, 4.2.3, 4.2.5, 4.2.8, 4.2.9, 4.2.11, 4.2.13, 4.2.14 or
4.2.15;

(xii)if with respect to any Disqualified Property, Borrower fails to within the
time periods specified in Section 2.4.2(a) either:  (A) pay the Release Amount
in respect thereof, (B) substitute such Disqualified Property with a Substitute
Property in

- 139 -

 



--------------------------------------------------------------------------------

accordance with Section 2.4.2(a) or (C) or deposit an amount equal to 100% of
the Allocated Loan Amount for the Disqualified Property in the Eligibility
Reserve Subaccount in accordance with Section 2.4.2(a) and such failure
continues for more than five (5) Business Days after written notice thereof from
Lender to Borrower;

(xiii)if, without Lender’s prior written consent, (i) any Management Agreement
is terminated (unless simultaneously therewith, Borrower and a new Qualified
Manager enter into a Replacement Management Agreement in accordance with
Section 4.2.1), or (ii) there is a default by Borrower under any Management
Agreement beyond any applicable notice or grace period that permits such Manager
to terminate or cancel the applicable Management Agreement (unless, within
thirty (30) days after the expiration of such notice or grace period, Borrower
and a new Qualified Manager enter into a Replacement Management Agreement in
accordance with Section 4.2.1);

(xiv)if any Loan Party, Sponsor, any Qualified Transferee, or any subsidiary of
Sponsor or any Qualified Transferee that owns a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;

(xv)any failure on the part of any Borrower to duly observe or perform any of
its covenants set forth in Section 4.1.20 or the representation and warranty in
Section 3.1.24 shall fail to be correct in respect of a Tenant of any Property
and, in each case, Borrower fails to notify OFAC within five (5) Business Days
of Borrower or Manager obtaining knowledge that such Tenant is on any of the
lists described in those sections and promptly take such steps as may be
required by OFAC with respect to such Tenant;

(xvi)if there shall be a default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to any
Relevant Party or the Properties, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Obligations or to permit Lender to accelerate
the maturity of all or any portion of the Obligations;

(xvii)if Borrower fails to obtain or maintain an Interest Rate Cap Agreement or
replacement thereof in accordance with Section 2.2.7;

(xviii)if any Loan Document or any Lien granted thereunder by any Relevant Party
shall (except in accordance with its terms or pursuant to Lender’s written
consent), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the parties thereto or
any Relevant Party or any other party shall disaffirm or contest, in writing, in
any manner such effectiveness, validity, binding nature or enforceability (other
than as a result of the occurrence of the payment in full of the Obligations);

(xix)one or more final judgments for the payment of $3,000,000 or more rendered
against any Loan Party, and such amount is not covered by insurance or

- 140 -

 



--------------------------------------------------------------------------------

indemnity or discharged, paid or stayed within sixty (60) days after (i) the
date on which the right to appeal thereof has expired if no such appeal has
commenced, or (ii) the date on which all rights to appeal have been
extinguished;

(xx)Sponsor or any Qualified Transferee that executes and delivers a replacement
guaranty pursuant to Section 4.2.17(e) fails to comply with the Sponsor
Financial Covenant; provided, that the foregoing shall not be an Event of
Default if an Affiliate of the Borrower or such Qualified Transferee has agreed
in writing to be primarily liable for all obligations of the Sponsor or such
Qualified Transferee, as applicable, under the Sponsor Guaranty and such
Affiliate satisfies the Sponsor Financial Covenant; or

(xxi)if any Relevant Party shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in clauses (i) through (xx) above, and such Default shall
continue for ten (10) days after notice to Borrower from Lender, in the case of
any such Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice to Borrower from Lender in the case of any other
such Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such 30-day period,
and provided further that Borrower shall have commenced to cure such Default
within such 30-day period and thereafter diligently and expeditiously proceeds
to cure the same, such 30-day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days.

(b)During the continuance of an Event of Default (other than an Event of Default
described in clauses (vii), (viii) or (ix) above), in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, Lender may take such action, without notice or
demand, that Lender deems advisable to protect and enforce its rights against
any Relevant Party and in and to any or all of the Properties, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against the Relevant Parties and any or all of the
Properties, including, without limitation, all rights or remedies available at
law or in equity; and upon any Event of Default described in clauses (vii),
(viii) or (ix) above, the Debt and Other Obligations of Borrower hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

Section 7.2Remedies

.

(a)During the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against each
Relevant Party under this Agreement or any of the other Loan Documents executed
and delivered by, or applicable to, a Relevant Party or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the

- 141 -

 



--------------------------------------------------------------------------------

enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of any Property.  Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.  Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b)With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Property for the satisfaction of any of the Debt in any preference or priority
to any other Property, and Lender may seek satisfaction out of all of the
Properties, or any part thereof, in its absolute discretion in respect of the
Debt.  In addition, Lender shall have the right from time to time to partially
foreclose the Lien of the Mortgages and the other Collateral Documents in any
manner and for any amounts secured by the Mortgages and the other Collateral
Documents then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances:  (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the Lien
of one or more of the Mortgages and/or the other Collateral Documents to recover
such delinquent payments or (ii) in the event Lender elects to accelerate less
than the entire Outstanding Principal Balance of the Loan, Lender may foreclose
the Lien of one or more of the Mortgages and/or the other Collateral Documents
to recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Mortgages and the other Collateral Documents
as Lender may elect.  Notwithstanding one or more partial foreclosures, the
Collateral shall remain subject to the Mortgages and the other Collateral
Documents to secure payment of sums secured by the Collateral Documents and not
previously recovered.

(c)During the continuance of an Event of Default, Lender shall have the right
from time to time to sever the Note and the other Loan Documents into one or
more separate notes, Collateral Documents and other security documents (the
“Severed Loan Documents”) in such denominations as Lender shall determine in its
sole discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder.  Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender.  The Loan Parties hereby absolutely and irrevocably appoint Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to a Loan
Party by Lender of Lender’s intent to exercise its rights under such
power.  Borrower shall be obligated to pay any costs or

- 142 -

 



--------------------------------------------------------------------------------

expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

(d)As used in this Section 7.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 7.3Remedies Cumulative; Waivers

.  The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

Section 7.4Lender’s Right to Perform

.  If Borrower fails to perform any covenant or obligation contained herein and
such failure shall continue for a period of five (5) Business Days after
Borrower’s receipt of written notice thereof from Lender, without in any way
limiting Lender’s right to exercise any of its rights, powers or remedies as
provided hereunder, or under any of the other Loan Documents, Lender may, but
shall have no obligation to, perform, or cause the performance of, such covenant
or obligation, and all costs, expenses, liabilities, penalties and fines of
Lender incurred or paid in connection therewith shall be payable by Borrower to
Lender upon demand and if not paid shall be added to the Obligations (and to the
extent permitted under applicable laws, secured by the Mortgages and the other
Collateral Documents) and shall bear interest thereafter at the Default
Rate.  Notwithstanding the foregoing, Lender shall have no obligation to send
notice to Borrower of any such failure.

Article VIII - SPECIAL PROVISIONS

Section 8.1Securitization

.

8.1.1Sale of Notes and Securitization

.  

(a)Borrower acknowledges and agrees that Lender may sell all or any portion of
the Loan and the Loan Documents, or issue one or more participations therein, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”).  Lender shall
promptly notify Borrower of any such sale of all or any portion of the
Loan.  Lender or its

- 143 -

 



--------------------------------------------------------------------------------

designee, acting solely for this purpose as an agent of Borrower, shall maintain
a register (“Register”) for the recordation of the names and addresses of the
Lenders, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time.  The entries in the
Register shall be conclusive absent manifest error.  The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice.

(b)At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall
provide information not in the possession of Lender  which is in the possession
or control of Borrower or its Affiliates or which may be reasonably required by
Lender, in each case in order to satisfy the market standards to which Lender
customarily adheres or which may be reasonably required by prospective investors
and/or the Approved Rating Agencies in connection with any such
Securitization.  Lender shall have the right to provide to investors,
prospective investors and the Approved Rating Agencies any information in its
possession that it is required to provide to such Persons pursuant to the
Servicing Agreement, including financial statements relating to Borrower,
Sponsor and the Properties.  Borrower acknowledges that certain information
regarding the Loan and the parties thereto and the Properties may be included in
a private placement memorandum, prospectus or other disclosure
documents.  Borrower agrees that Borrower, shall, at Lender’s request, cooperate
with Lender’s efforts to arrange for a Securitization in accordance with the
market standards to which Lender customarily adheres and/or which may be
required by prospective investors and/or the Approved Rating Agencies in
connection with any such Securitization.  Within a reasonable period of time
following Lender’s request in connection with a Securitization, Borrower agrees
to review only those portions of the Disclosure Documents that relate to
Borrower, Equity Owner, Borrower GP, Sponsor, the Properties and the Loan, which
is contained in the sections of the Disclosure Documents entitled “Risk
Factors,” “Special Considerations,” “Description of the Mortgage,” “Description
of the Mortgage Loan and Mortgaged Properties,” “The Manager,” “The Borrower,”
and “Certain Legal Aspects of the Mortgage Loan” (or sections similarly titled
or covering similar subject matters) (collectively, the “Covered Disclosure
Information”), and shall certify that the factual statements and representations
contained in the Covered Disclosure Information do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading.

8.1.2Securitization Costs

.  All reasonable third party costs and expenses incurred by Borrower or any
other Loan Party in connection with Borrower’s complying with requests made
under this Section 8.1 (including, without limitation, the fees and expenses of
the Approved Rating Agencies, any mortgage recording taxes, title insurance
premiums and UCC insurance premiums) shall be paid by Borrower with respect to
the Securitization on the Closing Date and otherwise as required by the Lender,
except as otherwise provided herein.

Section 8.2Securitization Cooperation

.

(a)Borrower understands that certain of the Provided Information may be included
in Disclosure Documents in connection with the Securitization and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act or the Exchange Act, or provided or made available to investors
or prospective investors in the Securities, the

- 144 -

 



--------------------------------------------------------------------------------

Approved Rating Agencies, and service providers relating to the
Securitization.  In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in providing current information necessary to keep the
Disclosure Document accurate and complete in all material respects to the extent
such information is in Borrower’s possession or control.

(b)Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

Section 8.3Servicer

.  At the option of Lender, the Loan may be serviced by a master servicer,
primary servicer, special servicer and/or trustee (any such master servicer,
primary servicer, special servicer, and trustee, together with its agents,
nominees or designees, are collectively referred to as “Servicer”) selected by
Lender and Lender may delegate all or any portion of its responsibilities under
this Agreement and the other Loan Documents to Servicer pursuant to a pooling
and servicing agreement, servicing agreement, special servicing agreement or
other agreement providing for the servicing of one or more mortgage loans
(collectively, the “Servicing Agreement”) between Lender and Servicer.  Borrower
shall not be responsible for any set-up fees or any other initial costs relating
to or arising under the Servicing Agreement.  Borrower shall not be responsible
for payment of the monthly master servicing fee due to the Servicer under the
Servicing Agreement.  Notwithstanding the foregoing, Borrower shall pay all
Trust Fund Expenses.  For the avoidance of doubt, this Section 8.3 shall not be
deemed to limit Borrower’s obligations under Section 9.13(a).

Article IX - MISCELLANEOUS

Section 9.1Survival

.  This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 9.2Lender’s Discretion; Rating Agency Review Waiver

.

(a)Whenever pursuant to this Agreement Lender exercises any right given to it to
approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.  Prior to a
Securitization, whenever pursuant to this Agreement the Approved Rating Agencies
are given any right to approve or disapprove any matter, or any arrangement or
term is to be satisfactory to the Approved Rating Agencies, the decision of
Lender to approve or disapprove such matter or

- 145 -

 



--------------------------------------------------------------------------------

to decide whether arrangements or terms are satisfactory or not satisfactory,
based upon Lender’s determination of Rating Agency criteria, shall be
substituted therefor.

(b)Whenever, pursuant to this Agreement or any other Loan Documents, a Rating
Agency Confirmation is required from each Approved Rating Agency, in the event
that any Approved  Rating Agency “declines review”, “waives review” or otherwise
indicates to Lender’s or Servicer’s satisfaction that no Rating Agency
Confirmation will or needs to be issued with respect to the matter in question
(each, a “Review Waiver”), then the requirement to obtain a Rating Agency
Confirmation from such Approved Rating Agency shall not apply with respect to
such matter; provided, however, if a Review Waiver occurs with respect to an
Approved Rating Agency and Lender does not have a separate and independent
approval right with respect to the matter in question, then such matter shall
require the written reasonable approval of Lender.  It is expressly agreed and
understood, however, that receipt of a Review Waiver (i) from any one Approved
Rating Agency shall not be binding or apply with respect to any other Approved
Rating Agency and (ii) with respect to one matter shall not apply or be deemed
to apply to any subsequent matter for which Rating Agency Confirmation is
required.

Section 9.3Governing Law

.

(a)THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
TO ANY MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY OR PROPERTIES COVERED BY SUCH
MORTGAGE IS LOCATED TO THE EXTENT PROVIDED IN SUCH MORTGAGE, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR
THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE

- 146 -

 



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

Section 9.4Modification, Waiver in Writing

.  No modification, amendment, extension, discharge, termination or waiver of
any provision of this Agreement, or of the Note, or of any other Loan Document,
nor consent to any departure by Borrower therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 9.5Delay Not a Waiver

.  Neither any failure nor any delay on the part of Lender in insisting upon
strict performance of any term, condition, covenant or agreement, or exercising
any right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 9.6Notices

.  All notices, consents, approvals and requests required or permitted hereunder
or under any other Loan Document shall be given in writing and shall be
effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested, or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, addressed as follows (or at
such other address and Person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

- 147 -

 



--------------------------------------------------------------------------------

 

If to Lender:

German American Capital Corporation
60 Wall Street, Mailstop 1015
New York, New York 10005
Attention:  R. Christopher Jones

 

with a copy to:

German American Capital Corporation
60 Wall Street, 10th Floor
New York, New York 10005
Attention:  General Counsel

 

with a copy to:

Dentons US LLP
1221 Avenue of the Americas
New York, New York 10020
Attention:  John Kim, Esq.

and

Midland Loan Services,
a Division of PNC Bank, National Association
10851 Mastin Street, Suite 300
Overland Park, Kansas 66210
Attention:  Executive Vice President – Division Head

and

 



Andrascik & Tita LLC
4084 Autumn Ridge Road
Bethlehem, Pennsylvania 18017
Attention:  Stephanie M. Tita

 

If to Borrower:

SWH 2017-1 Borrower, LP
8665 East Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attn:  Ryan Berry

 

with a copy to:

Sidley Austin LLP
1999 Avenue of the Stars, 17th Floor
Los Angeles, California  90067
Attention:  Stephen Blevit, Esq.

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

Section 9.7Trial by Jury

.  BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY

- 148 -

 



--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER.

Section 9.8Headings

.  The Article and/or Section headings and the Table of Contents in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 9.9Severability

.  Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

Section 9.10Preferences

.  Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

Section 9.11Waiver of Notice

.  Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

Section 9.12Remedies of Borrower

.  In the event that a claim or adjudication is made that Lender or its agents
have acted unreasonably or unreasonably delayed acting in any case where by law
or under this Agreement or the other Loan Documents, Lender or such agent, as
the case may be, has an obligation to act reasonably or promptly, Borrower
agrees that neither Lender nor its agents shall be liable for any monetary
damages, and Borrower’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment; provided, however, that the
foregoing shall not prevent Borrower from obtaining a monetary judgment against
Lender if it is determined by a court of competent jurisdiction that Lender

- 149 -

 



--------------------------------------------------------------------------------

acted with gross negligence, bad faith or willful misconduct.  The parties
hereto agree that any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

Section 9.13Expenses; Indemnity

.

(a)Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Borrower as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Properties, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Properties (including Trust Fund Expenses
associated therewith), or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings or any other amounts
required under Section 8.3; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  Any cost and expenses due and payable to Lender may be paid from any
amounts in the Rent Deposit Account or Cash Management Account, as applicable.

(b)Borrower shall indemnify, defend and hold harmless Lender and each of its
respective officers, directors, partners, employees, representatives, agents and
Affiliates (the “Indemnified Persons”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
in connection with any investigative, administrative or judicial proceeding

- 150 -

 



--------------------------------------------------------------------------------

commenced or threatened, whether or not an Indemnified Person shall be
designated a party thereto), that may be imposed on, incurred by, or asserted
against any Indemnified Person in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Person hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Person.  To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Persons.

(c)Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

(d)Borrower shall indemnify the Indemnified Persons against any liabilities to
which any Indemnified Person may become subject in connection with any
indemnification to the Approved Rating Agencies in connection with issuing,
monitoring or maintaining the Securities insofar as the liabilities arise out of
or are based upon any untrue statement of any material fact in any information
provided by or on behalf of the Borrowers to the Approved Rating Agencies (the
“Covered Rating Agency Information”) or arise out of or are based upon the
omission to state a material fact in the Covered Rating Agency Information
required to be stated therein or necessary in order to make the statements in
the Covered Rating Agency Information, in light of the circumstances under which
they were made, not misleading.

Section 9.14Schedules Incorporated

.  The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 9.15Offsets, Counterclaims and Defenses

.  Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 9.16No Joint Venture or Partnership; No Third Party; Beneficiaries

.

- 151 -

 



--------------------------------------------------------------------------------

(a)Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender.  Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

(b)This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein.  All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 9.17Publicity

.  All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Deutsche
Bank Securities Inc. or any of their Affiliates (with respect to the Loan and
the Securitization of the Loan only) shall be subject to the prior written
approval of Lender and Deutsche Bank Securities Inc. in their sole
discretion.  Lender shall have the right to publicly describe the Loan in
general terms advertising and public communications of all kinds, including
press releases, direct mail, newspapers, magazines, journals, e‑mail, or
internet advertising or communications.  Details such as the addresses of the
Properties, the amount of the Loan, the date of the closing and descriptions of
the size/locations of the Properties shall only be included subject to
Borrower’s approval in advance.  Notwithstanding the foregoing, Borrower’s
approval shall not be required for the publication by Lender of notice of the
Loan and the Securitization of the Loan by means of a customary tombstone
advertisement, which, for the avoidance of doubt, may include the amount of the
Loan, the amount of securities sold, the number of Properties as of the Closing
Date, the settlement date and the parties involved in the transactions
contemplated hereby and the Securitization.

Section 9.18Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets

.

(a)Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Property taken separately.  Borrower agrees that
the Mortgages are and will be cross-collateralized and cross-defaulted with each
other so that (i) an Event of Default under any of the Mortgages shall
constitute an Event of Default under each of the other Mortgages which secure
the Note; (ii) an Event of Default under the Note or this Agreement shall
constitute an Event of Default under each Mortgage; (iii) each Mortgage shall
constitute security for the Note as if a

- 152 -

 



--------------------------------------------------------------------------------

single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance.

(b)To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever.  In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Property or any combination
of the Properties before proceeding against any other Property or combination of
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Properties.

Section 9.19Conflict; Construction of Documents; Reliance

.  In the event of any conflict between the provisions of this Agreement and any
of the other Loan Documents, the provisions of this Agreement shall
control.  The parties hereto acknowledge that they were represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and that such Loan Documents shall not be subject to the principle of
construing their meaning against the party which drafted same.  Borrower
acknowledges that, with respect to the Loan, Borrower shall rely solely on its
own judgment and advisors in entering into the Loan without relying in any
manner on any statements, representations or recommendations of Lender or any
parent, subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 9.20Brokers and Financial Advisors

.  Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement other than J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citigroup
Global Markets Inc.  Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that

- 153 -

 



--------------------------------------------------------------------------------

such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein.  The provisions of this Section 9.20 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

Section 9.21Prior Agreements

.  This Agreement and the other Loan Documents contain the entire agreement of
the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written, between Borrower and Lender are superseded by the terms
of this Agreement and the other Loan Documents.

Section 9.22Document Delivery

. Borrower will deliver to Lender all documents required to be delivered under
this Agreement in an electronic format reasonably agreed by Lender and Borrower.

Section 9.23Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.  Copies of originals, including
copies delivered by facsimile, pdf or other electronic means shall have the same
import and effect as original counterparts and shall be valid, enforceable and
binding for purposes of this Agreement.

Section 9.24State Specific Provisions

.  

9.24.1Arizona

.  The following Arizona provisions are not intended to, and do not, limit the
express choice of New York law set forth in Section 9.3 of this Agreement and as
set forth in the other Loan Documents, and are set forth herein, if and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, Arizona law is held to govern any
Mortgage encumbering a Property located in Arizona or any other Loan Document:

(a)Each Loan Party hereby expressly waives, to the extent permitted by law, any
and all defenses and discharges available to a surety, guarantor or
accommodation co-obligor, including, without limitation, the benefits of Arizona
Revised Statutes Sections 12-1641 through 12-1646 and Rule 17(f) of the Arizona
Rules of Civil Procedure, and, to the extent permitted by law, the benefits, if
any, of Arizona Revised Statutes Section 33-814, in each case as amended, and
any successor statutes or rules, or any similar statute.

(b)Anything to the contrary herein or elsewhere notwithstanding, the Sponsor
Guaranty, Equity Owner Guaranty, Borrower GP Guaranty and the Borrower TRS
Guaranty and all obligations arising under any of them are not and shall not be
secured in any manner whatsoever, including by any Mortgage or by any lien
encumbering any Property; provided, however, that any environmental indemnity
provisions set forth in this Agreement or any Environmental Indemnity shall be
so secured, except as to the obligations of Sponsor, Equity Owner, Borrower GP
and Borrower TRS and subject to the rights of Lender to proceed on an unsecured
basis thereunder pursuant to applicable law.

9.24.2California

.  The following California provisions do not limit the express choice of New
York law set forth in Section 9.3 of this Agreement and as set forth in the
other Loan

- 154 -

 



--------------------------------------------------------------------------------

Documents, and are forth herein, if and to the extent that, notwithstanding the
choice of law provisions contained in this Agreement and the other Loan
Documents, California law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in California or any other Loan
Document:

(a)Waiver of Offset.  Notwithstanding anything contained herein to the contrary,
no portion of any of the Obligations shall be or be deemed to be offset or
compensated by all or any part of any claim, cause of action, counterclaim, or
cross-claim, whether liquidated or unliquidated, that Borrower may have or claim
to have against any other Relevant Party.  Borrower hereby waives, to the
fullest extent permitted by applicable law, the benefits of California Code of
Civil Procedure Section 431.70.

(b)Insurance Notice.Lender hereby notifies Borrower of the provisions of
Section 2955.5(a) of the California Civil Code, which reads as follows:

“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”

This disclosure is being made by Lender to Borrower pursuant to
Section 2955.5(b) of the California Civil Code.  Borrower hereby acknowledges
receipt of this disclosure and acknowledges that this disclosure has been made
by Agent before execution of the Note.

(c)Access to Properties.  Lender’s rights under Section 4.1.5 of this Agreement
shall be deemed to include, without limitation, its rights under California
Civil Code Section 2929.5, as such provisions may be amended from time to time.

(d)Anything to the contrary herein or elsewhere notwithstanding, in no event
shall Borrower have any liability or other obligation under or with respect to
the Sponsor Guaranty, the Equity Owner Guaranty, the Borrower GP Guaranty or the
Borrower TRS Guaranty, and such guaranties shall not be deemed to be secured by
any Mortgage encumbering any Property in California.

9.24.3Colorado

.  The following Colorado provisions are not intended to, and do not, limit the
express choice of New York law set forth in Section 9.3 of this Agreement or as
set forth in the other Loan Documents, except that Colorado law shall govern any
Mortgage encumbering a Property located in Colorado and the process for default
and foreclosure thereof.

(a)No agreements, conditions, provisions or stipulations contained in this
Agreement or in any of the other Loan Documents, or any Event of Default, or any
exercise by Lender of the right to accelerate the payment of the maturity of
principal and interest, any fees, or other amount due hereunder, or to exercise
any option whatsoever, contained in this Agreement or any of the other Loan
Documents, or the arising of any contingency whatsoever, shall entitle Lender to
collect, in any event, interest exceeding the maximum authorized by C.R.S.
§ 5-12-101 et seq., and in no event shall Borrower be obligated to pay interest
exceeding such rate, including on any judgment amount, and all agreements,
conditions or stipulations, if any, which may in any event

- 155 -

 



--------------------------------------------------------------------------------

or contingency whatsoever operate to bind, obligate or compel Borrower to pay a
rate of interest exceeding the maximum allowed by law, shall be without binding
force or effect, at law or in equity, to the extent only of the excess of
interest over such maximum interest allowed by law.

(b)Notwithstanding any provision of this Agreement or the Loan Documents to the
contrary Borrower shall not have any liability or other obligation under or with
respect to the Sponsor Guaranty, the Equity Owner Guaranty, the Borrower GP
Guaranty or the Borrower TRS Guaranty and such guaranties shall not be deemed to
be secured by any Deed of Trust encumbering any Property in Colorado.

9.24.4Florida

.  The following Florida provision does not limit the express choice of New York
law set forth in Section 9.3 of this Agreement and as set forth in the other
Loan Documents, and is set forth herein, if and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Florida law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Florida or any other Loan Document:

(a)The parties acknowledge and agree that the Default Rate provided for herein
shall also be the rate of interest payable on any judgments entered in favor of
Lender in connection with the loan evidenced hereby.

9.24.5Georgia

.  The following Georgia provisions are not intended to, and do not, limit the
express choice of New York law set forth in Section 9.3 of this Agreement and as
set forth in the other Loan Documents, and are set forth herein, if and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, Georgia law is held to govern any
Mortgage encumbering a Property located in Georgia or any other Loan Document:

(a)Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under O.C.G.A. § 13-1-11, (ii) if, under any
circumstances a Relevant Party is required to pay any or all of Lender’s or
Servicer’s attorneys’ fees and expenses, howsoever described or referenced, such
Relevant Party shall be responsible only for reasonable legal fees and
out‑of‑pocket expenses actually incurred by Lender or Servicer at customary
hourly rates actually charged to Lender or Servicer for the work done, and
(iii) no Relevant Party shall be liable under any circumstances for additional
attorneys’ fees or expenses, howsoever described or referenced, under O.C.G.A.
§ 13-1-11.

9.24.6North Carolina

.  The following North Carolina provisions are not intended to, and do not,
limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, North Carolina law is
held to govern any Mortgage encumbering a Property located in North Carolina or
any other Loan Document:

- 156 -

 



--------------------------------------------------------------------------------

(a)Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under NCGS § 6-21.2, (ii) if, under any circumstances
a Relevant Party is required to pay any or all of Lender’s or Servicer’s
attorneys’ fees and expenses, howsoever described or referenced, such Relevant
Party shall be responsible only for reasonable legal fees and out‑of‑pocket
expenses actually incurred by Lender or Servicer at customary hourly rates
actually charged to Lender or Servicer for the work done, and (iii) no Relevant
Party shall be liable under any circumstances for additional attorneys’ fees or
expenses, howsoever described or referenced, under NCGS § 6-21.2.

9.24.7Tennessee

.  The following Tennessee provisions are not intended to, and do not, limit the
express choice of New York law set forth in Section 9.3 of this Agreement and as
set forth in the other Loan Documents, and are set forth herein, if and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, Tennessee law is held to govern any
Mortgage encumbering a Property located in Tennessee or any other Loan Document:

(a)The provisions of the Loan Documents as to payment of attorneys' fees and
expenses of collection (i) will be subject to the discretion of the court as to
the award and the amount of attorneys’ fees, and (ii) may be subject to
Tennessee Code Annotated Section 20-12-119(c), which requires a court to award
certain litigation costs and reasonable and necessary attorneys’ fees, up to
$10,000, to the successful party if the court grants a motion to dismiss
pursuant to Rule 12 of the Tennessee Rules of Civil Procedure for failure to
state a claim upon which relief may be granted.

Section 9.25Acknowledgements Relating to Hurricane Irma

.  Lender acknowledges that (i) Borrower may not have the ability to confirm the
accuracy of the Property Representations in Section 3.2.8 with respect to one or
more Florida Properties due to the proximity in time between the occurrence of
Hurricane Irma and the Closing Date and (ii) Borrower may receive information
prior to the Closing Date regarding damage to one or more Florida Properties
from Hurricane Irma that causes the Property Representations in Section 3.2.8 to
be incorrect.  Notwithstanding the foregoing, Borrower is making the Property
Representations in Section 3.2.8 without qualification and Borrower acknowledges
that a Florida Property that is not in compliance with the Property
Representations in Section 3.2.8 could become a Disqualified Property if such
non-compliance is not remedied prior to the lapse of the applicable Cure
Period.  However, Lender acknowledges that a breach of the Property
Representations in Section 3.2.8 or Borrower’s knowledge or lack of disclosure
thereof may not be used as evidence of or be deemed to constitute bad faith,
misconduct, misrepresentation or fraud by Borrower.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

- 157 -

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

SWH 2017-1 BORROWER, LP,
a Delaware limited partnership

By:/s/ Arik Prawer ______________

Name:Arik Prawer
Title:Chief Financial Officer, Treasurer
and Executive Vice President

 

[SIGNATURE PAGE TO LOAN AGREEMENT]

 



--------------------------------------------------------------------------------

 

   LENDER:

GERMAN AMERICAN CAPITAL CORPORATION

By: /s/ R. Chris Jones_________________
Name:  R. Chris Jones
Title:  Director

By: /s/ Menahem Namer________________
Name:  Menahem Namer

Title:  Director

 

 

[SIGNATURE PAGE TO LOAN AGREEMENT]

 



--------------------------------------------------------------------------------

 

SCHEDULE I

ALLOCATED LOAN AMOUNTS

(Attached)

 

 

Schedule I - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE II.A

CLOSING DATE PROPERTIES SCHEDULE

(Attached)

 

 

Schedule II.A - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE II.B

FORM OF MONTHLY PROPERTIES SCHEDULE

(Attached)

 

 

Schedule II.B - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE II.C

FORM OF QUARTERLY INVESTOR ROLLUP REPORT

(Attached)

 

 

Schedule II.C - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE III

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

None.

 

 

Schedule III - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE IV

CHIEF EXECUTIVE OFFICE, PRIOR NAMES
AND EMPLOYER IDENTIFICATION NUMBER

Entity

Chief Executive
Office

Employer Identification Number

Delaware File Number

SWH 2017-1 Borrower, LP

8665 East Hartford
Drive, Suite 200
Scottsdale, AZ 85255

82-1952768

6451867

SWH 2017-1 Borrower GP, LLC

8665 East Hartford
Drive, Suite 200
Scottsdale, AZ 85255

None

6451864

SWH 2017-1 Equity Owner, LLC

8665 East Hartford
Drive, Suite 200
Scottsdale, AZ 85255

None

6369878

SWH 2017-1 TRS Borrower, LLC

8665 East Hartford
Drive, Suite 200
Scottsdale, AZ 85255

None

6451870

 

Schedule IV - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE V

PERIODIC RATING AGENCY INFORMATION

All capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement to which this Schedule V is
attached.

(a)

Annual Audited Financial Statements of Sponsor.  Within one hundred twenty
(120) days following the end of each calendar year, audited copies, of a balance
sheet, statements of operations and retained earnings, and statement of cash
flows of Sponsor, in each case as of the end of such calendar year, setting
forth in each case in comparative form the figures for the immediately preceding
calendar year (if any), all in reasonable detail and prepared in accordance with
GAAP and the inclusion of footnotes to the extent required by GAAP, such audited
financial statements to be accompanied by a report, prepared in accordance with
generally accepted auditing standards, of an Independent Accountant selected by
Sponsor (which opinion on such consolidated information shall be without any
qualification as to the scope of such audit).

(b)

Quarterly Property Information.  Within sixty (60) days after the end of the
first three calendar quarters and within ninety (90) days of the fourth calendar
quarter of each year commencing with the calendar quarter ended December 31,
2018, the following information for the Properties, in each case, (x) for each
MSA where four or more Properties are located and (y) in the aggregate for all
Properties.  All such information shall be presented in Excel format and shall
be determined as of the last day of the applicable calendar quarter or for the
calendar quarter then ended, as applicable.1

(1) A report containing:

 

(i)

Reporting date;

 

(ii)

Deal name;

 

(iii)

MSA;

 

(iv)

GPR (as defined in the Loan Agreement, except that Borrower may determine market
Rents for vacant properties and Rents will be determined for a quarterly period
(not annualized));

 

(v)

Other Receipts;

 

(vi)

Gross Revenue (as defined below);

 

(vii)

Actual Delinquent Amount (as defined below);

 

(viii)

Concessions & concessions of free Rent;

 

(ix)

Actual Vacancy Amount (as defined below);

 

(x)

Actual Net Revenue (as defined below);

 

(xi)

Controllable Operating Expenses (as defined below), showing separately:

 

o

Property maintenance and repairs expenses;

 

o

Property leasing & marketing expenses;

 

o

Property turnover expenses;

 

1 

With respect to items (b)(1)(v)-(viii), (xi) and (xii) and (b)(2)(iv), the
calculations shall be determined on a basis consistent with GAAP.

Schedule V - 1

 



--------------------------------------------------------------------------------

 

o

Property G&A expenses;

 

o

Controllable Operating Expenses (in the aggregate); and

 

(xii)

Non-Controllable Operating Expenses (as defined below), showing separately:

 

o

actual property management fees;

 

o

Property Taxes;

 

o

HOA Fees;

 

o

insurance premiums;

 

o

Non-Controllable Operating Expenses (in the aggregate)

 

o

Actual Net Operating Income (as defined below) (before Underwritten Capital
Expenditure Reserve);

 

o

Underwritten Capital Expenditure Reserve; and

 

o

Actual Net Operating Income.

(2) A report containing:

 

(i)

Reporting date;

 

(ii)

Deal name;

 

(iii)

MSA;

 

(iv)

Capital Expenditures

For purposes of clauses (b) and (e) hereof, the following terms shall have the
corresponding meanings:

“Actual Delinquent Amount” means, for the applicable calendar quarter,
Borrower’s bad debt expense included in such calendar quarter’s GAAP financial
statements.

“Actual Net Operating Income” means, for the applicable calendar quarter, the
excess of:  (i) the sum of (x) the lesser of (A) GPR less (I) Actual Delinquent
Amount, (II) Actual Vacancy Amount and (III) Concessions & concessions of free
Rent, and (B) GAAP rental revenue (after the impact of any Concessions or
concessions of free rent and deducting the Actual Delinquent Amount for such
period) included in the applicable calendar quarter’s GAAP financial statements,
and (y) Other Receipts; less (ii) the sum of (x) Operating Expenses and
(y) Underwritten Capital Expenditures.

“Actual Net Revenue” means, for the applicable calendar quarter, for the
applicable Properties, the sum of (i) GPR less (A) Actual Delinquent Amount,
(B) Actual Vacancy Amount and (C) Concessions & concessions of free Rent and
(ii) Other Receipts.

“Actual Vacancy Amount” means, for the applicable calendar quarter, an amount
equal to the product of (a) a fraction (expressed as a percentage) having a
numerator equal to the number of days for which Properties were vacant during
the course of the applicable calendar quarter and a denominator equal to 365 and
(b) the then-current annualized market rents for Properties that are vacant as
of such period, as determined by Borrower.

“Aged Receivables Balance” means, for the applicable calendar month, the
rent-specific accounts receivable balance outstanding as of the last day of the
applicable calendar month, in each case outlined according to the following
categorizations:  (i) prepaid rent, (ii) balance sixty-

Schedule V - 2

 



--------------------------------------------------------------------------------

one to ninety (61-90) days past due, (iii) balance more than ninety (90) days
past due, and (iv) balance more than sixty (60) days past due (which shall be
calculated as (x) the sum of the amounts reported in items (ii) and (iii) less
(y) any amounts reported in item (i)).

“Controllable Operating Expense” means, all expenses that constitute Operating
Expense, provided Controllable Operating Expense shall not include any of the
expenses included in the calculation of Non-Controllable Operating Expense.

“Gross Revenue” means, for the applicable period, total revenues, determined in
accordance with GAAP, before the impact of any Concessions or concessions of
free rent or deducting the Actual Delinquent Amount for such period.

“Non-Controllable Operating Expense” means, all items of Operating Expense,
described in clause (b)(1)(xii) of this Schedule V.

(c)

Quarterly Portfolio Comparison Information.  Within sixty (60) days after the
end of the first three calendar quarters and within ninety (90) days of the
fourth calendar quarter of each year commencing with the first full calendar
quarter ending after the Closing Date, a comparison between (x) the Properties
and (y) the residential home properties of Sponsor (each presented in the
aggregate as further described below).  All such information shall be presented
in Excel format and shall be determined as of the last day of the applicable
calendar quarter or for the calendar quarter then ended, as applicable.

 

(i)

Number of residential home properties owned;

 

(ii)

Current Property Value (or, in the case of assets that are not a Property, such
home price valuation as the Sponsor utilizes for its internal reporting, to the
extent available) and cost basis of assets;

 

(iii)

Average age of assets;

 

(iv)

Current average monthly rent;

 

(v)

Average renewal rate percentage during the period being measured; and

 

(vi)

Number of assets sold during the period being measured.

All such information shall be provided, in the case of the Properties, (x) in
the aggregate for the top ten MSAs where the Properties are located compared
against the residential home properties of Sponsor for such MSAs, (y) in the
aggregate for all other MSAs where the Properties are located compared against
the residential home properties of Sponsor for such MSAs and (z) in the
aggregate for all Properties and, in the case of the residential home properties
of Sponsor, in the aggregate with respect to the entire portfolio.

(d)

Quarterly Property Valuation Information.  Within sixty (60) days following the
end of the first three calendar quarters and within ninety (90) days of the
fourth calendar quarter of each year commencing with the calendar quarter ended
March 31, 2018, a schedule of the Properties remaining subject to the Lien of
the Collateral Documents as at the end of such calendar quarter, the following
information for each Property.  All such information shall be presented in Excel
format and shall be determined as of the last day of the applicable calendar
quarter or for the calendar quarter then ended, as applicable.

Schedule V - 3

 



--------------------------------------------------------------------------------

 

(i)

Reporting date;

 

(ii)

Deal name;

 

(iii)

Property ID2;

 

(iv)

Manager;

 

(v)

Third Party Property Manager, if any;

 

(vi)

Property address;

 

(vii)

City;

 

(viii)

Zip code;

 

(ix)

MSA;

 

(x)

County;

 

(xi)

State;

 

(xii)

Current Property Value (as defined below);

 

(xiii)

Current valuation type;

 

(xiv)

Current valuation index name;

 

(xv)

Current valuation provider;

 

(xvi)

Current valuation date;

 

(xvii)

Previous Property Value (as defined below);

 

(xviii)

Previous valuation type;

 

(xix)

Previous valuation index name;

 

(xx)

Previous valuation provider; and

 

(xxi)

Previous valuation date.

“Current Property Value” means, with respect to each Property, the valuation of
such Property determined (i) for the calendar quarter ended March 31, 2018, as
the BPO Value for such Property shown on Schedule I to the Loan Agreement and
(ii) for each subsequent calendar quarter, such Property’s Previous Property
Value as increased or decreased, by the percentage change in the CoreLogic HPI
(or such other home price valuation index as the Sponsor utilizes for its
internal reporting) applicable to the “Closest MSA” for such Property as
provided in Schedule I to the Loan Agreement; provided that for any Substitute
Property, the initial value for such Substitute Property shall be the BPO Value
set forth in the Broker Price Opinion obtained by Lender for the Substitute
Property in connection with the Substitution.

“Previous Property Value” means, with respect to each Property, the Current
Property Value for such Property for the previous calendar quarter (if
applicable).

(e)

Monthly Property Information.  Within twenty-eight (28) days after the end of
each calendar month, commencing with the first full calendar month after the
Closing Date, the following information for each Property with respect to such
completed calendar month.  All such information shall be presented in Excel
format and shall be determined as of the last day of the applicable calendar
month.  The fields below are consistent with those provided in Schedule II to
the Loan Agreement and, accordingly, this requirement may also be satisfied with
the delivery of the Property Schedule described in Section 4.3.7 of the Loan
Agreement; provided, that if any of the below fields are not covered in
Schedule II to the Loan Agreement

 

2

Use Property ID as of Cut-off Date.

Schedule V - 4

 



--------------------------------------------------------------------------------

with respect to any calendar month, Borrower will provide such fields pursuant
to this paragraph (e).3

 

(i)

Reporting date;

 

(ii)

Deal name;

 

(iii)

Property ID4;

 

(iv)

Manager;

 

(v)

Third Party Property Manager

 

(vi)

Property Address;

 

(vii)

City;

 

(viii)

Zip Code;

 

(ix)

MSA;

 

(x)

County;

 

(xi)

State;

 

(xii)

Contractual rent;

 

(xiii)

Aged Receivables Balance (as defined above);

 

(xiv)

Current occupancy status (Occupied or Vacant);

 

(xv)

Previous occupancy status (Occupied or Vacant);

 

(xvi)

Number of days vacant in the applicable calendar month;

 

(xvii)

Numbers of days occupied (calculated as the total number of days in the
applicable calendar month less the number of days reported in clause (e)(xvi)
above)

 

(xviii)

Previous lease end date;

 

(xix)

Lease start date;

 

(xx)

Lease end date;

 

(xxi)

Renewal/new lease (Renewal or New);

 

(xxii)

Month-to-Month (Yes or No);

 

(xxiii)

Previous lease Month-to-Month (Yes or No);

 

(xxiv)

Tenant deemed delinquent (Yes or No);

 

(xxv)

Subject to an HOA – Yes or No;

 

(xxvi)

HOA Contact Information (Name);

 

(xxvii)

HOA Payment Frequency (Monthly, Quarterly, Semi-Annually, or Annually);

 

(xxviii)

Next HOA Payment Date;

 

(xxix)

HOA pay status deemed delinquent (Yes or No);

 

(xxx)

HOA annual amount prepaid (Yes or No);

 

(xxxi)

Scheduled Expiration in Period (Yes or No);

 

(xxxii)

Renewal Rate (excluding Month-to-Month “renewals”);

 

(xxxiii)

Tenant move-out date;

 

(xxxiv)

Gross potential rent (Annual; for all Properties);

 

(xxxv)

Month-to-Month monthly fee due; and

 

(xxxvi)

Dollar amount of security deposit.

 

3 

Borrower shall designate all Monthly Property Information as confidential,
proprietary and non-public upon delivery to any Rating Agencies and shall
indicate that such information should be treated as subject to the
confidentiality policies of such Rating Agencies, as applicable, applicable to
material, non-public information and the engagement letter agreements entered
into by the Rating Agencies with respect to the Securitization.

4

Use Property ID as Cut-Off Date.

Schedule V - 5

 



--------------------------------------------------------------------------------

(f)

Monthly Property Sale Information.  Within twenty-eight (28) days after the end
of each calendar month, commencing with the first full calendar month after the
Closing Date, a list of all Properties sold by Borrower and released from the
Lien of the Collateral Documents in such completed calendar month (including
Disqualified Properties), the sales price for each such Property, the sale date
for each such Property, and the Release Amount for each such Property, and for
disqualified properties, the reason for disqualification.  The foregoing items
are consistent with those provided in Schedule II to the Loan Agreement and,
accordingly, this requirement may also be satisfied with the delivery of the
Property Schedule described in Section 4.3.7 of the Loan Agreement; provided,
that if any of the foregoing items are not covered in Schedule II to the Loan
Agreement with respect to any calendar month, Borrower will provide such items
pursuant to this paragraph (f).

(g)

Substitute Property Information.  For each Substitute Property, provide the
following information with respect to such Substitute Property on or about the
Substitution Date.  All such information shall be determined as of the date of
the applicable substitution and presented in Excel format.

Cut-Off/Substitution Date

Deal Name

Property ID5

Property Manager

Third Party Property Manager

Property Address

City

Zip Code

MSA

County

State

Acquisition Date

Acquisition Type (MLS, Trustee, Short-Sale, REO-Sale, Mini-Bulk, Bulk, or
Non-Trustee)

Property Seller (if Acquisition Type is Mini-Bulk or Bulk)

Purchase Price

Hard Cost

Mixed Cost

Closing Cost

Other Cost

Total Cost (Post-Rehab)

Renovation Complete – Yes or No

Renovation Completion Date

Current Property Value

 

5

Use Property ID as of Acquisition Date.

Schedule V - 6

 



--------------------------------------------------------------------------------

Current Valuation Type (BPO (Exterior), BPO

(Interior), Full Appraisal, Exterior Appraisal, AVM, Home Price Index, or Other)

Current Valuation Index Name

Current Valuation Provider

Current Valuation Date

Property Type

Year Built

Total Square Feet

Number of Bedrooms

Number of Bathrooms

Pool (Yes or No)

Current Occupancy Status (Occupied or Vacant)

Number of Days Vacant

Time to Rent (Months)

Lease Start Date

Lease End Date

Month-to-Month

Future Lease Start Date

Previous Lease (Yes or No)

Vacant – Previous Lease Start

Vacant – Previous Lease End

Original Length of Lease (Months)

Security Deposit

Section 8 (Yes or No)

Actual Contractual Rent (Annual)

Previous Actual Contractual Rent (Annual)

Underwritten Rent (Monthly)

Underwritten GPR (Annual)

Underwritten Other Receipts (Annual)

Underwritten Gross Revenue (Annual)

Underwritten Bad Debt Amount (Annual)

Underwritten Concessions & Concessions of Free Rent (Annual)

Underwritten Vacancy (Annual)

Underwritten Net Revenue (Annual)

Underwritten Repairs & Maintenance (Annual)

Underwritten Leasing & Marketing Expense (Annual)

Underwritten Turnover Expense (Annual)

Underwritten Pool Maintenance Expense (Annual)

Underwritten Property Management Fees (Annual)

Underwritten Property Taxes (Annual)

Underwritten HOA Fees (Annual)

Underwritten Insurance Expense (Annual)

Underwritten Other Expense (Annual)

Schedule V - 7

 



--------------------------------------------------------------------------------

Underwritten Net Operating Income (before Capital Expenditure) (Annual)

Underwritten Capital Expenditure Reserve (Annual)

Underwritten Net Operating Income (after Capital Expenditure Reserve) (Annual)

Tenant Delinquent (Yes or No)

Tenant Delinquency Stage (0-30 days, 31-60, 61-90 days, or 90+ days)

Actual Delinquent Amount (Annual)

Actual Concessions & Concessions of Free Rent (Annual)

HOA (Yes or No)

HOA Contact Information

HOA Payment Frequency (Monthly, Quarterly, Semi-Annually, or Annually)

Actual HOA Fees paid

HOA Annual Amount Prepaid (Yes or No)

HOA fees –Delinquent amount

Senior Liens (Yes or No)

Title Insurance on Senior Liens (Yes or No)

Substituted Property (Yes or No)

(h)

Estimated Quarterly HOA Dues.  Within sixty (60) days after the end of each
calendar quarter, commencing with the first full calendar quarter ending after
the Closing Date, the following information for each HOA Property.  All such
information shall be presented in Excel format and shall be determined as of the
last day of the applicable calendar quarter.

Property ID

Manager

Property Address

City

Zip Code

MSA

County

State

Property in an HOA (Yes/No)

HOA Type

HOA Name

# of HOAs

Payment Frequency

Payment Start Date

Most Recent HOA Payment Due Date

Payment Month(s)

1st Payment Month

Schedule V - 8

 



--------------------------------------------------------------------------------

2nd Payment Month

3rd Payment Month

4th Payment Month

Periodic Payment Amount

Annual HOA Fees

Total Estimated HOA Fees

HOA Fees Due for such Calendar Quarter

HOA Fees Paid for such Calendar Quarter

 

 

Borrower will cause GRC or another diligence agent selected by Lender (the
“Diligence Provider”) to review and verify the following information for each
Substitute Property.  The Diligence Provider will verify that this information
is correctly reported in the first “Substitute Property Information” (Section
(g) of this Schedule V) and “Quarterly Property Value Information” (Section (d)
of this Schedule V) reports that are issued to NRSROs after the Substitution
occurs.  In addition, the Diligence Provider will issue a certification of
services performed, signed by an officer of the Diligence Provider, in a form
substantially similar to the certifications previously given by GRC to Borrower
and its Affiliates prior to Closing.

 

(1) Broker price opinions for each applicable Substitute Property that was
obtained by the Servicer in connection with the Substitution.

 

(2) The purchase documentation provided by Borrower for each applicable
Substitute Property. Documents reviewed will be representative with the purchase
type.

 

•Auction Purchases – Bid Receipts and/or recorded deeds.

 

•

Broker Sales – Final Settlement Statement/HUD (aka closing statement) and/or
Real Estate Purchase Contracts and/or Recorded Deeds.

 

•

Bulk Sales – Final Settlement Statement/HUD and/or Bulk Sale Agreement and
addendum

 

(3) Aggregate renovation costs by category for each applicable Substitute
Property.

 

Schedule V - 9

 



--------------------------------------------------------------------------------

 

SCHEDULE VI

MIDLAND LOAN SERVICES
SWH 2017-1 CMBS ASSET MANAGEMENT FEES

Transfer/Assumption fee:

Permitted Transfers:  $25,000

Non-permitted Transfers:  one-quarter of one percent (0.25%) of the principal
balance.  A $5,000 non-refundable application fee will be collected at the time
of receiving the assumption package.

Secondary Financing:  $50,000

Property Inspections:  Not less frequently than once each calendar year
commencing in 2019, so long as a Special Servicing Loan Event is not then
continuing, the Servicer shall cause to be inspected vacant Properties (based on
the information provided by the Borrower) with respect to ten percent (10%) of
the Properties owned by the Borrower as of the first day of the related calendar
year, and to the extent feasible will select MSAs in which to conduct such
inspections on a pro rata basis, provided, however, if a Property otherwise
required to be inspected is occupied at the time of inspection, such inspection
shall be restricted to an observation of the exterior condition of the Property
and a street photo of the Property (each, an “Inspection Sample”).  The Servicer
or the Special Servicer, as applicable, shall further inspect, or cause to be
inspected, any Property whenever it receives information that such Property has
been materially damaged, left vacant, or abandoned, or if waste is being
committed thereto.  All such inspections shall be performed in such manner as
shall be consistent with Accepted Servicing Practices.  The cost of the annual
inspections referred to in the first sentence of this paragraph shall be an
expense of the Servicer; the cost of all additional inspections referred to in
this paragraph shall be a Trust Fund Expense and if paid by the Servicer shall
constitute a Servicing Advance or an Administrative Advance.

Collateral Release (provided in the loan documents):  $250 per released property
(or $250 per mortgage at maturity or prepayment in full)

Collateral Substitution (provided in the loan documents):  $500 per substitution
property

Property Management/Facility Operator Change:  $5,000

Loan Extension provided for in the loan documents:  $10,000 per request

Capital Expenditure Reserve Release:  $250 per each request; no request may be
made for less than $50,000 in aggregate Capital Expenditures.

Schedule VI - 1

 



--------------------------------------------------------------------------------

Credit Report/Lexis Nexis:$100-Individual

$150-Corporate

Architectural and/or Engineering Reports:Actual Out-of-Pocket Expenses Incurred

Environmental Site Assessments:Actual Out-of-Pocket Expenses Incurred

Appraisal Reports:Actual Out-of-Pocket Expenses Incurred

Property Inspection Reports:Actual Out-of-Pocket Expenses Incurred

Travel Costs:Actual Out-of-Pocket Expenses Incurred

Legal Fees:Actual Out-of-Pocket Expenses Incurred

Title and Recording Charges:Actual Out-of-Pocket Expenses Incurred

 

 

Schedule VI - 2

 



--------------------------------------------------------------------------------

 

SCHEDULE VII

SPECIFIED LIENS

The following Specified Liens affect not more than 257 Properties located with
Miami-Dade, Orange, Palm Beach, Pinellas and Seminole Counties, Florida, which
may be subject to cross-liens:

Book 29973, Page 4680, recorded in Miami-Dade County, Florida
Book 29861, Page 4559, recorded in Miami-Dade County, Florida
Book 29732, Page 4136, recorded in Miami-Dade County, Florida
Book 30404, Page 3885, recorded in Miami-Dade County, Florida
Book 30404, Page 3886, recorded in Miami-Dade County, Florida
Book 30414, Page 1808, recorded in Miami-Dade County, Florida
Book 30170, Page 1331, recorded in Miami-Dade County, Florida
Book 30215, Page 1347, recorded in Miami-Dade County, Florida
Book 30414, Page 1811, recorded in Miami-Dade County, Florida
Book 30438, Page 3159, recorded in Miami-Dade County, Florida
Book 30528, Page 444, recorded in Miami-Dade County, Florida
Book 30534, Page 3719, recorded in Miami-Dade County, Florida
Instrument No. 20160367139, recorded in Orange County, Florida
Instrument No. 20160283272, recorded in Orange County, Florida
Instrument No. 20170187836, recorded in Orange County, Florida
Instrument No. 20160588334, recorded in Orange County, Florida
Book 28350, Page 1632, recorded in Palm Beach County, Florida
Book 29112, Page 852, recorded in Palm Beach County, Florida
Book 27810, Page 1895, recorded in Palm Beach County, Florida
Book 28313, Page 1475, recorded in Palm Beach County, Florida
Book 28313, Page 1477, recorded in Palm Beach County, Florida
Book 29274, Page 1952, recorded in Palm Beach County, Florida
Book 28583, Page 884, recorded in Palm Beach County, Florida
Book 19453, Page 1689, recorded in Pinellas County, Florida
Book 19502, Page 1428, recorded in Pinellas County, Florida
Book 19538, Page 1823, recorded in Pinellas County, Florida
Book 19568, Page 1093, recorded in Pinellas County, Florida
Book 18361, Page 2428, recorded in Pinellas County, Florida
Book 8203, Page 167, recorded in Seminole County, Florida
Book 8250, Page 1184, recorded in Seminole County, Florida




Schedule VII - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE VIII

COLORADO HOA SCHEDULE

(Attached)

 

 

Schedule VIII - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE IX

APPLICABLE HOA PROPERTIES

(Attached)

 

 

Schedule IX - 1

 



--------------------------------------------------------------------------------

 

SCHEDULE X

VACANT PROPERTIES

(Attached)

 

Schedule X - 1

 

